


Exhibit 10.20

 

OFFICE LEASE

 

(30930 RUSSELL RANCH ROAD)

 

 

 

BETWEEN

 

 

 

RUSSELL RANCH ROAD, LLC,

a Delaware limited liability company

 

 

 

AS LANDLORD

 

 

 

AND

 

 

KYTHERA BIOPHARMACEUTICALS, INC.,

a Delaware corporation

 

 

AS TENANT

 

--------------------------------------------------------------------------------


 

OFFICE LEASE

(30930 RUSSELL RANCH ROAD)

 

THIS OFFICE LEASE (this “Lease”) is made and entered into as of March 12, 2014
(the “Effective Date”), by and between

 

“Landlord”                         RUSSELL RANCH ROAD, LLC, a Delaware limited
liability company

 

and

 

“Tenant”                                       KYTHERA BIOPHARMACEUTICALS, INC.,
a Delaware corporation

 

SECTION 1: DEFINITIONS

 

Access Laws:  The Americans With Disabilities Act of 1990 (including the
Americans with Disabilities Act Accessibility Guidelines for Building and
Facilities) and all other Governmental Requirements relating to the foregoing.

Additional Rent:  Defined in paragraph captioned “Additional Rent”.

Base Amount Allocable to the Premises:  Defined in paragraph captioned
“Additional Rent”.

Base Rent: Base Rent shall be as follows:

 

Monthly Base Rent:

 

Lease Months

 

Monthly Base Rent

 

 

 

1-12

 

$62,411.25

 

 

 

13-24

 

$64,283.59

 

 

 

25-36

 

$66,212.10

 

Base Year:  Calendar year 2015

Brokers:  Tenant was represented in this transaction by CRESA Los Angeles, a
licensed real estate broker.  Landlord was represented in this transaction by
Jones, Lang, LaSalle and IDS Real Estate Group, each licensed real estate
brokers.

Building:  The building located on the Land and commonly known by the address of
30930 Russell Ranch Road, Westlake Village, California and containing
approximately 64,304 rentable square feet, which rentable square footage  is
hereby stipulated by Landlord and Tenant to be true and correct.

Business Day:  Calendar days, except for Saturdays and Sundays and holidays
observed by a majority of Comparable Buildings (as hereinafter defined)
(“Holidays”).

Claims:  An individual and collective reference to any and all claims, demands,
damages, injuries, losses, liens, liabilities, penalties, fines, lawsuits,
actions, other proceedings and expenses (including reasonable attorneys’ fees
and expenses incurred in connection with the proceeding whether at trial or on
appeal).

Commencement Date:  The date which is ninety (90) days after the date Landlord
delivers possession of the Premises to Tenant in connection with Tenant’s Early
Access (the “Delivery Date”) subject to Commencement Date Delays, which
Commencement Date is estimated to be August 1, 2014.

Commencement Date Memorandum:  Defined in the Section entitled “Commencement
Date Memorandum”.

 

1

--------------------------------------------------------------------------------


 

Common Areas:  Areas of the Building or Project reasonably designated by
Landlord from time to time as common areas for the use and enjoyment of all
tenants and occupants of the Project, which shall include Tenant’s non-exclusive
right to use the exterior courtyards and seating areas located on the South side
of the Building.

ERISA:  The Employee Retirement Income Security Act of 1974, as now or hereafter
amended, and the regulations promulgated under it.

Estimated Operating Costs Allocable to the Premises:  Defined in the
Section captioned “Additional Rent”.

Events of Default:  One or more of those events or states of facts defined in
the Section captioned “Events of Default”.

Governmental Agency:  The United States of America, the State of California, any
county, city, district, municipality or other governmental subdivision, court or
agency or quasi-governmental agency having jurisdiction over the Project and any
board, agency or authority associated with any such governmental entity,
including the fire department having jurisdiction over the Project.

Governmental Requirements:  Any and all statutes, ordinances, codes, laws,
rules, regulations, orders and directives of any Governmental Agency as now or
later amended.

Green Agency Ratings:  Any one or more of the following ratings, as same may be
in effect or amended or supplemented from time to time:  The U.S. EPA’s Energy
Star® rating and/or Design to Earn Energy Star, the Green Building Initiative’s
Green Globes TM  for Continual Improvement of Existing Buildings (Green
GlobesTM-CIEB), the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system, LEED EBOM (existing buildings
operations and maintenance) and any applicable substitute third party or
government mandated rating systems.

Hazardous Substance(s):  Any product, substance, chemical, material or waste
whose presence, nature, quantity and/or intensity of existence, use,
manufacture, disposal, transportation, spill, release or effect, either by
itself or in combination with other material expected to be on the Project, is
either (a) potentially injurious to the public health, safety or welfare, the
environment or the Project, or (b) a basis for potential liability of Landlord
or Landlord’s Agents to any Governmental Agency or third party under any
applicable statute or common law theory.  Hazardous Substances shall include
asbestos, PCB, petroleum or petroleum-based chemicals or substances, urea
formaldehyde or any chemical, material, element, compound, solution, mixture,
substance or other matter of any kind whatsoever which is now or later defined,
classified, listed, designated or regulated as hazardous, toxic or radioactive
by any Governmental Agency or is similarly defined pursuant to any applicable
Governmental Requirements.

Land:  The land upon which the Building is located in Los Angeles County, State
of California, as legally described in Exhibit A attached to this Lease and
incorporated herein by this reference.

Landlord:  The limited liability company named on the first page of this Lease,
or its successors and assigns as provided in the Section captioned “Assignment
by Landlord”.

Landlord’s Agents:  Landlord’s trustees, affiliates, officers, partners,
members, consultants, employees, agents, managers and advisors, and their
respective officers, directors, employees and agents.

Lease Term:  Commencing on the Commencement Date and ending on the last day of
that calendar month which occurs thirty-six (36) months after the Commencement
Date (the “Expiration Date”).

Lender:  Defined in paragraph entitled “Landlord’s Default”.

Manager:  IDS Real Estate Group, or its replacement as specified by written
notice from Landlord to Tenant.

Manager’s Address: Set forth in Landlord’s signature block below, which address
may be changed by written notice from Landlord to Tenant.

Operating Costs:  Defined in the Section captioned “Additional Rent”.

Operating Costs Allocable to the Premises:  Defined in the Section captioned
“Additional Rent”.

Original Tenant:  The Tenant originally named in this Lease.

 

2

--------------------------------------------------------------------------------


 

Parking:  Subject to the terms and conditions of this paragraph and Section 4.11
below and subject to the Parking Encumbrance (as defined below), during the
Lease Term, Tenant shall be permitted to use free of charge during the Lease
Term, as may be extended, up to 98 parking passes, which parking passes shall
permit Tenant to initially use up to (i) ninety-two (92) unreserved parking
spaces (the “Unreserved Spaces”), on a first-come, first-serve, non-exclusive
basis, and (ii) six (6) reserved parking spaces located (the “Reserved Spaces”)
in the locations depicted on Exhibit “F-1” attached hereto (the “Reserved Spaces
Location”), all of which parking passes pertain to the parking stalls located on
the Land and serving the Building during the Lease Term.  The number of
Unreserved Spaces and Reserved Spaces to which Tenant shall be entitled to use
during the Term is subject to change based upon Tenant’s construction of
“Carports” (as that term is defined in Section 4.11, below) in accordance with
the terms of Section 4.11, below.

Permitted Use.  General office use (including sales and training), so long as
such use is strictly in accordance with (i) the applicable zoning for the
Project, (ii) similar class buildings of the same or similar use as the Building
and located in the metropolitan area in which the Building is located, and
(iii) Governmental Requirements and matters of record.  In no event shall Tenant
be permitted to engage in retail, food or restaurant sales or activities at the
Premises, except as incidental to Tenant’s office use where such services and
activities are offered to Tenant’s Agents, and not to the general public.

Prepaid Rent:  $62,411.25, to be applied toward Base Rent for the first month of
the Lease Term.

Premises:  Approximately 24,475 rentable square feet consisting of space located
on the third (3rd) floor of the Building, as depicted on Exhibit “B” attached
hereto and incorporated herein by this reference, and commonly known as
Suite 300.  Landlord and Tenant hereby stipulate that the Premises contains the
number of rentable square feet specified above.  Such square footage shall be
final, conclusive and controlling.

Prime Rate:  Defined in the Section captioned “Default Rate”.

Project:  The project known as Westlake Landmark within which the Building and
the Land are located, consisting of two (2) 3-story office buildings (including
the Building).

Property Taxes:  (a) Any form of ad valorem real or personal property tax or
assessment imposed by any Governmental Agency on the Land, Building, related
improvements or any personal property owned by Landlord associated with such
Land, Building or improvements; (b) any other form of tax or assessment, license
fee, license tax, tax or excise on rent or any other levy, charge, expense or
imposition made or required by any Governmental Agency on any interest of
Landlord in such Land, Building, related improvements or personal property;
(c) any fee for services charged by any Governmental Agency for any services
such as fire protection, street, sidewalk and road maintenance, refuse
collection, school systems or other services provided or formerly provided to
property owners and residents within the general area of the Land; (d) any
governmental impositions allocable to or measured by the area of any or all of
such Land, Building, related improvements or personal property or the amount of
any base rent, additional rent or other sums payable under any lease for any or
all of such Land, Building, related improvements or personal property; (e) any
gross receipts or other excise tax allocable to, measured by or a function of
any one or more of the matters referred to in clause (d); (f) any impositions by
any Governmental Agency on any transaction evidenced by a lease of any or all of
such Land, Building, related improvements or personal property or charge with
respect to any document to which Landlord is a party creating or transferring an
interest or an estate in any or all of such Land, Building, related improvements
or personal property; and (g) any increase in any of the foregoing based upon
construction of improvements or change of ownership of any or all of such Land,
Building, related improvements or personal property.  Notwithstanding anything
to the contrary in this Lease, in no event shall Property Taxes included in
Operating Costs for any Year subsequent to the Base Year be less than the amount
of Property Taxes included in Operating Costs for the Base Year.  In addition,
when calculating Property Taxes for the Base Year, special assessments shall
only be deemed included in Property Taxes for the Base Year to the extent that
such special

 

3

--------------------------------------------------------------------------------


 

assessments are included in Property Taxes for the applicable subsequent Year
during the Lease Term.  Notwithstanding anything to the contrary set forth in
this Lease, the amount of Property Taxes for the Base Year and any subsequent
year under this Lease shall be calculated without taking into account any
decreases in real estate taxes obtained in connection with California Revenue
and Taxation Code Paragraph 51 (“Proposition 8”), and, therefore, the Property
Taxes in the Base Year and/or a subsequent Year may be greater than those
actually incurred by Landlord, but shall, nonetheless, be the Property Taxes due
under this Lease; provided that (1) any costs and expenses incurred by Landlord
in securing any Proposition 8 reduction shall not be included in Property Taxes
nor included in Operating Costs for purposes of this Lease, and (2) tax refunds
under Proposition 8 shall not be deducted from Property Taxes nor refunded to
Tenant, but rather shall be the sole property of Landlord.  Landlord and Tenant
acknowledge that the preceding sentence is not intended to in any way affect
(A) the inclusion in Property Taxes of the statutory two percent (2.0%) annual
increase in Property Taxes (as such statutory increase may be modified by
subsequent legislation), or (B) the inclusion or exclusion of Property Taxes
pursuant to the terms of Proposition 13.  Any taxes, bonds or assessments that
may be paid over more than a one-year period shall be included in Property Taxes
as if such payments were made in the maximum number of installments permitted by
applicable law without causing Landlord to incur any late charge, interest or
other cost or expense, and only the portion thereof attributable to a given year
shall be in included in Property Taxes for that year (except to the extent
inconsistent with the general practice of the Comparable Buildings). 
Notwithstanding anything to the contrary contained in this Section, there shall
be excluded from Property Taxes (i) all excess profits taxes, franchise taxes,
gift taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items to the extent
included as Operating Costs, (iii) any items to the extent  paid by Tenant under
Section 4.28.2 of this Lease, (iv) any items to the extent for which Tenant or
other tenants of the Project are liable pursuant to their lease (other than as
an Operating Costs pass-through item), and (v) penalties to the extent incurred
as a result of Landlord’s negligence, inability or unwillingness to make
payments of, and/or to file any tax or informational returns with respect to,
any real property taxes or assessment, when due.

Substantial Completion:  Defined in Exhibit “C” attached hereto.

Telecommunication Facilities:  Equipment, facilities, apparatus and other
materials utilized for the purpose of electronic telecommunication, including
cable, switches, wires, conduit and sleeves.

Telecommunication Services:  Services associated with electronic
telecommunications, whether in a wired or wireless mode.  Basic voice telephone
services are included within this definition.

Tenant:  The entity named on the first page of this Lease.

Tenant’s Agents:  Any and all officers, partners, members, contractors,
subcontractors, consultants, licensees, agents, concessionaires, subtenants,
servants, employees, customers, guests, invitees or visitors of Tenant.

Tenant Alterations:  Defined in the Section captioned “Tenant Alterations”.

Tenant Improvement Allowance:  The maximum amount, if any,  to be expended by
Landlord for the cost of Tenant Improvements (including architectural,
engineering, permitting and space planning fees and the cost of cabling,
security system, signage, furniture, fixtures and equipment) as opposed to costs
incurred by Landlord which are expressly in addition to the Tenant Improvement
Allowance, which maximum shall not exceed Two Hundred Forty-Four Thousand Seven
Hundred Fifty and NO/100 Dollars ($244,750.00).

Tenant Improvements:  Defined in Exhibit “C” attached hereto.

Tenant’s Pro Rata Share: 38.06%.

Year:  A calendar year commencing January 1 and ending December 31 or that
portion of the calendar year within the Lease Term.

 

4

--------------------------------------------------------------------------------


 

SECTION 2:  PREMISES AND TERM

 

2.1         Lease of Premises.  Landlord leases the Premises to Tenant, and
Tenant leases the Premises from Landlord, upon the terms and conditions set
forth in this Lease.  Subject to Landlord’s reasonable regulations, restrictions
and guidelines, Tenant’s rights to the Premises shall include the non-exclusive
right to use and access the janitorial closet, and the electrical and telephone
rooms, if any, on the floors containing the Premises as reasonably necessary for
Tenant’s effective and efficient use of the Premises, and the non-exclusive
right to enter such areas to service its equipment, provided such rights shall
be (i) subject to the terms and conditions of this Lease, all applicable laws,
and Landlord’s reasonable, non-discriminatory rules and regulations; and
(ii) subject to Landlord’s right to have a representative present to supervise
or inspect said use and access, so long as such representative is reasonably
available.  Tenant shall have the right to use, or access, any ceilings or space
above the ceilings on the floor containing the Premises and utility raceways of
the Building to the extent necessary to service Tenant’s equipment in the
Premises and to run wires, cables and other conduits to the Premises and to use
such space as necessary for providing utility services to the Premises, such as
the installation of computer cable and telecom conduits to the extent permitted
by applicable laws; provided, however, all such work shall be (A) scheduled with
Landlord, (B) subject to Landlord’s right of access to other tenants’ premises,
if any, (C) completed in a manner which creates the minimal reasonable
interference with such other tenants, if any, (D) subject to Landlord’s right to
have a representative present to supervise or inspect said work, so long as such
representative is reasonably available, and (E) subject to Landlord’s
reasonable, non-discriminatory rules and regulations.  Tenant shall have access
to the risers of the Building, subject to the reasonable non-discriminatory
rules and regulations of Landlord and any manager of such risers.  Tenant, at
its expense, shall be permitted to run cabling and wiring through such risers as
Tenant desires from time to time, provided that all such work shall be
(I) reasonably scheduled with Landlord, (II) subject to Landlord’s right to have
a representative present to supervise or inspect said work, so long as such
representative is reasonably available, and (III) subject to Landlord’s
reasonable, non-discriminatory rules and regulations.  Tenant shall be solely
responsible for installing any cabling and wiring through such risers and for
maintaining, repairing and/or replacing (as necessary) said cabling and wiring
upon no less than one (1) Business Days’ prior written notice.

2.2                            Lease Term.  The Lease Term shall be for the
period stated in the definition of that term, unless earlier terminated as
provided in this Lease.  Except as provided in Section 2.4 below, if this Lease
is executed before the Premises become vacant or otherwise available or if any
present tenant or occupant of the Premises holds over, and Landlord cannot
acquire possession of the Premises in time to deliver them by any estimated or
anticipated Commencement Date, or if Landlord is otherwise unable to deliver the
Premises by any estimated or anticipated Commencement Date, this Lease shall not
be void or voidable, and Landlord shall not be deemed to be in default
hereunder, nor shall Landlord be liable for any loss or damage directly or
indirectly arising out of or resulting from such holdover or otherwise;
provided, however, Landlord agrees to use reasonable efforts to obtain
possession of the Premises as soon as possible, including pursuing an unlawful
detainer action against such tenant or occupant, to the extent such action is
ripe under California law.

2.3                            Tenant Improvements.  All Tenant Improvements
(but not trade fixtures, equipment and similar personal property), regardless of
which party constructed or paid for them, shall become the property of Landlord
and shall remain upon and be surrendered with the Premises upon the expiration
or earlier termination of this Lease.  Tenant shall not be required to remove
all or any portion of the Tenant Improvements (including Telecommunication
Facilities) currently existing in the Premises or installed by Tenant pursuant
to Exhibit C or any supplemental HVAC units upon the expiration or earlier
termination of this Lease; provided, further, notwithstanding anything to the
contrary herein, so long as Landlord notifies Tenant at the time of Landlord’s
consent to any Tenant Alterations (or, with respect to Tenant Alterations that
do not require Landlord’s consent, within ten (10) days following Tenant’s
written notice

 

5

--------------------------------------------------------------------------------


 

to Landlord of such Tenant Alterations), Tenant shall only be required to remove
any Tenant Alterations which are not typical, normal and customary for general
office purposes.

 

2.4                            Tenant’s Early Access.  Subject to all applicable
legal requirements and Section 2.11 of this Lease, commencing on the Delivery
Date (which is estimated to be May 1, 2014), Tenant may enter into the Premises
prior to the Commencement Date (but following the date of mutual execution and
delivery of this Lease) (“Early Access”) for the purpose of constructing the
Tenant Improvements, installing Tenant’s cabling and furniture, fixtures and
equipment and commencing business therein (to the extent legally permitted), and
conducting Tenant’s business.  Such early entry in and of itself will not
advance the Commencement Date.  All of the provisions of this Lease shall apply
to Tenant during any early entry, including, without limitation, the indemnities
set forth in this Lease and Tenant’s obligation to not interfere with the
performance of Landlord’s obligations under Section 1 of the Tenant Work Letter,
but excluding only the obligation to pay Base Rent and Operating Costs until the
Commencement Date has occurred.  During any such early entry, Landlord shall not
be responsible for any loss, including theft, damage or destruction to any work
or material installed or stored by Tenant at the Premises or for any injury to
Tenant or its agents, employees, contractors, subcontractors, subtenants,
assigns, licensees or invitees, except to the extent such loss is caused by,
related to or arising of the negligence or willful misconduct of Landlord or any
of Landlord’s Agents.  Landlord shall have the right to post appropriate notices
of non-responsibility and to require Tenant to provide Landlord with evidence
that Tenant has fulfilled its obligation to provide insurance pursuant to the
provisions of this Lease.  Notwithstanding the foregoing, if the Delivery Date
does not occur by June 15, 2014, then Tenant shall be entitled to a credit equal
to one (1) day’s Base Rent for each day after such date until such time as the
Delivery Date occurs.

2.5         Commencement Date Memorandum.  Landlord may, at its option, prepare
and submit to the Tenant a Commencement Date Memorandum in the form of
Exhibit D, completed in good faith by Landlord, and executed by Landlord.  If
Landlord does not prepare and submit to Tenant a Lease Memorandum within thirty
(30) days following the Commencement Date, then Tenant may, at its option,
prepare and submit to Landlord a Lease Memorandum in the form of Exhibit D,
completed in good faith by Tenant, and executed by Tenant.  The information
inserted on the Commencement Date Memorandum shall be controlling and conclusive
and shall prevail over any inconsistent provision in this Lease upon the mutual
execution of the Commencement Date Memorandum by Landlord and Tenant. Tenant or
Landlord (as the case may be) shall execute and return the Commencement Date
Memorandum within ten (10) Business Days of its receipt thereof; provided,
however, if Tenant or Landlord does object in good faith to any information set
forth in the Commencement Date Memorandum, it shall execute the Commencement
Date Memorandum with such 10-business day period subject to its
specifically-stated, written objections.  Tenant or Landlord, as applicable,
must explain the reasons for its objections in reasonable detail.  That portion
of the Commencement Date Memorandum to which no objection was made shall be
conclusive and controlling.  Pending resolution of any dispute by agreement or a
final determination by a court of competent jurisdiction in accordance with this
Lease, Landlord’s or Tenant’s information, as applicable, as inserted in the
Commencement Date Memorandum shall be utilized subject to any later adjustment
agreed or found to be appropriate.  Tenant’s refusal or failure to execute a
Commencement Date Memorandum shall neither prevent nor delay the occurrence of
the Commencement Date.  In no event shall this Lease or the Commencement Date
Memorandum be recorded without the prior written consent of Landlord and Tenant,
in their sole and absolute discretion.

2.6         Use and Conduct of Business.

2.6.1                                   The Premises are to be used only for the
Permitted Uses, and for no other business or purpose without the prior consent
of Landlord.  Landlord makes no representation or warranty as to the suitability
of the Premises for Tenant’s intended use.  Except as otherwise provided herein,
Tenant shall, at its own cost and expense, obtain and maintain any and all
licenses, permits, and approvals necessary or appropriate for its use,
occupation and operation of the Premises for the Permitted Uses.  Except as
otherwise provided herein, Tenant’s inability to obtain or maintain any such
license, permit or approval necessary or appropriate for its use, occupation or
operation of the Premises shall not relieve it of its

 

6

--------------------------------------------------------------------------------


 

obligations under this Lease, including the obligation to pay Base Rent and
Additional Rent.  Subject to the terms of this Lease (including, without
limitation, Landlord’s rules and regulations and Governmental Requirements),
Tenant shall have access to the Premises and Project parking areas twenty-four
(24) hours per day, seven (7) days per week.

2.6.2                              No act other than pursuant to the Permitted
Uses shall be done in or about the Premises that is unlawful or that will
increase the existing rate of insurance on any or all of the Land or Building. 
Tenant shall not commit or allow to be committed or exist: (a) any waste upon
the Premises, (b) any public or private nuisance, or (c) any act or condition
which unreasonably disturbs the quiet enjoyment of any other tenant in the
Building, violates any recorded covenants affecting any or all of the Land or
Building, creates or contributes to any work stoppage, strike, picketing, labor
disruption or dispute, unreasonably interferes in any way with the business of
Landlord or any other tenant in the Building or with the rights or privileges of
any contractors, subcontractors, licensees, agents, concessionaires, subtenants,
servants, employees, customers, guests, invitees or visitors or any other
persons lawfully in and upon the Land or Building.

2.6.3                              Tenant shall not, without the prior consent
of Landlord, use any apparatus, machinery, device or equipment in or about the
Premises which will cause any substantial noise or vibration to emanate from the
Premises.  If any of Tenant’s apparatus, machinery, devices or equipment should
unreasonably disturb the quiet enjoyment of any other tenant in the Building,
then Tenant shall provide, at its sole cost and expense, adequate insulation or
take other such action, including removing such apparatus, machinery, devices or
equipment, as may be necessary to eliminate the disturbance.  No food or
beverage dispensing machines shall be installed by Tenant in the Premises for
use by persons other than Tenant’s Agents without the prior written consent of
Landlord.

2.6.4                              Tenant shall not use or operate the Premises
in any manner that will cause the Building or any part thereof not to conform
with Landlord’s commercially reasonable sustainability practices or the
certification of the Building issued pursuant to any Green Agency Rating (of
which Tenant is made aware by written notice).

2.7         Compliance with Governmental Requirements and Rules and
Regulations.  Tenant shall comply with all Governmental Requirements relating to
the Premises (including, without limitation, Tenant’s use, occupancy and
operation thereof), and/or the use of the Building by Tenant and/or Tenant’s
Agents, and all other covenants, conditions and restrictions and other matters
of record; provided, however, Tenant shall not be required to make any
structural alterations or structural modifications to the Premises, or
alterations or modifications to the areas outside of the Premises, unless the
same are triggered by Tenant’s particular manner of use of the Premises for
other than general office purposes or improvements or equipment installed or
constructed in the Premises by or for the benefit of Tenant; provided, further,
if Landlord desires to create any covenants, conditions and restrictions or
other matters of record and/or modify any existing covenants, conditions and
restrictions or other matters of record in a manner that materially and
adversely interferes with Tenant’s use of the Premises for the Permitted Uses
hereunder, materially and unreasonably interferes with Tenant’s access to the
Premises or Tenant’s parking rights, or Tenant’s right hereunder, or materially
increases Operating Costs or other amounts payable by Tenant under this Lease
(all of which shall be determined on an objective basis), then Landlord shall
obtain Tenant’s prior written consent, which may be given or withheld in
Tenant’s reasonable discretion and which shall be granted or denied by Tenant
within twenty (20) days following Landlord’s delivery of such request to
Tenant.  Tenant shall observe such reasonable non-discriminatory rules and
regulations as may be adopted and published by Landlord from time to time for
the safety, care and cleanliness of the Premises and the Building, and for the
preservation of good order in the Building, including the rules and regulations
attached to this Lease as Exhibit D, so long as such rules and regulations do
not unreasonably interfere with Tenant’s Permitted Uses, the rights granted
Tenant hereunder or access to the Premises, Building or Project parking areas. 
Notwithstanding anything to the contrary contained in this Lease, Landlord
agrees that, except as may be required by law, the rules and regulations for the
Project shall not be (i) modified or enforced in any way by Landlord so as to
unreasonably and materially interfere with Tenant’s Permitted Uses of the
Premises or Tenant’s access to the Premises, Building or Project parking

 

7

--------------------------------------------------------------------------------


 

areas, or (ii) discriminatorily enforced against Tenant but not against other
tenants of the Project.  In the event any other tenant or occupant fails to
comply with the rules and regulations of the Project, and such non-compliance
unreasonably and materially interferes with Tenant’s use of the Premises or
Project parking areas, upon request from Tenant, Landlord shall use its
reasonable efforts to cause such other tenants and/or occupants to comply with
such rules and regulations [but Landlord shall have no obligation to litigate
such issue or incur expenses in connection therewith].

 

2.8                            Condition of Premises “AS-IS”.  Subject to
Landlord’s continuing maintenance and repair obligations under this Lease and
any latent defects in the Building systems or the core and shell of the
Building, Tenant hereby agrees that, except as provided in Exhibit C or in
Section 4.1 below or as expressly provided in this Lease to the contrary, the
Premises shall be taken “as is”, “with all faults”, without any representations
or warranties, and Tenant hereby further agrees and acknowledges that, except as
expressly set forth herein, neither Landlord nor any agent nor any employee of
Landlord has made any representations or warranty with respect to the Premises,
the Building, the Project or with respect to the suitability of either for the
conduct of Tenant’s business, and Tenant expressly warrants and represents that
Tenant has relied solely on its own investigations in its decision to enter into
this Lease and let the Premises in an “as is” condition.  Subject to Landlord’s
continuing maintenance and repair obligations under this Lease and except for
any latent defects, the taking of possession of the Premises by Tenant shall
conclusively establish that the Premises and the Building were at such time in
satisfactory condition.  Tenant hereby waives subsection 1 of Section 1932 of
the Civil Code of California or any successor provision of law.  Landlord shall
be responsible for any costs associated with causing, as of the Commencement
Date, (a) the Premises (including any work performed by Landlord as required
hereunder) to be in material compliance with all Governmental Regulations
applicable to the Premises, including, without limitation, the Americans With
Disabilities Act, except to the extent any non-compliance is triggered by
Tenant’s specific use of the Premises (for other than ordinary office use) or
any alterations or work performed by or on behalf of Tenant, (b) the Common
Areas (including the existing restrooms and elevator lobby on the 3rd floor) to
be in material compliance with all Governmental Regulations applicable to the
Project, including, without limitation, the Americans With Disabilities Act,
except to the extent any non-compliance is triggered by Tenant’s specific use of
the Premises (for other than ordinary office use) or any alterations or work
performed by or on behalf of Tenant, (c) the Building systems and equipment and
core and shell to be in good condition and working order, (d) the Premises and
Common Area, to be free and clear of all Hazardous Substances in violation of
Governmental Regulations and the removal and/or remediation of any Hazardous
Substances discovered in the Premises during or as a result of the construction
of the Tenant Improvements by Tenant  (except to the extent such Hazardous
Substances therein exist as a result of any act of Tenant or Tenant’s Agents)
and (e) latent defects in the Building systems or core and shell.  Landlord’s
costs, if any, described in the preceding sentence shall not be included in
Operating Costs and shall be in addition to the Tenant Improvement Allowance. 
Tenant acknowledges that Landlord may be doing exterior renovations (the
“Exterior Renovations”) to the Building during the Tenant’s occupancy and/or
construction period, including work involving window flashing and sealant, work
involving sealing of cracks in the cement plaster, sealing of cement plaster
expansion joints and architectural reveals, renovations and recoating of the
cement plaster, and other miscellaneous exterior renovation work.  Landlord
shall use commercially reasonable efforts not to interfere with Tenant’s use and
occupancy of and access to the Premises and parking areas during said Exterior
Renovations (including, without limitation, providing Tenant with a minimum of
five (5) Business Days advance written notice of any planned Exterior
Renovations, completing such Exterior Renovations during Tenant’s non-business
hours and/or reasonably scheduling the timing of such Exterior Renovations with
Tenant).  Tenant hereby agrees that, to the extent Landlord has used
commercially reasonable efforts not to interfere with Tenant’s use and occupancy
of and access to the Premises and parking areas during said Exterior
Renovations, the performance of the Exterior Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of rent or damages of any kind.  Notwithstanding the foregoing, Tenant expressly
agrees that

 

8

--------------------------------------------------------------------------------


 

the remedy described in Section 4.1.2 shall not be available to Tenant in
connection with the Exterior Renovations.

2.9                            Sustainable Building Operations.

2.9.1                This Building is or may become in the future certified
under certain Green Agency Ratings or operated pursuant to Landlord’s
sustainable building practices, as same may be in effect or modified from time
to time.  Landlord’s sustainability practices address, without limitation,
whole-building operations and maintenance issues including chemical use; indoor
air quality; energy efficiency; water efficiency; recycling programs; exterior
maintenance programs; and systems upgrades to meet green building energy,
water, Indoor Air Quality, and lighting performance standards.  All of Tenant’s
maintenance methods and procedures, material purchases, and disposal of waste
must be in compliance with all Governmental Requirements.

2.9.2                Tenant shall use commercially reasonable efforts (if
possible without the expenditure of additional money) to use proven energy and
carbon reduction measures, including energy efficient bulbs in task lighting;
use of lighting controls; daylighting measures to avoid overlighting interior
spaces; closing shades on the south side of the Building to avoid over heating
the space; turning off lights and equipment at the end of the work day; and
purchasing ENERGY STAR® qualified equipment, including but not limited to
lighting, office equipment, commercial and residential quality kitchen
equipment, vending and ice machines;  and purchasing products certified by the
U.S. EPA’s Water Sense® program.

2.10                    Option to Renew.

2.10.1                           Renewal Option.  Provided Tenant is not in
default under this Lease at the time of Tenant’s exercise of the Option to Renew
(as defined below) or any time thereafter up to the commencement of the Option
Term (as defined below) beyond any applicable notice and cure periods and
subject to the terms and conditions of this Section 2.10, Tenant shall have one
(1) option to renew (the “Option to Renew”) the Lease Term with respect to the
entire Premises for a period of thirty six (36) months  (the “Option Term”).  
Except as set forth in this Section 2.10, all terms and conditions of this Lease
shall remain the same during the Option Term.  Rent during the Option Term, if
any, shall be the then Fair Market Rental Rate.  “Fair Market Rental Rate” shall
mean the rental, including all escalations, Operating Costs, Property Taxes,
additional rent and other charges at which tenants, (i) pursuant to leases or
related agreement(s) which are executed prior to the commencement of the Option
Term, but no more than six (6) months prior to the date of the Interest Notice
(as defined below), and (ii) which have a term which is reasonably anticipated
to commence within nine (9) months immediately preceding, or after, the
commencement of the Option Term, for non-equity, non-sublease, non-encumbered,
space comparable in size, location and quality to the Premises, in an
arms-length transaction of unrelated parties, for a term comparable to the
Option Term, which comparable space is located in office buildings comparable to
the Project in terms of age, services, quality and location in Westlake Village,
California (“Comparable Buildings”), taking into consideration and granting the
following concessions:  (a) rental abatement concessions, if any, being granted
such tenants in connection with such comparable space, (b) tenant improvements
or allowances to be provided for such comparable space, (c) a new 2018 base
year, and (d) all other concessions, if any, being granted such tenants in
connection with such comparable space, provided that the value of the then
existing tenant improvements in each space shall be taken into account in
determining what improvements are granted by landlords under similar
circumstances.  In addition, other material economic differences between this
Lease and any comparison lease or amendment such as length of term, the manner
in which the landlord under any comparison lease or amendment is reimbursed for
taxes and operating expenses (including the applicable “base year” used to
calculate pass through charges, if any), the value of parking ratios and parking
locations at each space (considering the certainty of parking rights and how
parking rights are structured), the value, if any, of signage availability,
exposure and visibility at each space, the divisibility of the floor plate of
each space, the relative load factor of each space and all other relevant
factors (positive and negative) of each space shall be taken into account in
determining the Fair Market Rental Rate.

2.10.2                           Notice of Exercise.  In order to timely
exercise the Option to Renew, Tenant shall give Landlord written notice of its
unconditional exercise of the Option to Renew (the “Interest Notice”) on a

 

9

--------------------------------------------------------------------------------

 

date which is at least two hundred forty (240) days and not more than three
hundred sixty (360) days prior to the expiration of the initial Lease Term.  If
Tenant fails to timely deliver the Interest Notice to Landlord, the Option to
Renew shall terminate, and Landlord shall be free to enter into a lease for the
Premises (or any part thereof) with a third party on any terms Landlord
desires.  Within twenty (20) Business Days after Landlord receives the Interest
Notice, Landlord will provide Tenant with Landlord’s good faith determination of
the Fair Market Rental Rate for the Option Term.  Tenant shall have thirty (30)
days from Landlord’s notification of the proposed Fair Market Rental Rate for
the Option Term to accept Landlord’s determination of Fair Market Rental Rate
for the Option Term or provide its own good faith determination of Fair Market
Rental Rate for Landlord’s consideration accompanied by market information on
which Tenant based its determination.

2.10.3 Dispute Regarding Fair Market Rental Rate.  If Landlord and Tenant are
unable to agree on the Fair Market Rental Rate for the Option Term using their
best good faith efforts within thirty (30) days from Landlord’s notification of
the proposed Fair Market Rental Rate good faith determination of Fair Market
Rental Rate, Landlord shall, no more than ten (10) days thereafter, select an
independent M.A.I. (certified in the State of California) real estate appraiser,
or real estate broker with at least seven (7) years’ experience in the
metropolitan areas of Los Angeles or Ventura County, California (including the
Market Area) office real estate market, who shall prepare a written appraisal or
market report of the Fair Market Rental Rate using the assumptions described in
Section 2.10.1.  The report shall be completed and delivered to Tenant and
Landlord within thirty (30) days from the date Landlord selects the appraiser or
real estate broker.  Such appraiser’s/broker’s determination of Fair Market
Rental Rate shall be determinative unless Tenant disputes it as provided in the
next sentence.  If Tenant disputes such report, Tenant shall, within thirty (30)
days following delivery of the report, deliver to Landlord written notice
(a) that Tenant disputes such report, and (b) of the identity of another
appraiser or real estate broker selected by Tenant meeting the qualifications
set forth in this paragraph.  The appraiser/broker selected by Tenant shall
submit his report of the Fair Market Rental Rate using the assumptions described
in Section 2.10.1 within thirty (30) days following the delivery of Tenant’s
notice to Landlord disputing the initial report.  Within ten (10) Business Days
after the delivery of the second report, the two appraisers/brokers shall
appoint a third appraiser/broker meeting the qualifications set forth in this
paragraph, and the third appraiser/broker shall deliver his decision within ten
(10) Business Days following his selection and acceptance of the appraisal
assignment.  The third appraiser/broker shall be limited in authority to
selecting, in his opinion, which of the two earlier reports determinations best
reflects the Fair Market Rental Rate under the assumptions set forth in this
paragraph.  The third appraiser/broker must choose one of the two earlier
reports, and, upon doing so, the third appraiser’s/broker’s determination shall
be the controlling determination of the Fair Market Rental Rate.  Each party
shall pay the costs and fees of the appraiser/broker it selected; if a third
appraiser/broker is selected, the party whose report is not selected to be the
Fair Market Rental Rate by said third appraiser/broker shall pay all of said
third appraiser’s/broker’s costs and fees.

2.10.4        Conditions.   The Option to Renew shall be conditioned upon the
following: (i) if Tenant fails to timely and properly exercise the Option to
Renew then the Option to Renew shall immediately terminate and be of no force or
effect, and (ii) the rights contained in this Section 2.10 shall be personal to
the Original Tenant under this Lease or a permitted assignee pursuant to the
terms of Section 4.16 (provided that in all such cases the Original Tenant shall
remain directly, primarily and fully responsible and liable under this Lease).

2.11                    Lease Contingent on Termination of Existing Lease. 
Tenant hereby acknowledges that the Premises is currently occupied by an
existing tenant (the “Existing Tenant”).  If Landlord is unable for any reason
to deliver the Premises to Tenant by the estimated Delivery Date, then Landlord
shall not be subject to any liability for its failure to do so and, except as
expressly set forth herein, such failure shall not affect the validity of this
Lease or the obligations of Tenant hereunder.  Notwithstanding the foregoing,
Landlord and Tenant hereby agree that the effectiveness of this Lease is
conditioned upon the following occurring on or prior to March 1, 2014: (i) this
Lease has been fully executed and delivered, (ii) Landlord and Exiting Tenant
have agreed to terminate Existing Tenant’s tenancy at the Premises, and (iii)

 

10

--------------------------------------------------------------------------------


 

an agreement between Landlord and the Existing Tenant (the “Lease Termination
Agreement”) setting forth the terms of the agreement described in (ii) above,
has been fully executed and delivered by Landlord and Existing Tenant.  The
Delivery Date and the Commencement Date shall both be extended one (1) day for
each day on which there is any delay in the delivery of the Premises to Tenant
for Early Access because the Existing Tenant has not vacated the Premises;
provided, however, Landlord agrees to use commercially reasonable efforts to
ensure that Existing Tenant timely vacates the Premises including, without
limitation, the filing and prosecution of an unlawful detainer action against
Existing Tenant to recover possession of the Premises, if legally warranted and
Section 2.4 shall apply to any holdover by the Existing Tenant which delays the
Early Access Date.

2.12 Tenant’s Right to Use Existing Furniture.  During the Lease Term (including
the Option Term), Tenant shall have the right to use the furniture currently
existing in the Premises, as more particularly described on Exhibit “H” attached
hereto (the “Furniture”), at no additional charge.  Tenant acknowledges that
Tenant is leasing the Furniture in its “as-is” condition.  Tenant shall be
responsible for the repair and maintenance of the Furniture during the Lease
Term.  Landlord makes no representation and gives no warranty as to the
condition of the Furniture. Landlord shall not remove any of the Furniture from
the Premises prior to the date on which the Premises are delivered to Tenant,
except that Landlord, at Landlord’s cost and within thirty (30) days following
the date on which the Premises are delivered to Tenant, shall remove from the
Premises certain portions of the Furniture specified in writing by Tenant in a
detailed list which shall be submitted by Tenant to Landlord prior to the date
on which the Premises are delivered to Tenant.  Within fifteen (15) days after
the Effective Date, a representative of Landlord and a representative of Tenant
shall perform a walk-through inspection of the Premises and shall jointly
prepare a list of the actual Furniture in the Premises.  Landlord and Tenant
will modify Exhibit “H” as necessary following the walk-through.  Tenant, at its
sole cost, shall insure and maintain the Furniture in good working condition,
except for normal wear and tear.  Tenant shall have the right to remove and/or
modify the Furniture subject to Landlord’s approval which shall not be
unreasonably withheld, delayed or conditioned.  Landlord shall retain ownership
of the Furniture during the Lease Term.

 

2.13 Delivery Date.  Notwithstanding the foregoing, if the Delivery Date does
not occur by August 1, 2014 (the “Outside Date”), then, as Tenant’s sole and
exclusive remedy in connection therewith except as provided in Section 2.4,
Tenant shall be entitled to terminate this Lease upon written notice (the
“Outside Date Termination Notice”) electing to terminate this Lease effective
upon receipt of the Outside Date Termination Notice by Landlord.  Except as
provided hereinbelow, the Outside Date Termination Notice must be delivered by
Tenant to Landlord, if at all, not earlier than the Outside Date and not later
than thirty (30) days after the Outside Date.  If Tenant terminates the Lease
pursuant to the right set forth herein, this Lease shall be null and void and of
no further effect and Landlord and Tenant shall be released of all obligations
in connection with this Lease as of the termination date set forth in Tenant’s
notice, and Landlord shall return to Tenant all prepaid rent, letters of credits
and deposits in connection with this Lease within fifteen (15) days following
the Landlord’s receipt of Tenant’s termination notice.  Notwithstanding the
foregoing or anything to the contrary set forth in this Lease, the Outside Date
shall be extended one (1) day for each day on which there is any delay in the
Delivery Date as a result of any Force Majeure event (not to exceed ninety (90)
days in the aggregate and any holdover by the Existing Tenant shall not be
deemed a Force Majeure event).  Further, if Tenant does not timely exercise its
right to terminate this Lease as provided in this Section 2.13, the Expiration
Date shall be extended one (1) day for each day on which there is any delay in
the Delivery Date.

 

2.14 Accessibility Disclosure.  Landlord hereby discloses to Tenant, in
accordance with California Civil Code Section 1938, and Tenant hereby
acknowledges that the Premises have not undergone an inspection by a Certified
Access Specialist (CASp) to determine whether the Premises meet all applicable
construction-related accessibility standards pursuant to California Civil Code
§55.51 et seq.

 

11

--------------------------------------------------------------------------------


 

SECTION 3:  BASE RENT, ADDITIONAL RENT AND OTHER SUMS PAYABLE UNDER LEASE

 

3.1         Payment of Rental.  Tenant agrees to pay Base Rent, Additional Rent
and any other sum due under this Lease to Landlord without demand, deduction,
credit, adjustment or offset of any kind or nature (except as may be set forth
to the contrary in this Lease), in lawful money of the United States when due
under this Lease, at the offices of Manager at Manager’s Address, or to such
other party or at such other place as Landlord may from time to time designate
in writing in accordance with the provisions of this Lease.

3.2         Base Rent.  On execution of this Lease, Tenant shall pay to Landlord
the amount specified in the definition of Prepaid Rent for the month specified
in the definition of that term.  Tenant agrees to pay the monthly installments
of Base Rent to Landlord, without demand and in advance, on or before the first
day of each calendar month of the Lease Term.  The monthly Base Rent installment
for any partial month at the beginning or end of the Lease Term shall be
prorated based on the actual number of days in any such calendar month.

 

Provided that Tenant is not then in material default under this Lease beyond any
applicable notice and cure period, Tenant shall be credited with the payment of
monthly Base Rent in the amount of Sixty-Two Thousand Four Hundred Eleven and
25/100 Dollars ($62,411.25) for each of the second (2nd) through fourth (4th)
months of the initial Lease Term (the “Base Rent Abatement”).  No such Base Rent
credit shall reduce the amount of Additional Rent or other amounts which are
otherwise payable by Tenant under this Lease (Tenant hereby acknowledging and
agreeing that, without limiting the generality of the foregoing, Tenant shall be
responsible for the payment of any Operating Costs otherwise owed hereunder (if
any) during such Basmust tae Rent credit period).  Tenant understands and agrees
that the foregoing Base Rent credit is conditioned upon Tenant’s not being in
material default during the Base Rent credit period beyond any applicable notice
and cure period, and Tenant’s not having wrongfully terminated this Lease or
Landlord not having terminated this Lease during the Base Rent credit period by
reason of Tenant’s default under this Lease beyond any applicable notice and
cure period.

3.3         Letter of Credit.  Within ten (10) Business Days following the
execution of this Lease by Landlord and Tenant, Tenant shall deliver to Landlord
an unconditional, irrevocable and renewable letter of credit (“Letter of
Credit”) in favor of Landlord in the form attached hereto as Exhibit “I”, issued
by Silicon Valley Bank (or another bank reasonably satisfactory to Landlord with
a branch located in Southern California), in the principal amount of Three
Hundred Ninety-Three Thousand Six Hundred Eighty-Five and 47/100 Dollars
($393,685.47) (“Stated Amount”), as security for the faithful performance and
observance by Tenant of the terms, provisions and conditions of this Lease. 
Notwithstanding anything to the contrary contained herein, provided that Tenant
is not then in default under the Lease beyond applicable notice and cure
periods, the Stated Amount shall be reduced by two-thirds in the amount of
$262,457.39 at the end of the twelfth (24th) month of the Lease Term.  Landlord
agrees to execute any commercially reasonable documentation required by the
issuer of the Letter of Credit to effectuate such reductions.  Tenant shall pay
all expenses, points and/or fees incurred by Tenant in obtaining the Letter of
Credit.  The Letter of Credit shall state that an authorized officer or other
representative of Landlord may make demand on Landlord’s behalf for the Stated
Amount of the Letter of Credit, or any portion thereof (based upon a default
hereunder beyond all applicable notice and cure periods), and that the issuing
bank must immediately honor such demand, without qualification or satisfaction
of any conditions, except the proper identification of the party making such
demand.  In addition, the Letter of Credit shall indicate that it is
transferable in its entirety by Landlord as beneficiary and that upon receiving
written notice of transfer, and upon presentation to the issuing bank of the
original Letter of Credit, the issuer or confirming bank will reissue the Letter
of Credit naming such transferee as the beneficiary (subject to Landlord paying
any applicable transfer fees).  If the term of the Letter of Credit held by
Landlord will expire prior to the last day of the Lease Term and it is not
extended, or a new Letter of Credit for an extended period of time is not
substituted, within thirty (30) days prior to the expiration of the Letter of

 

12

--------------------------------------------------------------------------------


 

Credit, then Landlord shall be entitled to make demand for the Stated Amount of
said Letter of Credit and, thereafter, to hold such funds in accordance with
this Section 3.3.  Notwithstanding the foregoing, Landlord acknowledges and
agrees that Tenant shall have the right, from time to time throughout the Lease
Term, to post a substitute Letter of Credit for the Letter of Credit required
hereunder that shall meet the requirements of this Section 3.3.  The Letter of
Credit and any such proceeds thereof shall be held by Landlord as security for
the faithful performance by Tenant of all of the terms, covenants and conditions
of this Lease.  If Tenant commits a default with respect to any provision of
this Lease (beyond all applicable notice and cure periods), Landlord may (but
shall not be required to) draw upon all or any portion of the Stated Amount of
the Letter of Credit, and Landlord may then use, apply or retain all or any part
of the proceeds for the payment of any sum which is in default (beyond all
applicable notice and cure periods), or for the payment of any other amount
which Landlord may spend or become obligated to spend by reason of Tenant’s
default or to compensate Landlord for any loss or damage which Landlord may
suffer by reason of Tenant’s default.  If any portion of the Letter of Credit
proceeds are so used or applied, Tenant shall, within ten (10) Business Days
after demand therefor, post an additional Letter of Credit in an amount to cause
the aggregate amount of the unused proceeds and such new Letter of Credit to
equal the Stated Amount required in this Section 3.3.  Landlord shall not be
required to keep any proceeds from the Letter of Credit separate from its
general funds.  Should Landlord sell its interest in the Premises during the
Lease Term and if Landlord deposits with the purchaser thereof the Letter of
Credit or any proceeds of the Letter of Credit, thereupon Landlord shall be
discharged from any further liability with respect to the Letter of Credit and
said proceeds.  Any remaining proceeds of the Letter of Credit held by Landlord
after expiration of the Lease Term, after any deductions described in this
Section 3.3, shall be returned to Tenant or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder, within thirty (30) days following the
expiration of the Lease Term.

 

3.4         Additional Rent.  Definitions of certain terms used in this
paragraph are set forth in the last subparagraph of this Section 3.4. 
Commencing January 1, 2016, Tenant agrees to pay to Landlord, as additional rent
as computed in this paragraph (individually and collectively the “Additional
Rent”), all Operating Costs Allocable to the Premises in excess of the Base
Amount Allocable to the Premises.

3.4.1                         Estimated Operating Costs.  Landlord shall furnish
Tenant a reasonably detailed written statement of Estimated Operating Costs
Allocable to the Premises for each Year and the amount payable monthly by Tenant
for the same shall be computed as follows:  one-twelfth (1/12) of the amount of
Estimated Operating Costs Allocable to the Premises in excess of the Base Amount
Allocable to the Premises shall be Additional Rent and shall be paid monthly by
Tenant for each month during such Year after the Commencement Date.  If such
written statement is furnished after the commencement of the Year, Tenant shall
also make, within thirty (30) days after receipt of such written statement, a
retroactive lump-sum payment to Landlord equal to the monthly payment amount
multiplied by the number of months during the Year for which no payment was
paid.  Notwithstanding the foregoing, Landlord reserves the right, from time to
time during each Year, to reasonably revise the Estimated Operating Costs
Allocable to the Premises and, within thirty (30) days after written notice to
Tenant of such revision, Tenant shall adjust its payments to Landlord
accordingly.  Except as expressly set forth herein, failure of Landlord to
furnish any statement hereunder shall in no event affect or impair Tenant’s
obligation to pay all Operating Costs Allocable to the Premises and all other
amounts due under this Lease.

3.4.2                         Actual Costs.  After the close of each Year,
Landlord shall deliver to Tenant a reasonably detailed written statement setting
forth the Operating Costs Allocable to the Premises during the preceding Year. 
If such Operating Costs Allocable to the Premises for any Year exceed the
Estimated Operating Costs Allocable to the Premises paid by Tenant to Landlord
pursuant to subparagraph 3.4.1 for such Year, Tenant shall pay the amount of
such excess to Landlord within twenty (20) Business Days after receipt of such
statement by Tenant.  If such statement shows the Operating Costs Allocable to
the Premises to be less than the Estimated Operating Costs Allocable to the
Premises paid by Tenant to Landlord pursuant to subparagraph 3.4.1, then the
amount of such overpayment shall be paid by Landlord to Tenant within twenty
(20) Business Days following the date of such statement or, at Landlord’s option

 

13

--------------------------------------------------------------------------------


 

(at any time during the Lease Term), shall be credited towards the
installment(s) of Rent next coming due from Tenant.  The failure of Landlord to
timely furnish such statement for any Year shall not preclude Landlord from
subsequently enforcing its rights to collect any amounts hereunder 
Notwithstanding anything to the contrary contained herein, including the
immediately preceding sentence, Tenant shall not be responsible for Operating
Costs Allocable to the Premises attributable to any Year which is first billed
to Tenant more than two (2) Years after the earlier of the expiration of the
applicable Year or the end of the Lease Term, provided that in any event Tenant
shall be responsible for Operating Costs Allocable to the Premises levied by any
governmental authority or by any public utility companies at any time following
the expiration of the applicable Year or end of the Lease Term which is
attributable to any Year (provided that Landlord delivers Tenant a bill for such
amounts within ninety (90) days following Landlord’s receipt of the bill
therefor).

3.4.3                         Determination.  The determination of Operating
Costs Allocable to the Premises shall be made by Landlord based upon Tenant’s
Pro Rata Share.

3.4.4                         Operating Cost Audit. Landlord shall maintain
records concerning estimated and actual Operating Costs Allocable to the
Premises for no less than two (2) years following the period covered by the
statement or statements furnished Tenant, after which time Landlord may dispose
of such records.  Provided that Tenant is not then in default beyond applicable
notice and cure periods with respect to its obligation to pay Base Rent,
Additional Rent or other payments required to be made by it under this Lease
beyond applicable notice and cure periods and provided that Tenant is not
otherwise in material default under this Lease beyond applicable notice and cure
periods, Tenant may, at Tenant’s sole cost and expense, cause a Qualified Person
(defined below) to inspect Landlord’s records.  Such inspection, if any, shall
be conducted no more than once each Year, during Landlord’s normal business
hours within one (1) year after receipt of the applicable written statement of
Operating Costs Allocable to the Premises, upon first furnishing Landlord at
least twenty (20) calendar days prior written notice.  Landlord shall provide
Tenant with reasonable accommodations for such review and reasonable use of
available office equipment, but may charge Tenant for telephone calls, copying
expenses, facsimile expenses and other reasonable out-of-pocket expenses at
Landlord’s actual cost.  In connection with the review, Landlord shall furnish
Tenant with such reasonable supporting documentation relating to the subject
statement as Tenant may reasonably request.  If after such inspection, Tenant
notifies Landlord in writing that Tenant still disputes such amounts (or if
Landlord disputes the results of such inspection), a certification as to the
proper amount shall be made at Tenant’s expense, by a Qualified Person mutually
selected by Tenant and Landlord and who is a member of a nationally or
regionally recognized accounting firm, which certification shall be binding upon
Landlord and Tenant.  Landlord shall cooperate in good faith with Tenant and the
Qualified Person to show Tenant and the Qualified Person the information upon
which the certification is to be based.  However, if such certification by the
Qualified Person proves that the Operating Costs Allocable to the Premises set
forth in the statement were overstated by more than five percent (5%), then the
cost of Tenant’s original Qualified Person and the cost of such certification by
the second Qualified Person shall be paid for by Landlord.  Promptly following
the parties receipt of such certification, the parties shall make such
appropriate payments or reimbursements, as the case may be, to each other, as
are determined to be owing pursuant to such certification.

3.4.5                         End of Term.  If this Lease shall terminate on a
day other than the last day of a Year, (a) Landlord shall estimate the Operating
Costs Allocable to the Premises for such Year predicated on the most recent
reliable information available to Landlord; (b) the amount determined under
clause (a) of this sentence shall be prorated by multiplying such amount by a
fraction, the numerator of which is the number of days within the Lease Term in
such Year and the denominator of which is the actual number of days in such
Year; (c) the Base Amounts Allocable to the Premises shall be prorated in the
manner described in clause (b); (d) the clause (c) amount (i.e., the prorated
Base Amount Allocable to the Premises) shall be deducted from the clause
(b) amounts (i.e., the prorated Operating Costs Allocable to the Premises);
(e) if the clause (d) amounts exceed the Estimated Operating Costs Allocable to
the Premises paid by Tenant for the last Year in the Lease Term, then Tenant
shall pay the excess to Landlord within thirty (30) days after Landlord’s
delivery to Tenant of a statement for such excess; and (f) if the

 

14

--------------------------------------------------------------------------------


 

Estimated Operating Costs Allocable to the Premises paid by Tenant for the last
Year in the Lease Term exceeds the clause (d) amount, then Landlord shall refund
to Tenant the excess within the thirty (30) day period described in clause
(e) if any proceeds then being held by Landlord under Section 3.3 are otherwise
sufficient to compensate Landlord for any default by Tenant of any of its
obligations under this Lease (if any).  Landlord’s and Tenant’s obligations
under this Section 3.4.5 shall survive the expiration or other termination of
this Lease.

3.4.6                         Definitions.  Each underlined term in this
Section 3.4 shall have the meaning set forth next to that underlined term:

Base Amount Allocable to the Premises:  Operating Costs Allocable to the
Premises for the Base Year.

Estimated Operating Costs Allocable to the Premises:  Landlord’s written
estimate of Operating Costs Allocable to the Premises for a calendar year to be
given by Landlord to Tenant pursuant to Section 3.4.1.

Operating Costs: Except as otherwise set forth herein, all costs and expenses
paid or incurred by Landlord for maintaining, operating, owning and repairing
any or all of the Land, Building, Premises, Project, related improvements, and
the personal property used in conjunction with such Land, Building, Premises,
Project and related improvements, all as determined in accordance with generally
accepted accounting principles consistently applied.  Included, without
limitation, except as otherwise provided herein; are all expenses paid or
incurred by Landlord for: (a) utilities, including electricity, water, gas,
sewers, fire sprinkler charges, refuse collection, Telecommunication Services,
cable television, steam, heat, cooling or any other similar service and which
are not payable directly by tenants in the Project; (b) supplies; (c) cleaning,
painting and janitorial services (including window washing), landscaping and
landscaping maintenance (including irrigating, trimming, mowing, fertilizing,
seeding and replacing plants and repairing irrigation equipment) and other
services; (d) security services, if any; (e) management fees (at three percent
(3%) of gross revenues of the Project); (f) compensation (including employment
taxes and fringe benefits) of all persons and business organizations who perform
duties in connection with any service, repair, maintenance, replacement or
improvement or other work included in this subparagraph; (g) license, permit and
inspection fees; (h) assessments and special assessments due to deed
restrictions, declarations or owners associations or other means of allocating
costs of a larger tract of which the Land is a part; (i) rental of any machinery
or equipment; (j) audit fees and accounting services related to the Project, and
charges for the computation of the rents and charges payable by tenants in the
Project (but only to the extent the cost of such fees and services are in
addition to the cost of the management fee); (k) the cost of repairs or
replacements; (l) charges under maintenance and service contracts;
(m) reasonable legal fees and other expenses of legal or other dispute
resolution proceedings; (n) subject to item (w) below, maintenance and repair of
the roof and roof membranes, (o) costs incurred by Landlord for compliance with
any and all Governmental Requirements, including Access Laws, and to increase
the efficiency of any electrical, mechanical or other system servicing the
Premises, Building or Land; (p) subject to item (w) below, elevator service and
repair, if any; (q) business taxes and license fees; (r) Property Taxes; (s) all
insurance maintained by Landlord, together with commercially reasonable
deductibles therefor; (t) any other expense or charge which in accordance with
generally accepted accounting and management principles consistently applied
would be considered an expense of maintaining, operating, owning or repairing
the Building; (u) insurance endorsements or insurance policies purchased in
order to repair, replace and re-commission the Building for re-certification
pursuant to any Green Agency Rating (to the extent the Building has achieved any
certification under any Green Agency Rating) or support achieving energy and
carbon reduction targets;  (v) all costs of maintaining, managing, reporting and
recommissioning the Building or any part thereof that was designed and /or built
to be sustainable and conform with any Green Agency Rating, and all costs of
applying, reporting and commissioning the Building or any part thereof to seek
certification under any Green Agency

 

15

--------------------------------------------------------------------------------


 

Rating; and (w) the amortization of costs of capital expenditures (A) which are
intended to effect economies in operation or maintenance of the Building, or any
portion thereof, to the extent of cost savings reasonably anticipated by
Landlord at the time of such expenditure to be incurred in connection therewith,
or (B) that are required under any governmental law or regulation, except for
capital repairs, replacements or other improvements to remedy a condition
existing prior to the Commencement Date which an applicable governmental
authority, if it had knowledge of such condition prior to the Commencement Date
and if such condition was not subject to a variance or a grandfathered code
waiver exception would have then required to be remedied pursuant to then
current governmental laws or regulations; provided, however, that any such
permitted capital expenditure shall be amortized (with the interest at the
Interest Rate) over its reasonable useful life.  If less than ninety-five
percent (95%) of the net rentable area of the Building or Project is occupied by
tenants at all times during any calendar year, then Operating Costs for such
year shall include all additional costs and expenses that Landlord reasonably
determines would have been incurred had ninety-five percent (95%) of the
Building and Project been occupied at all times during such year by tenants.  If
a category or categories of services are provided or an unexpected increase in
services are provided by Landlord in the Base Year, but not in “subsequent”
calendar year(s), the Base Year shall be retroactively adjusted to reflect the
Operating Costs which would have been incurred during the Base Year had such
category or categories of services or unexpected increase in services not been
provided during the Base Year.  In the event and to the extent Landlord incurs
costs or expenses associated with or relating to separate items or categories or
subcategories of Operating Costs which were not part of Operating Costs during
the entire Base Year, Operating Costs for the Base Year shall be deemed
increased by the amounts Landlord would have incurred during the Base Year with
respect to such costs and expenses had such separate items or categories or
subcategories of Operating Costs been included in Operating Costs during the
entire Base Year.  Landlord shall not (x) include in Operating Costs any costs
which Landlord collects separately outside of Operating Costs (i.e., Landlord
may not “double count” expenses), and (y) collect Operating Costs from Tenant
and all other tenants/occupants in the Building in an amount in excess of what
Landlord incurred for the items included in Operating Costs.  Any refunds or
discounts actually received by Landlord for any category of Operating Costs
shall reduce Operating Costs in the applicable Year (pertaining to such category
of Operating Costs), including the Base Year.

 

Notwithstanding the foregoing, Operating Costs shall not include: (A) Any ground
lease rental; (B) Costs incurred by Landlord for the repair of damage to the
Project to the extent that Landlord is reimbursed by insurance proceeds,
subject, however, to the provisions of Section 4.9 [Damage or Destruction]
below, condemnation awards, or a tenant of the Building (other than as part of
Operating Cost payments), or otherwise to the extent so reimbursed, provided
that Landlord shall use its commercially reasonable efforts to achieve
reimbursement of reimbursable items that are Operating Costs; (C) Costs,
including permit, license and inspection costs, incurred with respect to the
installation of tenant or other occupants’ improvements in the Project or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for other occupants of the Project; (D) Depreciation,
amortization and interest payments, except as provided herein and except on
materials, tools, supplies and vendor-type equipment purchased by Landlord to
enable Landlord to supply services Landlord might otherwise contract for with a
third party where such depreciation, amortization and interest payments would
otherwise have been included in the charge for such third party’s services, and
when depreciation or amortization is permitted or required, the item shall be
amortized over its reasonably anticipated useful life; (E) Marketing costs,
including leasing commissions, attorneys’ fees in connection with the
negotiation and preparation of letters of intent, leases, subleases and/or
assignments and space planning costs; (F) Costs incurred by Landlord due to the
violation by Landlord or any other tenant of the terms and conditions of any
lease of space in the Project or any applicable law or Governmental Requirement;
(G) Overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods

 

16

--------------------------------------------------------------------------------


 

and/or services in or to the Project to the extent the same unreasonably exceeds
a competitive cost given the quality of such goods and/or services;
(H) Interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt instrument encumbering the Project
(except as permitted above); (I) Landlord’s general corporate overhead expenses;
(J) Advertising and promotional expenditures; (K) intentionally deleted;
(L) Costs arising from Landlord’s charitable or political contributions;
(M) Costs for the acquisition of (as contrasted with the maintenance of)
sculptures, paintings or other objects of art; (N) Costs associated with the
operation of the business of the partnership or entity which constitutes
Landlord as the same are distinguished from the costs of operation of the
Project, including partnership accounting and legal matters, costs of defending
any lawsuits with or claims by any mortgagee, costs of selling, syndicating,
financing, mortgaging or hypothecating any of Landlord’s interest in the
Project, costs of any disputes between Landlord and its employees (if any) not
engaged in Project operation, disputes of Landlord with Project management, or
outside fees paid in connection with disputes with other tenants; (O) Capital
improvements, except as expressly permitted herein; (P) Any travel expenses;
(Q) Any “finders fees”, brokerage commissions, job placement costs or job
advertising cost; (R) Any reserves for Operating Costs including, without
limitation, bad debts or for future improvements, repairs or additions;
(S) Costs incurred to (i) comply with Governmental Requirements relating to the
removal of any Hazardous Substances which were in existence on the Project prior
to the date hereof, and were of such a nature that a federal, state or municipal
governmental authority, if it had then had knowledge of the presence of such
Hazardous Material, in the state, and under the conditions that it then existed
on the Project, would have then required the removal of such Hazardous Material
or other remedial or containment action with respect thereto, and (ii) to
remove, remedy, contain, or treat any Hazardous Substances, which Hazardous
Substances (A) is located in the ground and/or water below the surface of the
Project or (B) is brought onto the Project after the date hereof by Landlord or
Landlord’s Agents (or by a third party unaffiliated with Tenant or Tenant’s
Agents if neither Tenant nor Tenant’s Agents or assigns is the tenant or
subtenant of the other building within the Project), and is of such a nature, at
that time, that a federal, state or municipal governmental authority, if it had
then had knowledge of the presence of such Hazardous Substances, in the state,
and under the conditions, that it then exists on the Project, would have then
required the removal of such Hazardous Substances or other remedial or
containment action with respect thereto; (T) Costs incurred to repair latent
defects with respect to the structural components of the Building (provided that
such latent structural defects are not attributable to the acts or omissions of
Tenant or Tenant’s Agents) and incurred in connection with the original
construction, permitting, licensing and development of the Project; (U) the cost
of the Exterior Renovations; (V) Any compensation paid to clerks, attendants or
other persons in commercial concessions operated by Landlord above FMV (other
than in the parking facility for the Building and/or Project); (W) Wages and
benefits of any employee who does not devote substantially all of his or her
employed time to the Building unless such wages and benefits are prorated to
reflect time spent on operating and managing the Building; (X) Fines, penalties
and interest incurred as a result of the Landlord’s negligence, financial
inability or unwillingness to make payments when due; (Y) intentionally omitted;
(Z) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment, to the extent the cost of which, if
purchased, would be excluded from Operating Costs as a capital cost, except
equipment not affixed to the Project which is used in providing janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project;
(AA) Rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space materially exceeds the size
or fair market rental value of office space occupied by management personnel of
the Comparable Buildings in the vicinity of the Project, with adjustment where
appropriate for the size of the applicable project and taking into consideration
the quality and amenities of the Project, including, without limitation, the
Project’s parking ratios; (BB) All assessments and premiums which are not
specifically charged to Tenant because of what Tenant has done, which can be
paid by Landlord in installments, shall be paid by Landlord in the maximum
number of installments permitted by law without causing Landlord to incur
penalties, late charges, interest or any other additional cost or expense
(except to the extent

 

17

--------------------------------------------------------------------------------


 

inconsistent with the general practice of the Comparable Buildings) and shall be
included as Operating Costs in the year in which the assessment or premium
installment is actually paid; (CC) Costs to the extent caused by the gross
negligence or willful misconduct of Landlord or Landlord’s Agents; (DD) Any
above Building standard cleanup, including construction and special events
cleanup (other than special events where Tenant is invited or when as a result
of events not within the reasonable control of Landlord); (EE) legal fees and
costs, settlements, judgments or awards paid or incurred because of disputes
between Landlord and Tenant, Landlord and other tenants or prospective occupants
or prospective tenants/occupants; (FF) the costs of any flowers, gifts,
balloons, etc. provided to any prospective tenants, Tenant, other tenants, and
occupants of the Building, except to the extent such costs are customarily
included in operating expenses by landlords of Comparable Buildings; (GG) costs
to the extent reimbursed to Landlord under any warranty carried by Landlord for
the Building and/or the Project; and (HH) Costs due to violations of any
covenants, conditions, restriction or other matters of record; and (II) any
earthquake insurance deductible which is used for capital repairs, replacements
or additions (e.g., in the event of a major loss where the useful life and
economic value of the damaged structure(s) are being increased), except to the
extent such deductible is amortized over the reasonable useful life of such
structure(s).

 

Operating Costs Allocable to the Premises:  The aggregate of (a) Tenant’s Pro
Rata Share of Building Operating Costs plus (b) Tenant’s Pro Rata Share of the
Building Share of Project Operating Costs.

Qualified Person:  An accountant or other person experienced in accounting for
income and expenses of office projects, who is engaged on terms which do not
entail any compensation based or measured in any way upon any savings in
Additional Rent or reduction in Operating Costs Allocable to the Premises
achieved through the inspection process described in this Section 3.4.

Project Operating Costs:  All expenses paid or incurred by Landlord for
maintaining, operating, owning and repairing the common areas of the Project
subject to the exclusions from Operating Costs listed above.  Expenses listed as
examples under the definition of Building Operating Costs may be Project
Operating Costs if the first sentence of this paragraph is satisfied.

Building Share of Project Operating Costs:  The portion of Project Operating
Costs allocated to the Building and to the tenants in the Building by Landlord
in a reasonably consistent and equitable manner taking into consideration the
size of the Building and other buildings in the Project, the uses to which the
Building and other buildings in the Project are being put or to which they are
primarily suited and the relative benefits, demands and burdens associated with
each such cost item.

3.4.7                         Tenant’s Costs. Tenant agrees to reimburse or pay
Landlord within thirty (30) days after invoice from Landlord for (a) any extra
expense incurred by Landlord relating to or arising out of the abnormal usage by
Tenant or Tenant’s Agents of the public or common areas of the Building or
Project, or any of the equipment contained therein (excluding with respect to
the fitness center), and (b) any other direct expense incurred by Landlord on
Tenant’s behalf and not includable in Operating Costs.

3.4.8                         Payments Deemed Additional Rent.  Any sums payable
under this Lease pursuant to this Section 3.4 or otherwise shall be Additional
Rent and, in the event of nonpayment of such sums, Landlord shall have the same
rights and remedies with respect to such nonpayment as it has with respect to
nonpayment of the Base Rent due under this Lease.

3.5         Utilities.

3.5.1                Landlord shall have the right from time to time to select
the company or companies providing electricity, gas, fuel, local telephone,
telecommunication and any other utility services to the Building and to purchase
green or renewable energy.  Landlord shall, as part of Operating Costs, cause to
be furnished (a) electricity to the Premises twenty-four (24) hours per day,
seven (7) days a week for normal office uses of up to approximately 5 watts per
usable square foot at 120/208 volts for power (not including and separate for
the watts required for lighting and HVAC in the Premises) and commercially
reasonable wattage per usable square foot for lighting, (b) HVAC to the Premises
in such reasonable

 

18

--------------------------------------------------------------------------------


 

quantities as is reasonably necessary for the comfortable occupancy of the
Premises for the Permitted Uses and consistent with Comparable Buildings, but in
no event less than maintaining inside space conditions of no greater than 74
degrees Fahrenheit during cooling mode and no less than 71 degrees Fahrenheit
during heating mode, Monday through Friday from 8:00 a.m. to 6:00 p.m. and
Saturday from 9:00 a.m. to 1:00 p.m., excluding Holidays (the “Regular Business
Hours”), and (c) janitorial services to the Premises five (5) days per week
pursuant to Landlord’s janitorial specifications attached hereto as Exhibit “J”,
as the same may be updated or amended from time to time (but not reduced) (the
“Janitorial; Services”), excepting Holidays.  In connection with the foregoing,
as of the Commencement Date,  the Building’s electrical system shall be 2,000
AMP, 277/480 volt, 3-phase 4 wire.  If Tenant requires HVAC to the Premises
during times other than the Regular Business Hours, Tenant shall give Landlord
such advance notice (if any) as Landlord shall reasonably require and shall pay
Landlord’s then-standard charge for such after-hours use.  Landlord’s standard
charge for after-hours HVAC use is currently as of the date of this Lease,
$34.00 per hour per floor for the Premises, and which rate shall only increase
to the extent Landlord’s actual cost of obtaining electricity increases.  Tenant
may install supplemental HVAC units in the Premises and/or on the roof of the
Building (in an area reasonably designated by Landlord) including duct work and
other connections from the roof to the Premises, as applicable (“Additional HVAC
Equipment”), and may use, at Tenant’s sole expense, electricity for the
Additional HVAC Equipment provided that Tenant’s use of such utilities shall be
separately metered using existing meters or meters installed at Tenant’s sole
expense.  If such Additional HVAC Equipment is installed on the roof of the
Building, the terms of Section 3.5.2 below (regarding the Telecommunications
Equipment and the use of the conduits and risers) shall be applicable to the
installation, repair and maintenance of and access to such Additional HVAC
Equipment.  The Additional HVAC Equipment and the utilization of electricity
shall comply with applicable insurance regulations and applicable laws, shall
not cause permanent damage or injury to the Building, Building systems, Building
structure or the Premises, shall not create a dangerous or hazardous condition
nor interfere with or disturb other tenants in the Building, and shall be
consistent with a first-class office building.  The installation of Additional
HVAC Equipment shall be subject to Landlord’s prior written approval pursuant to
the terms of Exhibit “C” or Section 4.4 below, as applicable.  Tenant shall be
responsible for all costs related to the Additional HVAC Equipment and
installation thereof, including without limitation, costs of any modification to
the Building and costs of subsequent maintenance in connection therewith.

Tenant shall contract directly and pay for all telephone and telecommunications
charges used on or from the Premises together with any taxes, penalties,
surcharges or similar charges relating to the same.  If Tenant desires to use
the services of a provider of local telephone or telecommunication services
whose equipment is not then servicing the Building, no such provider shall be
permitted to install its lines or other equipment within the Building without
the prior reasonable written consent of Landlord.  Landlord reserves the right
to install and activate separate metering of electricity, water or other
utilities to the Premises, and Tenant agrees to reimburse or pay Landlord within
thirty (30) calendar days after invoice from Landlord for all actual,
reasonable, out-of-pocket costs of such separate metering, after which the Base
Amount Allocable to the Premises and the Operating Costs shall be equitably
adjusted by Landlord accordingly.  Landlord shall not be liable for any loss of,
or injury to, or interference with, Tenant’s business, including, without
limitation, loss of profits however occurring, and, except to the extent of the
negligence or willful misconduct of Landlord, Landlord shall not be liable for
loss of, or injury to, or interference with, Tenant’s personal property (and
then, subject to the waiver of subrogation contained in this Lease). 
Additionally, except as set forth to the contrary in this Section 3.5.1 below,
there shall be no rent abatement as a result of, any stoppage, reduction or
interruption of any such services caused by Governmental Requirements, riot,
strike, labor disputes, breakdowns, accidents, necessary repairs or other cause.

In the event that Tenant is prevented from using, and does not use, the Premises
or any portion thereof, as a result of (i) any repair, maintenance or alteration
performed by Landlord, or which Landlord failed to perform, after the
Commencement Date and required by this Lease, which substantially interferes
with Tenant’s use of the Premises; (ii) any failure to provide services,
utilities or ingress to and

 

19

--------------------------------------------------------------------------------

 

egress from the Building or Premises or the parking facility as required by this
Lease; or (iii) the presence of Hazardous Substances in, on or around the
Building taking into account the standards and guidelines included in the
definition of applicable laws with respect to Hazardous Substances, which pose a
significant health risk to occupants of the Premises (any such set of
circumstances as set forth in items (i) through (iii), above, to be known as an
“Abatement Event”), and such Abatement Event did not result from any act of
Tenant or any of Tenant’s Agents, then Tenant shall give Landlord written notice
of such Abatement Event, and if such Abatement Event continues for five (5)
consecutive Business Days after Landlord’s receipt of any such notice, or occurs
for ten (10) non-consecutive Business Days in a twelve (12) month period
(provided Landlord is sent written notice of each of such Abatement Events) (in
either of such events, the “Eligibility Period”), then the Monthly Base Rent and
Operating Costs shall be abated or reduced, as the case may be, after expiration
of the Eligibility Period for such time that Tenant continues to be so prevented
from using, and does not use, the Premises, or a portion thereof, in the
proportion that the rentable area of the portion of the Premises that Tenant is
prevented from using, and does not use (“Unusable Area”), bears to the total
rentable area of the Premises.  However, in the event that Tenant is prevented
from using, and does not use, the Unusable Area for a period of time in excess
of the Eligibility Period and the remaining portion of the Premises is not
sufficient to allow Tenant to effectively conduct its business therein, and if
Tenant does not conduct its business from such remaining portion, then for such
time after expiration of the Eligibility Period during which Tenant is so
prevented from effectively conducting its business therein, the Monthly Base
Rent and Operating Costs for the entire Premises shall be abated for such time
as Tenant continues to be so prevented from using, and does not use, the
Premises.  If, however, Tenant reoccupies any portion of the Premises during
such period, the Monthly Base Rent and Operating Costs allocable to such
reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises.  Such right to abate Monthly Base Rent and Operating
Costs shall be Tenant’s sole and exclusive remedy at law or in equity for an
Abatement Event; provided, however, that (a) nothing in this Section 3.5.1 shall
impair Tenant’s rights under Section 5.4 below, and (b) if Landlord has not
cured such Abatement Event within one hundred eighty (180) days after receipt of
written notice from Tenant (or, in the event that the Premises or the Building
are rendered inaccessible to Tenant by a casualty or condemnation, then this
sentence shall not apply and Sections 4.9 and 4.10 below shall govern the
termination rights of the parties), Tenant shall have the right to deliver
written notice to Landlord stating that if such Abatement Event is not cured
within sixty (60) days thereafter, Tenant shall, as its sole and exclusive
remedy, terminate this Lease (the “Abatement Event Termination Notice”) 
effective as of a date set forth in the Abatement Event Termination Notice (the
“Abatement Event Termination Date”), which Abatement Event Termination Date
shall not be less than sixty (60) days, and not more than one (1) year,
following the delivery of the Abatement Event Termination Notice. 
Notwithstanding anything contained in this Section 3.5.1 to the contrary,
Tenant’s Abatement Event Termination Notice shall be null and void if Landlord
cures such Abatement Event prior to the Abatement Event Termination Date.  To
the extent Tenant is entitled to abatement because of an event covered by
Sections 4.9 or 4.10 of this Lease, then the Eligibility Period shall not be
applicable.  Except as provided in this Section 3.5.1, nothing contained herein
shall be interpreted to mean that Tenant is excused from paying Monthly Base
Rent or Operating Costs due under this Lease.  Further, such right to abate
Monthly Base Rent and Operating Costs or terminate this Lease shall be Tenant’s
sole and exclusive remedies at law or in equity for an Abatement Event.

3.5.2  Tenant acknowledges that space on the Building rooftop and in Building
risers, equipment rooms and equipment closets is limited and may not be used or
accessed without the prior written consent of Landlord (in Landlord’s reasonable
discretion, not to be unreasonably conditioned or delayed).  Tenant shall have
no right to obtain Telecommunication Services for the Premises from providers
other than those selected by Landlord without the prior written consent of
Landlord (in Landlord’s reasonable discretion, not to be unreasonably
conditioned or delayed).  Notwithstanding anything to the contrary contained
herein, Tenant, at no charge to Tenant, shall have (i) the right use the
existing Building’s risers

 

20

--------------------------------------------------------------------------------


 

and/or install additional risers for Tenant’s cabling, and (ii) reasonable
unrestricted access to all areas within the Premises and Building, including
Building’s MPO (main point of entry), to install the required infrastructure to
service Tenant’s IT and telecommunication requirements (collectively,
“Telecommunications Work”).  Unless otherwise required by law, Tenant or a
provider of Telecommunication Services to Tenant, shall be entitled to locate or
install additional Telecommunication Facilities at no additional charge
(including fiber) in, on or about the Building after (a) first obtaining
Landlord’s advance, written consent (given in its reasonable discretion, not to
be unreasonably conditioned or delayed) and (b) the advance execution by
Landlord and Tenant of a commercially reasonable agreement granting a license to
Tenant for such purposes and setting forth the scope, the additional rent, if
any, royalties and the other terms and conditions of  that license, and (c)
Tenant negotiating and obtaining the right, if any is required, to bring such
additional Telecommunication Facilities across public or private property to an
approved entry point to the Building.  The license agreement referred to above
is hereby incorporated into this Lease.  Any future application by Tenant for
permission to locate or install additional Telecommunication Facilities shall
(1) be in such commercially reasonable form and shall be accompanied by such
commercially reasonable supporting information as the Landlord may reasonably
require, (2) be subject to such procedures, regulations and controls as the
Landlord may reasonably specify and (3) be accompanied by such payment as the
Landlord may reasonably request to reimburse Landlord for its costs of
evaluating and processing the application and in negotiating and preparing the
agreement described earlier in this Section 3.5.2.  Notwithstanding the
foregoing, Tenant shall have the right to install, in accordance with plans
reasonably approved by Landlord, at Tenant’s sole cost and expense but no
additional charge, one (1) satellite dish or an antenna, not to exceed eighteen
(18) inches in diameter, and related telecommunications equipment (including the
right to access existing risers and conduits to connect such equipment to the
Premises) (collectively, the “Telecommunications Equipment”) upon the roof of
the Project in a location reasonably designated by Landlord.  The
Telecommunications Equipment shall be only for Tenant’s use in connection with
the conduct of business in the Premises.  Tenant shall also pay as Additional
Rent the cost of any utilities as billed by Landlord necessary for Tenant’s
operation of the Telecommunications Equipment.  Tenant shall maintain such
equipment at Tenant’s sole cost.  In the event that Tenant exercises its right
to install the Telecommunications Equipment as set forth in this Section 3.5.2,
then Tenant shall, at Landlord’s request, execute Landlord’s commercially
reasonable license agreement, which shall cover the terms set forth in this
Section 3.5.2 and other matters related to the Telecommunications Equipment. 
Tenant may, at Tenant’s own cost, upon reasonable prior written notice to
Landlord, and only when accompanied by a representative of Landlord, access the
rooftop to repair, replace, reorient or remove the Telecommunications Equipment
or any portion thereof, or replace it with generally similar equipment.  Tenant
acknowledges that the rooftop may be managed by Landlord’s rooftop manager. 
Tenant shall not lease or otherwise make available the Telecommunications
Equipment to any third party (other than approved subtenants or assignee). 
Tenant, at Tenant’s sole cost, shall remove all of the Telecommunications
Equipment upon the expiration or earlier termination of this Lease.  Tenant
shall make any repairs to the roof of the Building that may be required in
Landlord’s reasonable judgment as a result of such removal.  Landlord shall have
no responsibility, obligation or liability of any nature whatsoever with respect
to the Telecommunications Equipment.  Tenant shall indemnify, defend and protect
Landlord and hold Landlord harmless from any and all loss, costs, liability,
damage or expense (including, without limitation, reasonable attorney’s fees and
costs) incurred in connection with or in any way arising from the performance of
the Telecommunications Work, the presence of the Telecommunications Equipment on
the roof of the Building or the installation, use, operation, maintenance,
repair, replacement or removal thereof by Tenant (except to the extent the same
are caused by the gross negligence or willful misconduct of Landlord or
Landlord’s Agents).

3.5.3                Landlord’s Right to Audit Utility Usage.  Notwithstanding
anything to the contrary contained in this Lease, Tenant agrees that Landlord,
at its election, may contact any utility company providing utility services to
the Premises in order to obtain data on the energy being consumed by the
occupant of the Premises.  Furthermore, Tenant agrees to provide Landlord with
Tenant’s energy

 

21

--------------------------------------------------------------------------------


 

consumption data within thirty (30) days after Landlord’s request for the same
in a form reasonably requested by Landlord.  Tenant agrees to take such further
actions as are reasonably necessary in order to further the purpose of this
paragraph, including, without limitation, providing to Landlord the names and
contact information for all utility providers serving the Premises, copies of
utility bills, written authorization from Tenant to any such utility company to
release information to Landlord, and any other relevant information reasonably
requested by Landlord or the applicable utility company.

3.5.4                UPS System.  During its tenancy, the Existing Tenant
installed and utilized two (2) uninterrupted power supply (UPS) systems
(collectively, the “UPS Systems” and each, a “UPS System”) in the Building. 
Tenant may (until the earlier of the expiration or earlier termination of the
Lease Term), at Tenant’s sole cost and expense, subject to the provisions of
this Lease, use one (1) of two (2) UPS Systems for backup power when standard
electricity service to the Building is interrupted; provided however that
Tenant’s right to use either UPS System shall be subordinate and secondary to
the rights of the “GM Group” (as defined in Section 6.18, below) and the
Existing Tenant to use or remove either or both of the UPS Systems,
respectively.  For purposes of this Section 3.5.4, all subsequent references to
the “UPS System” shall mean the UPS System, if any, ultimately utilized by
Tenant in connection with this Section 3.5.4.  Tenant acknowledges that the UPS
System will be utilized by Tenant in its “as-is” condition.  Landlord makes no
representation and gives no warranty as to the condition of the UPS System.  All
costs and expenses associated with the UPS System, including, without
limitation, all costs and expenses relating to the initial relocation of the UPS
System to a mutually agreed upon location within the Premises, structural
reinforcing, if required, compliance with all laws, rules, regulations and
ordinances, safety, protection of property, installation, noise reduction,
environmental monitoring and remediation, maintenance, repairs, replacements and
removal shall be paid for by Tenant, immediately upon demand, at Tenant’s sole
cost and expense; without limiting the other terms of this Lease, Landlord may
require that Tenant implement, at Tenant’s sole cost and expense, any or all of
the foregoing items set forth in this sentence  as Landlord deems appropriate. 
Tenant shall ensure that the UPS System complies at all times with Landlord’s
rules and regulations and with all laws, rules, regulations and ordinances and
matters of record in all respects.  Tenant shall ensure that the presence and
use of the UPS System does not disturb or interfere with any adjacent tenants
and does not create a nuisance or interfere with Landlord’s activities in the
Project.  Except as otherwise set forth herein, the UPS System shall be
considered a “Tenant Alteration” under this Lease (and shall accordingly be
subject to all of the terms of Sections 4.4 and 4.5 of this Lease).  Without
limiting the foregoing, Landlord shall have the right, at any time in the case
of emergency and upon reasonable prior notice and affording Tenant an
opportunity to have a representative present at other times, to have access to
the UPS System, and may take whatever reasonable steps Landlord deems advisable
to protect the Project and Landlord’s interest therein in connection therewith.

 

Tenant shall indemnify, defend and hold Landlord harmless from and against any
and all Claims arising out of or in connection with the UPS System, and shall
repair all damage to the Premises, the Building and the Project contained
therein arising in connection with the UPS System (except to the extent the
damage is caused by the negligence or willful misconduct of Landlord). Tenant’s
indemnification obligation pursuant to this paragraph shall survive the
expiration or earlier termination of this Lease.  Additionally, Landlord shall
have no liability whatsoever in connection with the UPS System, and Tenant shall
look to its insurance in connection with any claims or losses suffered in
connection with the UPS System.  The presence and use of the UPS System shall
otherwise be subject to all of Tenant’s obligations, liabilities and
restrictions (but not rights) set forth in this Lease.

 

Subsequent to the initial relocation of the UPS System, which Tenant
acknowledges will be at Tenant’s sole cost and expense, Landlord may, upon
thirty (30) days prior written notice to Tenant, require Tenant to relocate the
UPS System to another location in the Building reasonably designated by Landlord
(provided, however, Tenant may object to such new location if the location will
have the effect of materially adversely impacting Tenant’s operation of its
business from the Premises), and Tenant shall do

 

22

--------------------------------------------------------------------------------


 

so at Landlord’s reasonable cost and expense (except that Tenant shall be
responsible for said relocation costs to the extent the need to relocate the UPS
System results from any damage to the Project caused by the UPS System or from
any risk of damage to the Project caused by the UPS System).

 

Tenant, at Tenant’s sole cost and expense, will, at all times in connection with
the installation, use, operation and maintenance of the UPS System, comply with
all laws, rules, regulations and ordinances and matters of record affecting the
installation, use, operation and maintenance of the UPS System, including,
without limitation, applicable building and fire codes.  Tenant, at Tenant’s
sole cost and expense, shall be obligated to secure and obtain and provide
Landlord with copies of all required permits, approvals and licenses for or with
respect to the installation or operation of the UPS System prior to the
commencement of any installation activities hereunder, and Tenant shall be
obligated to keep in full force and effect and renew, as applicable, all
required permits, approvals and licenses required hereunder.

 

3.6  Holdover.  If Landlord consents in writing to a holdover and no other
agreement is reached between Tenant and Landlord concerning the duration and
terms of the holdover, Tenant’s holdover shall be a month-to-month tenancy
subject to termination by Landlord or Tenant at any time upon not less than
thirty (30) days’ prior written notice.  If Tenant holds over without the
written consent of Landlord, Landlord shall have all the rights and remedies
provided for by law and this Lease, and the same shall be a tenancy at will,
terminable at any time.  During any holding over, whether with or without
consent, Tenant shall pay to Landlord 125% of the rate of Base Rent in effect on
the expiration or termination of the Lease Term plus all Additional Rent and
other sums payable under this Lease, and shall be bound by all of the other
covenants and conditions specified in this Lease, so far as applicable.  In
addition, in the event Tenant does not vacate the Premises in accordance with
the terms of Section 4.6 below on or before the date which is the earlier to
occur of (i) thirty (30) days after the expiration or earlier termination of the
Lease Term, or (ii) the thirtieth (30th) day after receiving written notice from
Landlord demanding that Tenant vacate the Premises (“Vacation Notice”) (which
Vacation Notice may be delivered by Landlord during the Lease Term), Tenant
shall be liable to Landlord for, and Tenant shall indemnify, protect, defend and
hold Landlord harmless from and against, any damages, liabilities, losses,
costs, expenses or claims suffered or caused by any holdover (including the
right to recover consequential damages suffered by Landlord in the event of
Tenant’s refusal to relinquish possession of the Premises at the end of the
Lease Term), including, without limitation, damages and costs related to any
successor tenant of the Premises to whom Landlord could not deliver possession
of the Premises when promised.  Tenant is not authorized to hold over beyond the
expiration or earlier termination of the Lease Term, and nothing contained
herein shall authorize Tenant to do so and Landlord expressly reserves the right
to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or earlier termination of the Lease
Term.

3.7  Late Charge.  If Tenant fails to make any payment (more than once during a
consecutive 12 month period) of Base Rent, Additional Rent or other amount
within ten (10) days from when Tenant receives notice that such amount is past
due, a late charge is immediately due and payable by Tenant equal to five
percent (5%) of the amount of any such payment.  Landlord and Tenant agree that
this charge compensates Landlord for the administrative costs caused by the
delinquency.  The parties agree that Landlord’s damage would be difficult to
compute and the amount stated in this Section 3.7 represents a reasonable
estimate of such damage.  Assessment or payment of the late charge contemplated
in this Section 3.7 shall not excuse or cure any Event of Default or breach by
Tenant under this Lease or impair any other right or remedy provided under this
Lease or under law.

3.8  Default Rate.  Any Base Rent, Additional Rent or other sum payable under
this Lease (whether by Tenant or Landlord) which is not paid when due shall bear
interest at a rate equal to the lesser of: (a) the published prime or reference
rate of Bank of America, N.A., or such other national banking institution
designated by Landlord if such bank ceases to publish such rate (the “Prime
Rate”), then in effect, plus two (2) percentage points, or (b) the maximum rate
of interest per annum permitted by applicable law (the

 

23

--------------------------------------------------------------------------------


 

“Interest Rate”), but the payment of such interest shall not excuse or cure any
Event of Default or breach by Tenant under this Lease or impair any other right
or remedy provided under this Lease or under law.

 

SECTION 4:  MANAGEMENT AND LEASING PROVISION

 

4.1                            Maintenance and Repair by Landlord.

4.1.1                Subject to the Sections captioned “Damage or Destruction”
and “Condemnation”, Landlord shall maintain, as part of Operating Costs to the
extent permitted under Section 3.4 above, the structural elements of the
Building, including foundation, exterior walls, roof structure and roof
membranes, the mechanical base Building electrical, life safety, plumbing,
elevator, sprinkler systems and heating, ventilating and air-conditioning and
other systems and equipment serving the Premises (other than any supplemental
systems or equipment installed by or at the request of Tenant that were not part
of the base Building), and the public and common areas of the Building and the
Project in reasonably good order and condition subject to reasonable wear and
tear.  Landlord shall make such repairs thereto as become necessary after
obtaining actual knowledge of the need for such repairs.  All repair costs shall
be included in Operating Costs to the extent permitted by Section 3.4 above,
except for damage occasioned by the act or omission of Tenant or Tenant’s Agents
which shall be paid for entirely by Tenant within thirty (30) days of demand by
Landlord (subject to waiver of subrogation).  In the event any or all of the
Building becomes in need of maintenance or repair which Landlord is required to
make under this Lease, Tenant shall immediately give written notice to Landlord,
and Landlord shall not be obligated in any way to commence such maintenance or
repairs until a reasonable time elapses after Landlord’s receipt of such
notice.  Notwithstanding anything to the contrary contained herein, Landlord
shall cause the Project to be maintained and operated in a manner consistent
with that of other Comparable Buildings.

 

4.1.2                Notwithstanding Section 4.1.1, above, if Tenant provides
written notice to Landlord of an event or circumstance which requires the action
of Landlord with respect to repair and/or maintenance which Landlord is required
to provide pursuant to the express terms of this Lease, and Landlord fails to
provide such required action within a reasonable period of time, given the
circumstances, after the receipt of such notice, but in any event not later than
twenty (20) days after receipt of such notice (except in the event of an
emergency with an imminent threat to the health or safety of Tenant’s employees,
then no later than five (5) Business Days), unless such repair would normally
take longer and Landlord has diligently commenced said repair work within said
twenty (20) day period (or five (5) Business Days in the event of an emergency
with an imminent threat to the health or safety of Tenant’s employees), then
Tenant may deliver to Landlord an additional five (5) Business Days’ written
notice (or an additional 1 Business Day if there is an emergency with imminent
threat to the health and safety of Tenant’s employees or of significant damage
to person or property) specifying that Tenant will take such required action. 
If such action was required under the terms of this Lease to be taken by
Landlord and was not taken by Landlord within such additional five (5) Business
Day (or 1 Business Day, as applicable) period, then Tenant may take the action
that was required of Landlord under this Lease and, if the cost of such repair
or maintenance is expressly set forth as the responsibility of Landlord under
this Lease, then Tenant shall be entitled to prompt reimbursement by Landlord of
Tenant’s actual reasonable out-of-pocket costs paid to unaffiliated third
parties in taking such action, plus a 5% administration fee.  Subject to the
last sentence of this paragraph, in the event Tenant takes such action, and such
work may affect the Building systems or the structural integrity of the
Building, Tenant shall use only those contractors used by Landlord in the
Building for work on such Building systems or structure unless there is an
emergency with imminent threat to the health and safety of Tenant’s employees or
of significant damage to person or property or if such contractors are unwilling
or unable to perform, or timely perform, such work, in which event Tenant may
utilize the services of any other qualified contractor which normally and
regularly performs similar work in Class A buildings (subject to the last
sentence of this Section 4.1.2) and who are reasonably approved by Landlord in
writing. Further, if Landlord does not deliver a written objection to Tenant
within thirty (30) days after receipt of a detailed written invoice by Tenant of
its costs of taking action

 

24

--------------------------------------------------------------------------------


 

which Tenant claims should have been taken by Landlord, and if such invoice from
Tenant sets forth a reasonably detailed particularized breakdown of its costs
and expenses in connection with taking such action on behalf of Landlord, then
Tenant may deliver a second written  invoice of its costs of taking action which
Tenant claims should have been taken by Landlord (with a reasonably detailed
particularized breakdown of its costs and expenses in connection with taking
such action on behalf of Landlord); if Landlord does not deliver a written
objection to Tenant within ten (10) Business Days after receipt of such second
written invoice, then Tenant shall be entitled to deduct from rent payable by
Tenant under this Lease, the amount set forth in such invoice.  If, however,
Landlord delivers to Tenant a written objection to the payment of such invoice,
setting Landlord’s reasons for its claim that such action did not have to be
taken by Landlord pursuant to the terms of this Lease or that the charges are
excessive (in which case Landlord shall pay the amount it contends would not
have been excessive), then Tenant shall not be entitled to such deduction from
rent, but as Tenant’s sole and exclusive remedy, Tenant may proceed to claim a
default by Landlord under this Lease (if any), provided that under no
circumstances shall Tenant be allowed to terminate this Lease based upon any
such default by Landlord.  If, in connection with any such claimed default under
the immediately preceding sentence, Tenant obtains a non-appealable final
judgment from a court of competent jurisdiction, awarding damages to Tenant in
connection therewith, then Tenant may deduct such final judgment against Base
Rent next becoming due. Notwithstanding anything to the contrary set forth in
this Section 4.1, any work performed by or on behalf of Tenant under this
Section 4.1.2 shall be subject to Sections 4.4 and 4.5 of this Lease (and,
without limiting this sentence, shall be subject to all of Landlord’s union
labor requirements).

 

4.1.3  Tenant hereby waives the benefit of Sections 1941 and 1942 of the
California Civil Code and any other statute providing a right to make repairs
and deduct the cost thereof from the Rent.  Tenant waives any right to terminate
this Lease or offset or abate Rent by reason of any failure of Landlord to make
repairs to the Premises.

4.2              Maintenance and Repair by Tenant.  Except as is expressly set
forth as Landlord’s responsibility pursuant to the Section captioned
“Maintenance and Repair by Landlord,” and except to the extent the necessity for
any such repairs or replacements results from the gross negligence or willful
misconduct of Landlord or Landlord’s Agents (but subject in such event to the
waiver of subrogation contained herein), Tenant shall at Tenant’s sole cost and
expense clean, keep and maintain the interior non-structural portions of the
Premises in good condition and repair, ordinary wear and tear excepted,
including interior painting, clean the interior side of all exterior glass,
plumbing and utility fixtures and installations, carpets and floor coverings,
all interior wall surfaces and coverings (including tile and paneling), window
cleaning interior doors, roof penetrations and membranes in connection with any
Tenant installations on the roof, non-building standard light bulb replacement
(which lighting purchases must comply with Landlord’s sustainability practices
and shall be reported to Landlord in a format reasonably suitable to Landlord),
interior preventative maintenance and any supplemental maintenance referred to
in the last sentence of this paragraph.  All maintenance and repairs made by
Tenant must comply with Landlord’s sustainability practices and any applicable
Green Agency Rating, as the same may change from time to time.  If Tenant fails
to maintain or repair the Premises in accordance with this Section 4.2, then
Landlord may, but shall not be required to, enter the Premises upon five (5)
Business Days prior written notice to Tenant (or immediately without any notice
in the case of an emergency) to perform such maintenance or repair at Tenant’s
sole cost and expense.  Tenant shall pay to Landlord the cost of such
maintenance or repair plus a five percent (5%) administration fee within thirty
(30) days of written demand from Landlord.  Tenant shall, at its sole cost and
expense, enter into a regularly scheduled preventative maintenance/service
contract with a maintenance contractor for servicing all supplemental heating,
ventilation and air conditioning systems and equipment located within or
dedicated solely to the Premises which were installed by or for Tenant.  The
maintenance contractor and the contract must be reasonably (other than with
respect to union requirements, which shall be in Landlord’s sole and absolute
discretion) approved in advance by Landlord.  The service contracts must include
all services recommended by the equipment manufacturer within the
operation/maintenance manual and shall become effective (and a copy

 

25

--------------------------------------------------------------------------------


 

of such contract or contracts delivered to Landlord) within thirty (30) days
following the date Tenant takes possession of the Premises.

4.3              Common Areas/Fitness Center/Security.

4.3.1                              The Common Areas shall be subject to
Landlord’s reasonable management and control as long as such management and
control does not materially and unreasonably interfere with the rights granted
to Tenant in this Lease and the Permitted Uses.  Subject to the terms and
conditions of this Lease, Tenant and Tenant’s Agents shall have the
non-exclusive right to use the Common Areas (including, without limitation, the
exterior courtyards and seating areas location of the south side of the
Building) in common with others, subject to such reasonable, non-discriminatory
rules and regulations as Landlord may promulgate from time to time.  Without
limiting the generality of the immediately preceding sentence, subject to
Tenant’s rights under the Lease, Landlord reserves the exclusive right as it
reasonably deems necessary or desirable to install, construct, remove, maintain
and operate lighting systems, facilities, improvements, equipment,
Telecommunication Facilities and signs on, in or to all parts of the common
areas; change the number, size, height, layout, or locations of walks, driveways
and truckways or parking areas now or later forming a part of the Land, Building
or Project; make alterations or additions to the Building, the Land or the
Project; close temporarily all or any portion of the common areas to make
repairs, changes or to avoid public dedication; grant easements to which the
Land or the Project will be subject; replat, subdivide, or make other changes to
the Land or the Project; place or relocate or cause to be placed or located (and
maintain the right to use and have access to) utility lines and
Telecommunication Facilities through, over or under the Land, Building
(including utility closets) or Project; and use or permit the use of all or any
portion of the roof of the Building and utility closets associated with any such
use; provided, however, no such actions or changes shall be permitted which
increase in any material respect Tenant’s obligations under this Lease or which,
on more than a temporary basis, materially reduce Tenant’s access or rights
hereunder unless required by law or in the event of emergencies or required
repairs and provided further that, except for emergencies, Tenant shall receive
prior written notice of any such closures, additions or alterations, if the same
are material and will materially adversely affect Tenant’s use of or access to
the Premises or parking area, and such work by Landlord will not materially and
unreasonably interfere with Tenant’s conduct of normal business operations from
the Premises, except in the event of emergencies or as required by Governmental
Regulations.  Subject to the terms of this Lease, Landlord reserves the right to
relocate parking areas (to the extent Tenant’s parking areas remain within a
reasonable proximity of the Building) and driveways and to build additional
improvements in the common areas so long as Tenant’s number of allocated parking
spaces under this Lease are not decreased thereby (including those obtained
through use of a valet system) and so long as Tenant’s access to the Premises is
not materially adversely and unreasonably affected thereby.  Subject to the
terms of this Lease, Landlord shall use commercially reasonable efforts to not
materially and unreasonably interfere with Tenant’s permitted use of the
Premises, or with Tenant’s ability to use (to the extent permitted by this
Lease) a reasonable amount of common areas of the Project for customary
purposes, in connection with any work performed, or other action taken, by
Landlord pursuant to this Section 4.3.1.

4.3.2                              During the Lease Term, Landlord shall offer
the use of a fitness center at the Project (the “Fitness Center”) to Tenant and
its employees on a non-exclusive basis with other tenants and occupants of the
Project as part of the Common Areas as shown on the floor plan attached hereto
as Exhibit “B-3”.  For the avoidance of doubt, Landlord will not be operating
the Fitness Center, but will repair and maintain the Fitness Center in a
commercially reasonable manner with equipment and facilities consistent with
similar types of equipment and facilities as are existing as of the date of this
Lease.  Tenant shall not be charged a fee to use the Fitness Center; provided,
however, that Landlord shall have the right to include all costs to operate,
repair and maintain as Operating Costs pursuant to Section 3, above, so long as
done so on a consistent basis.  Tenant’s continued right to use the Fitness
Center is conditioned upon Tenant abiding by all reasonable, non-discriminatory
rules and regulations which are prescribed from time to time for the orderly
operation and use of such facilities, Tenant’s commercially reasonable
cooperation in seeing that Tenant’s employees and visitors also comply with such
rules and regulations,

 

26

--------------------------------------------------------------------------------


 

and Tenant not being in default under this Lease beyond all applicable notice
and cure periods.  Landlord specifically reserves the right to change the size
(but only on a non-material basis, in which case, Tenant’s Pro Rata Share and
the rentable square footage of the Premises (and all corresponding numbers based
on such measurement) will adjust if Common Area reduces), configuration, design,
layout and all other aspects of the Fitness Center at any time and Tenant
acknowledges and agrees that Landlord may, without incurring any liability to
Tenant and without any abatement of rent under this Lease, from time to time,
temporarily close-off or restrict access to the Fitness Center as determined
reasonably necessary by Landlord.

 

4.3.3                              Landlord has no duty or obligation to provide
any security services in, on or around the Premises, Land or Building, and
Tenant recognizes that security services, if any, provided by Landlord will be
for the sole benefit of Landlord and the protection of Landlord’s property and
under no circumstances shall Landlord be responsible for, and Tenant waives any
rights with respect to, Landlord providing security or other protection for
Tenant or Tenant’s Agents or property in, on or about the Premises, Land,
Building or Project.  Subject to Landlord’s prior reasonable approval, Tenant
may, at its sole cost and expense, install, establish and maintain security
services within the Premises (including the use of a keycard or entry code
system, provided Landlord is given a keycard or entry code, as applicable, to
gain access to the Premises and can otherwise gain access to the Premises at all
times); provided that, such security services (including any apparatus,
facilities, equipment or people utilized in connection with the provision of
such security services) comply with the Governmental Requirements and shall not
cause the Premises or Building to be out of compliance with the Governmental
Requirements.  Notwithstanding the foregoing, any such security services
installed, established or maintained by Tenant must not affect or impact any
portion of the Building or the Land other than the Premises and shall not in any
way limit or interfere with Landlord’s ability to exercise its rights as
provided in the Section captioned “Access”.  Tenant’s rights under this Section
4.3 are subject to all the obligations, limitations and requirements as set
forth in the Sections captioned “Tenant Alterations” and “Tenant’s Work
Performance”.  Notwithstanding the foregoing or anything to the contrary herein,
Landlord acknowledges and agrees that:  (a) it utilizes a card-key access
control system for the entry lobbies, exit doors and elevator cabs of the
Building; (b) Tenant may provide additional security on its own security system
provided it does not adversely interfere with Landlord’s security system; (c)
Tenant shall have the right to secure elevator access to its floor; (d) 
Landlord, at Landlord’s cost and expense, shall provide Tenant with ninety-eight
(98) card-keys for such system prior to the Commencement Date; and (e) Tenant
shall have the right to purchase additional card-keys from Landlord for such
system at Landlord’s actual cost.

 

 

4.4                            Tenant Alterations.  Except as otherwise provided
in this Lease to the contrary, Tenant shall not make any alterations, additions
or improvements in or to the Premises, or make changes to locks on doors, or
add, disturb or in any way change the roof of the Premises, any floor covering,
wall covering, fixtures, plumbing or wiring (individually and collectively
“Tenant Alterations”), without first obtaining the consent of Landlord which
shall not be unreasonably withheld and shall be granted or denied within ten
(10) Business Days, except that Landlord may withhold its approval in its sole
and absolute discretion if the Tenant Alterations (a) will adversely affect, as
reasonably determined by Landlord, the structure or exterior of the Building or
the Project, or are visible from the exterior of the Building or any other
exterior portion of the Project, (b) will adversely affect, as reasonably
determined by Landlord, the Building systems, or (c) will violate any
Governmental Requirements (collectively, a “Project Impact”).  Notwithstanding
the foregoing, Tenant may make alterations to the interior of the Premises,
without Landlord’s consent, provided that the aggregate cost of any such Tenant
Alterations does not exceed One Hundred Thousand and NO/100 Dollars
($100,000.00) in any twelve (12) month period, and such Tenant Alterations do
not create a Project Impact.  Tenant shall give Landlord at least ten (10) days
prior notice of such cosmetic alterations, which notice shall be accompanied by
reasonably adequate evidence that such changes meet the criteria contained in
this Section 4.4 and in Section 4.5 below. Tenant shall deliver

 

27

--------------------------------------------------------------------------------


 

to Landlord full and complete plans and specifications, if appropriate, for any
proposed Tenant Alterations and, if consent by Landlord is given, all such work
shall be performed by Tenant at Tenant’s expense.  Tenant shall pay to Landlord
all actual, reasonable out-of-pocket costs incurred by Landlord for any
architectural, engineering, supervisory and/or legal services in connection with
any Tenant Alterations including, without limitation, Landlord’s review of the
plans and specifications for the Tenant Alterations.  Without limiting the
generality of the foregoing, Landlord may require Tenant, at Tenant’s sole cost
and expense, to obtain and provide Landlord with proof of insurance coverage, in
forms, amounts and by companies reasonably acceptable to Landlord.  Should
Tenant make any Tenant Alterations without Landlord’s prior written consent
(except as otherwise allowed hereunder), or without satisfaction of any
conditions reasonably established by Landlord, Landlord shall have the right, in
addition to and without limitation of any right or remedy Landlord may have
under this Lease, at law or in equity, to require Tenant to remove some or all
of the Tenant Alterations at Tenant’s sole cost and expense and restore the
Premises to the same condition existing prior to undertaking the Tenant
Alterations.  All Tenant Alterations to the Premises, regardless of which party
constructed them or paid for them, shall become the property of Landlord and
shall remain upon and be surrendered with the Premises upon the expiration or
earlier termination of this Lease; provided, however, at Landlord’s sole
election delivered at the time of Landlord’s consent to the Tenant Alterations
(or, with respect to Tenant Alterations that do not require Landlord’s consent
(or, with respect to cosmetic Alterations described above as not requiring
Landlord’s consent, around the time of and in connection with Tenant’s written
request of Landlord as to whether removal will be required), within ten (10)
days following Tenant’s written notice to Landlord of such Tenant Alterations),
may require Tenant, at its sole cost and expense, to remove all (or such portion
as Landlord shall designate) of the Tenant Alterations which are not typical and
customary for general office purposes, and repair any damage resulting from such
removal and return the Premises to the same condition existing prior to the
undertaking upon the expiration or earlier termination of this Lease. 
Notwithstanding anything to the contrary contained herein, in no event shall
Tenant be obligated to remove any fixtures, cabling or improvements currently
located in the Premises as of the date of this Lease.  If Tenant fails to remove
any such Tenant Alterations as required by Landlord’s consent, Landlord may do
so and Tenant shall pay the entire cost thereof to Landlord within thirty (30)
days after Tenant’s receipt of Landlord’s written demand therefor.  Tenant shall
reimburse Landlord, within thirty (30) days of demand therefor, for all out of
pocket costs and expenses reasonably incurred by Landlord during its review of
Tenant’s plans and specifications (regardless of whether Landlord approves
Tenant’s request) and Tenant’s construction.  Nothing contained in this Section
4.4 or the Section captioned “Tenant’s Work Performance” shall be deemed a
waiver of the provisions of the Section captioned “Mechanic’s Liens.”

4.5                            Tenant’s Work Performance.

Landlord may, in its reasonable discretion, require that Tenant provide a
payment and performance bond to cover the entire work to be performed, which
bond must be in form, amount and by a company reasonably acceptable to Landlord;
provided, however, the Original Tenant shall not be required to provide such a
bond, provided that its financial condition is not materially less favorable
than as of the date of this Lease.  Any Tenant Alterations or any other work to
be performed by or on behalf of Tenant in the Premises (including, without
limitation, any racking) shall be performed by contractors employed by Tenant
under one or more construction contracts, in form and content approved in
advance in writing by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed.  Unless otherwise specified by Landlord in
writing (in its sole and absolute discretion), with respect to any Tenant
Alterations or any other work performed by or at the request of Tenant in the
Premises (including, without limitation, the Tenant Improvements and any
racking), the prime contractor and the respective subcontractors of any tier
shall: (a) be parties to, and bound by, a collective bargaining agreement with a
labor organization affiliated with the Building and Construction Trades Council
of the AFL CIO applicable to the geographic area in which the Building is
located and to the trade or trades in which the work under the contract is to be
performed, (b) employ only members of such labor organizations to perform work
within their respective jurisdictions, and (c) satisfy any of Landlord’s other
union

 

28

--------------------------------------------------------------------------------


 

requirements reasonably imposed at any time by Landlord.  Tenant’s contractors,
workers and suppliers shall work in harmony with and not interfere with workers
or contractors of Landlord or other tenants of Landlord.  If Tenant’s
contractors, workers or suppliers do, in the reasonable opinion of Landlord,
cause such disharmony or interference, Landlord’s consent to the continuation of
such work may be withdrawn upon written notice to Tenant.  All Tenant
Alterations shall be (1) completed in accordance with the plans and
specifications reasonably approved by Landlord (which approval shall be granted
or denied within ten (10) Business Days); (2) completed in accordance with all
Governmental Requirements; (3) carried out promptly in a good and workmanlike
manner; (4) of all new materials; and (5) free of defect in materials and
workmanship.  Subject to the waiver of subrogation contained in this Lease,
Tenant shall pay for all damage to the Premises, Building and Land caused by
Tenant or Tenant’s Agents.  Tenant shall indemnify, defend and hold harmless
Landlord and Landlord’s Agents from any Claims arising as a result of the Tenant
Alterations or any defect in design, material or workmanship of any Tenant
Alterations (except to the extent caused by the gross negligence or willful
misconduct of Landlord or Landlord’s Agents).

4.6  Surrender of Possession.  Tenant shall, at the expiration or earlier
termination of this Lease, surrender and deliver the Premises to Landlord in as
good condition as when received by Tenant from Landlord or as later improved,
reasonable use and wear, casualty and condemnation excepted, and free from all
tenancies or occupancies by any person.

4.7  Removal of Property.  At any time during the Lease Term, Tenant may remove
its personal property, trade fixtures (such as computer systems, telephone and
communication systems, storage systems, security systems, racking systems,
specialized HVAC equipment installed by Tenant at its sole expense and servicing
only its computer room, and cubicles), office supplies, movable partitions,
hardware for phone and security systems, card scanners, and office furniture and
equipment if (a) such items are moveable or can be removed without material
damage to the Premises; and (b) Tenant immediately repairs all damage caused by
or resulting from such removal.  Subject to Sections 2.3 and 4.4 above, all
other property in the Premises and any Tenant Alterations (including,
wall-to-wall carpeting, paneling, wall covering, lighting fixtures and apparatus
or Telecommunication Facilities or any other article affixed to the floor,
walls, ceiling or any other part of the Premises or Building) shall become the
property of Landlord and shall remain upon and be surrendered with the
Premises.  If Tenant shall fail to remove any of its property from the Premises,
Building or Land at the expiration or earlier termination of this Lease,
Landlord may, at its option, (i) treat such property as abandoned by Tenant or
(ii) remove and store such property at Tenant’s expense without liability for
loss of or damage to such property, such storage to be for the account and at
the expense of Tenant.  Tenant shall pay all costs incurred by Landlord therefor
within five (5) Business Days after demand for such payment.  If Tenant fails to
pay the cost of storing any such property, Landlord may, at its option, after it
has been stored for a period of twenty (20) Business Days or more, sell or
permit to be sold, any or all such property at public or private sale (and
Landlord may become a purchaser at such sale), in such manner and at such times
and places as Landlord in its sole discretion may deem proper, without notice to
Tenant, and Landlord shall apply the proceeds of such sale:  first, to the cost
and expense of such sale, including reasonable attorney’s fees actually
incurred; second, to the payment of the costs or charges for storing any such
property; third, to the payment of any other sums of money which may then be or
later become due Landlord from Tenant under this Lease; and, fourth, the
balance, if any, to Tenant.

4.8  Access.  Tenant shall permit Landlord and Landlord’s Agents to enter into
the Premises at any reasonable time on at least one (1) Business Day’s notice
(except in case of emergency in which case no notice or particular time shall be
required), for the purpose of inspecting the same, for the purpose of showing
the same to prospective purchasers or lenders, for the purpose of providing
janitorial services (if Landlord is to provide the same pursuant to the terms of
this Lease) or for the purpose of repairing, altering or improving the Premises
or the Building.  Nothing contained in this Section 4.8 shall be deemed to
impose any obligation upon Landlord not expressly stated elsewhere in this
Lease.  Landlord shall use commercially reasonable efforts to not materially and
unreasonably interfere with Tenant’s permitted use of the Premises in connection
with any such access by Landlord.  Notwithstanding anything to the

 

29

--------------------------------------------------------------------------------

 

contrary contained herein, Landlord and/or those acting on Landlord’s behalf may
only enter the Premises upon reasonable prior notice to Tenant, except in cases
of emergency or regularly scheduled service in which event no notice shall be
required.  In any event, any such entry shall be accomplished as expeditiously
as reasonably possible and in a manner so as to cause as little interference to
Tenant as reasonably possible and Landlord shall attempt to make entries during
Regular Business Hours (except with respect to emergencies) and reasonably
schedule such entries with Tenant.  Landlord acknowledges and agrees that Tenant
may request that Landlord be accompanied by an employee of Tenant during any
such entry into the Premises by Landlord; provided, however, that in no event
shall the unavailability of such escort at the time that Landlord is permitted
to enter the Premises delay Landlord’s entry into the Premises as permitted
hereunder.  In addition, notwithstanding anything to the contrary set forth in
this Section 4.8, Tenant may designate certain areas of the Premises as “Secured
Areas” should Tenant require such areas for the purpose of securing certain
valuable property or confidential information; provided however that the
location of the Secured Areas are subject to Landlord’s reasonable approval as
to location and size.  In connection with the foregoing, provided Landlord has
been given written notice of such Secured Areas, Landlord shall not enter such
Secured Areas except in the event of an emergency or to the extent necessary to
perform repairs or maintenance work.  Landlord need not clean any area
designated by Tenant as a Secured Area and shall only maintain or repair such
Secured Areas to the extent (i) such repair or maintenance is required in order
to maintain and repair the Building; (ii) required by applicable law, or
(iii) in response to specific requests by Tenant and/or in accordance with a
schedule reasonably designated by Tenant, subject to Landlord’s reasonable
approval.  When reasonably necessary, Landlord may temporarily close Building or
Land entrances, Building doors or other facilities and access to and within the
Project, without liability to Tenant by reason of such closure and without such
action by Landlord being construed as an eviction of Tenant or as relieving
Tenant from the duty of observing or performing any of the provisions of this
Lease; provided that with respect to the closure of the Building entrance,
Landlord shall not, subject to the provisions of Sections 4.1, 4.9 and 4.10,
unreasonably impair Tenant’s rights under this Lease or increase in any material
respect Tenant’s obligations under this Lease in the exercise of the foregoing
unless otherwise required by any applicable Governmental Requirements.  Upon
reasonable notice and during reasonable times.  Landlord shall attempt to
perform any such work with the least inconvenience to Tenant as is reasonably
practicable.  During the last twelve (12) months of the Lease Term but subject
to the terms of this Section 4.8, Landlord shall have the right, upon reasonable
notice, to enter the Premises for the purpose of showing the Premises to
prospective tenants and to erect on the Premises a suitable sign indicating the
Premises are available.  Upon expiration or termination of this Lease, Landlord
shall contact Tenant for the purpose of conducting an exit walk-through of the
Premises with Tenant.  The exit walk-through is to be conducted on a date and
time mutually acceptable to Landlord and Tenant; however, if the parties are
unable to agree on a time and date, such walk-through shall be conducted at
10:00 a.m. on the fifth (5th) day after written notice from Landlord to Tenant,
except if such day falls on a holiday, Saturday or Sunday in which case such
walk-through shall be conducted on the next business day.  As soon as is
reasonably practicable after such walk-through, Landlord will provide Tenant
with a list of items, if any, that are Tenant’s responsibility pursuant to this
Section 4.8.  Except for Landlord’s or Landlord’s Agents negligence or willful
misconduct, Landlord shall not be liable for the consequences of admitting by
passkey, or refusing to admit to the Premises, Tenant or any of Tenant’s Agents,
or other persons claiming the right of admittance.

4.9                Damage or Destruction.

4.9.1                            If the Premises are damaged by fire, earthquake
or other casualty, Tenant shall give immediate written notice thereof to
Landlord to the extent Landlord does not have knowledge of the same.  If
Landlord estimates that the damage can be repaired in accordance with the
then-existing Governmental Requirements within two hundred ten (210) days after
Landlord is notified by Tenant of such damage (or otherwise has knowledge of the
same) and if there are sufficient insurance proceeds available to repair such
damage (other than the deductible), then Landlord shall proceed with reasonable
diligence to restore the Premises (including all improvements and Tenant
Alterations located therein) to substantially the condition which existed prior
to the damage and this Lease shall not terminate and until

 

30

--------------------------------------------------------------------------------


 

such repairs are completed (with a reasonable amount of time for Tenant to move
back into the Premises) rent shall be abated in proportion to the part of the
Premises which is unusable by Tenant in the conduct of its business in
accordance with Section 3.5.1 above.  Within forty-five (45) days after the date
Landlord learns of the necessity for repairs as a result of damage, Landlord
shall notify Tenant (“Damage Repair Estimate”) of Landlord’s estimated
assessment of the period of time in which the repairs will be completed based
upon an estimate of a qualified contractor.  If, pursuant to the Damage Repair
Estimate, the damage cannot be repaired within such 210 day period or if there
are insufficient insurance proceeds available to repair such damage (excluding
Landlord’s deductible), Landlord may elect in its absolute discretion within 45
days of the damage or destruction to either: (a) terminate this Lease; or
(b) restore the Premises to substantially the condition which existed prior to
the damage and this Lease will continue.  If Landlord restores the Premises
under this paragraph, then Landlord shall use commercially reasonable efforts to
proceed toward completion of the restoration and Landlord shall not be required
to repair or restore Tenant Improvements, Tenant Alterations (including
Telecommunication Facilities), or any or all furniture, fixtures, equipment,
inventory, improvements or other property which was in or about the Premises at
the time of the damage and was not owned by Landlord.  Base Rent and Operating
Costs under Section 3.5.1 of this Lease shall be abated during any
reconstruction period in proportion to the amount of the Premises that is
untenantable and not used by Tenant as a result of the casualty in question. 
Except as otherwise provided herein, Tenant agrees to look to the provider of
Tenant’s insurance for coverage for the loss of Tenant’s use of the Premises and
any other related losses or damages incurred by Tenant during any reconstruction
period.

 

4.9.2                            Intentionally Deleted.

4.9.3                            Notwithstanding anything contained in this
Lease to the contrary, if there is damage to the Premises or Building and the
holder of any indebtedness secured by a mortgage or deed of trust covering any
such property requires that the insurance proceeds be applied to such
indebtedness or if the insurance proceeds are otherwise inadequate to complete
the repair of the damages to the Premises, the Building or both, then Landlord
shall have the right to terminate this Lease by delivering written notice of
termination to Tenant within fifteen (15) Business Days after Landlord is
notified of such requirement.

4.9.4                            Notwithstanding the foregoing, if the Premises
or the Building are wholly or partially damaged or destroyed within the final
twelve (12) months of the Term and the Damage Repair Estimate estimates that the
repair thereof will exceed sixty (60) days, then either party may, at its
option, elect to terminate this Lease upon written notice to the other within
thirty (30) days following such damage or destruction.

4.9.5  Notwithstanding anything contained in this Lease to the contrary, if
Landlord does not elect to terminate this Lease pursuant to Landlord’s
termination right as provided above, and the Damage Repair Estimate indicates
that repairs cannot be completed within two hundred ten (210)  days after being
commenced, Tenant may elect, not later than forty-five (45) days after Tenant’s
receipt of the Damage Repair Estimate, to terminate this Lease by 30-day prior
written notice to Landlord.  Also, in the event that Landlord fails to
substantially complete such repairs within thirty (30) days after the date set
forth in the Damage Repair Estimate (the “Outside Repair Date”), Tenant shall
have the right to terminate this Lease upon at least thirty (30) day’s prior
written notice to Landlord, provided that such termination right must be
exercised by Tenant, if at all, upon written notice delivered to Landlord no
later than ten (10) Business Days after the Outside Repair Date with such
termination to be effective as of the date specified in Tenant’s notice;
provided, further, however, that if Landlord thereafter substantially completes
the restoration work prior to the scheduled termination date, Tenant’s
termination notice shall be null and void and this Lease shall continue in full
force and effect.

 

31

--------------------------------------------------------------------------------


 

4.9.6                Landlord and  Tenant waive the provisions of any statutes
presently existing or hereafter enacted (including, without limitation,
California Civil Code sections 1932 and 1933) which relate to termination of
leases when the thing leased is destroyed and agrees that such event will be
governed by the terms of this Lease.

 

4.10        Condemnation.  If all of the Premises, or such portions of the
Building as may be required for the Tenant’s reasonable use of the Premises, are
taken by eminent domain or by conveyance in lieu thereof, this Lease shall
automatically terminate as of the date the physical taking occurs, and all Base
Rent, Additional Rent and other sums payable under this Lease shall be paid to
that date.  In case of taking of a part of the Premises or a portion of the
Building not required for the Tenant’s reasonable use of the Premises, then this
Lease shall continue in full force and effect and the Base Rent and Tenant’s Pro
Rata Share shall be equitably reduced based on the proportion by which the floor
area of the Premises is reduced, such reduction in Base Rent to be effective as
of the date the physical taking occurs.  Landlord reserves all rights to damages
or awards for any taking by eminent domain relating to the Premises, Building,
Land and the unexpired term of this Lease.  Tenant assigns to Landlord any right
Tenant may have to such damages or award and Tenant shall make no claim against
Landlord for damages for termination of its leasehold interest or interference
with Tenant’s business.  Notwithstanding the foregoing, Tenant shall have the
right, however, to claim and recover from the condemning authority compensation
for any loss to which Tenant may be entitled for Tenant’s moving expenses or
other relocation costs and Tenant’s personal property, trade fixtures and
goodwill.  Tenant waives all rights it may have under California Code of Civil
Procedure section 1265.130, or otherwise, to terminate this Lease based on a
partial condemnation.

 

4.11        Parking.

4.11.1        General.  Tenant shall have the right to use up to ninety eight
(98) parking passes, which parking passes shall pertain to the parking stalls
located on the Land and serving the Building during the Lease Term, as extended,
in common with other tenants of the Project; provided however that, initially,
six (6) of such parking passes shall be for the Reserved Spaces; provided,
however, that Tenant shall forfeit one (1) Reserved Space for each Carport
constructed by or for Tenant.  Tenant may use such parking passes free of charge
during the Lease Term, as extended; however, Tenant shall be responsible for the
full amount of any taxes imposed by any governmental authority in connection
with the use of such parking spaces by Tenant or the use of the Project parking
facility by Tenant.  The parking spaces under this Lease shall be only for the
use of Tenant and its employees, customers and invitees, subtenants and
assignees.  Landlord may (but shall not be obligated to) install gates and/or
other monitoring devices at the parking facilities. Tenant’s continued right to
use the parking spaces is conditioned upon Tenant abiding by all rules and
regulations which are reasonably prescribed from time to time for the orderly
operation and use of the parking facility where the parking spaces are located,
including any sticker or other identification system reasonably established by
Landlord or any other party, Tenant’s cooperation in seeing that Tenant’s
employees and visitors also comply with such rules and regulations, and Tenant
not being in default under this Lease beyond all applicable notice and cure
periods.  Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the parking facilities at
any time (provided that Tenant’s parking rights are not permanently reduced as a
result thereof and as long as Tenant’s obligations are not materially or
unreasonably increased as a result thereof and such change(s) do not create a
material security risk for Tenant) and Tenant acknowledges and agrees that
Landlord may, without incurring any liability to Tenant and without any
abatement of rent under this Lease, from time to time, temporarily close-off or
restrict access to the Project parking facilities for purposes of permitting or
facilitating any such construction, alteration or improvements; provided,
however, except in the event of an emergency or if circumstances do not allow
for ten (10) Business Days notice, Landlord will provide Tenant at least ten
(10) Business Days prior notice of any such events.  Landlord shall use
commercially reasonable efforts to cause any such work to be conducted in a
manner which will minimize material interference (to the extent reasonably
possible) with Tenant’s use of the

 

32

--------------------------------------------------------------------------------


 

Premises pursuant to the terms of this Lease, which efforts shall include, to
the extent reasonably necessary, providing Tenant with alternative parking in
reasonable proximity to the Premises at no additional cost to Tenant. 
Notwithstanding anything to the contrary contained in this Lease (including,
without limitation, this Section 4.11), Tenant acknowledges and agrees that
throughout the Lease Term, forty (40) of the parking stalls that are located on
the Land must be made available for the benefit of an adjacent property and its
restaurant and hotel patrons as more particularly set forth on Schedule 4.11
attached hereto (the “Parking Encumbrance”), and as such, Tenant agrees that the
Project (and Tenant’s parking rights therein) shall be subject and subordinate
to the Parking Encumbrance and Tenant shall comply with the terms and conditions
of the Parking Encumbrance.

 

4.11.2        Carports; Charging Stations.  Subject to all Governmental
Requirements, any applicable covenants, conditions and restrictions, and
Landlord’s reasonable consent with respect to design and type of construction,
Landlord agrees to permit Tenant to construct up to ten (10) carports (each a
“Carport” and collectively, the “Carports”) at a location reasonably selected by
Landlord and Tenant in the Project parking areas, but subject to modification as
required by any Governmental Agency.  The Carports will be reserved for Tenant’s
use during the Lease Term.  Tenant shall be responsible for all costs related to
the construction and installation of the Carports, including without limitation,
costs of any (i) modification to the Project parking areas, (ii) subsequent
maintenance in connection therewith, as may be required by any Governmental
Agency (but not regular maintenance for the Project parking areas which are
included in Operating Expenses), and (iii) increased Property Taxes due as a
result of the Carports.  As mentioned in Section 4.11.1, above, Tenant will
forfeit one (1) Reserved Space for each Carport constructed by or for Tenant. 
For example, if Tenant constructs two (2) Carports, Tenant will then have the
right to use four (4) Reserved Spaces and two (2) Carports.  Notwithstanding the
foregoing, in no event shall Tenant have the right to use more than ninety eight
(98) parking passes during the Lease Term (of which, a maximum of ten (10) shall
be for Carports); provided further that in the event the number of Reserved
Spaces to which Tenant is entitled to use increases above six (6), the amount of
Unreserved Spaces to which Tenant is entitled to use shall decrease, on a
one-for-one basis.  Tenant shall have no obligation to remove at the expiration
or early termination of the Lease any Carports installed by or for Tenant. 
Finally, within six (6) months following the Commencement Date, Landlord shall,
subject to all applicable laws, install, at Landlord’s sole cost and expense,
charging stations for electrical vehicles (in an amount to be mutually agreed
upon by Landlord and Tenant) at a location reasonably designated by Landlord at
the Project parking facility and reasonably close to the Building.  Landlord
may, from time to time, temporarily relocate any reserved parking spaces (but
not the spaces with Carports) used by Tenant to another location in the Project
parking areas.  Notwithstanding the foregoing, except to the extent required by
law or on a temporary basis in the event of damage or destruction or
condemnation, or on a temporary basis in connection with the repair or
maintenance of the parking facility, Landlord shall not relocate Tenant’s
parking located within the parking facility(ies) to a different location (unless
such different location is within reasonable proximity to the Premises). 
Landlord will use its commercially reasonable efforts to provide Tenant with
reasonable alternative parking in the event Tenant’s parking is relocated by law
or on a temporary basis pursuant to the immediately preceding sentence. 
Landlord may delegate its responsibilities hereunder to a parking operator or a
lessee of the parking facility in which case such parking operator or lessee
shall have all the rights of control attributed hereby to the Landlord.

 

4.12        Indemnification.

4.12.1                     Subject to Section 4.15 below, Tenant shall
indemnify, defend and hold harmless Landlord and Landlord’s Agents from and
against any and all Claims, arising in whole or in part out of (a) the
possession, use or occupancy of the Premises or the business conducted therein,
(b) any act, omission or negligence of Tenant or Tenant’s Agents, or (c) any
breach or default under this Lease by Tenant.  The provisions of this
Section 4.12 shall survive the expiration or earlier termination of this Lease. 
Notwithstanding the foregoing, Tenant shall not be required to defend, save
harmless or indemnify Landlord from any Claims to the extent caused by or
resulting from the negligence or willful misconduct

 

33

--------------------------------------------------------------------------------


 

of or breach of this Lease by Landlord or Landlord’s Agents.  Subject to
Section 4.15 below, and except for Claims to the extent arising out of the
negligence or willful misconduct of Tenant or Tenant’s Agents, Landlord shall
indemnify, protect, defend and hold Tenant harmless from and against any and all
Claims to the extent caused by the negligence or willful misconduct of Landlord
or Landlord’s Agents.

4.12.2                     Except as specified in the next sentence or as
otherwise provided in this Lease, neither Landlord nor Landlord’s Agents shall,
to the extent permitted by law, have any liability to Tenant, or to Tenant’s
Agents, for (1) any Claims arising out of any cause whatsoever, including repair
to any portion of the Premises; (2) interruption in or interference with the use
of the Premises or any equipment therein; (3) any accident or damage resulting
from any use or operation by Landlord, Tenant or any person or entity of
heating, cooling, electrical, sewerage or plumbing equipment or apparatus or
Telecommunication Facilities; (4) termination of this Lease by reason of damage
to the Premises or Building; (5) fire, robbery, theft, vandalism, mysterious
disappearance or a casualty of any kind or nature; (6) actions of any other
tenant of the Building or of any other person or entity; or (7) inability to
furnish any service required of Landlord as specified in this Lease.  Landlord
shall be responsible only for Claims to the extent caused by the negligence or
willful misconduct of Landlord or Landlord’s Agents.  Notwithstanding anything
to the contrary set forth in this Lease, in no event shall Landlord’s
responsibility extend to any interruption to Tenant’s business or any indirect
or consequential damages (including, without limitation, loss of business or
lost profits) suffered by Tenant or Tenant’s Agents.

4.13        Tenant Insurance.

4.13.1                     Tenant shall, throughout the Lease Term, at its own
expense, keep and maintain in full force and effect the following policies, each
of which shall be endorsed as needed to provide that the insurance afforded by
these policies is primary and that all insurance carried by Landlord is strictly
excess and secondary and shall not contribute with Tenant’s liability insurance:

(a)       A policy of commercial general liability insurance, including a
contractual liability endorsement covering Tenant’s obligations under
Section 4.12, insuring against claims of bodily injury and death or property
damage or loss with a combined single limit at the Commencement Date of this
Lease of not less than Three Million Dollars ($3,000,000.00) per occurrence,
which limit may be reasonably increased during the Lease Term at Landlord’s
reasonable request (based on the coverages required by prudent institutional
landlords of Comparable Buildings), which policy shall be payable on an
“occurrence” rather than a “claims made” basis, and which policy names Landlord
and Manager, investment advisor and, at Landlord’s request Landlord’s mortgage
lender(s), as additional insureds;

(b)      A policy of extended property insurance (so called “special form”)
covering Tenant Improvements, Tenant Alterations (including Telecommunication
Facilities), and any and all furniture, fixtures, equipment, machinery,
inventory, improvements and other property in or about the Premises, for the
then current replacement cost of such property (such policy may be a “blanket”
policy which cover other properties owned by Tenant);

(c)       Business interruption insurance in an amount sufficient to cover
costs, damages, lost income, expenses, Base Rent, Additional Rent and all other
sums payable under this Lease, should any or all of the Premises not be usable
for a period of up to twelve (12) months;

(d)      A policy of worker’s compensation insurance as required by applicable
law and employer’s liability insurance with limits of no less than One Million
Dollars ($1,000,000.00); and

(e)       A policy of comprehensive automobile liability insurance, including
loading and unloading, and covering owned, non-owned and hired vehicles, with
limits of no less than One Million Dollars ($1,000,000.00) per occurrence.

4.13.2        All insurance policies required under this Section 4.13 shall be
with companies having an A.M. Best’s rating of not less than A- VII (or
otherwise reasonably approved by Landlord) and each policy shall provide that it
is not subject to cancellation, lapse or reduction in coverage below the
required limits except after thirty (30) days’ written notice to Landlord. 
Tenant shall deliver to Landlord and, at Landlord’s request Landlord’s mortgage
lender(s), prior to the Commencement Date and from time to time thereafter,
certificates evidencing the existence and amounts of all such policies. Tenant
shall carry and maintain during the entire Lease Term (including any option
periods, if applicable), at Tenant’s sole

 

34

--------------------------------------------------------------------------------


 

cost and expense, reasonably increased amounts of the insurance required to be
carried by Tenant pursuant to this Section 4.13 and such other reasonable types
of insurance coverage and in such reasonable amounts covering the Premises and
Tenant’s operations therein, as may be reasonably required by Landlord (based on
the coverages required by prudent institutional landlords of Comparable
Buildings).  Notwithstanding the foregoing, except to the extent prohibited by
law, Tenant shall have the right to furnish the insurance coverage required to
be furnished by Tenant pursuant to Section 4.13.1 above through a self-insurance
program so long as (i) Landlord and Tenant are protected by such self insurance
program for no less coverage than all of the coverages required under this
Lease; (ii) Tenant administers Tenant’s self-insurance program in a commercially
reasonable manner so as to ensure availability of funds to cover all losses
required to be insured against by Tenant hereunder; (iii) Tenant maintains a
reasonably verifiable tangible net worth (determined in accordance with
generally accepted accounting principles, consistently applied) of not less than
One Hundred Million Dollars ($100,000,000.00); and (iv) the coverages required
to be furnished by Tenant under this Lease are not diminished or limited by the
aggregate limits of such self-insurance program.

 

 

4.13.3                    If Tenant fails to acquire or maintain any insurance
or provide any certificate required by this paragraph, Landlord may, but shall
not be required to, upon five (5) Business Days prior written notice to Tenant,
obtain such insurance or certificates and the costs associated with obtaining
such insurance or certificates shall be payable by Tenant to Landlord within
thirty (30) days of demand.

 

4.14        Landlord’s Insurance.  Landlord shall maintain, as part of Operating
Costs, such types and amounts of insurance as Landlord deems appropriate (with
such deductibles as Landlord deems appropriate), including, but not limited to,
commercial general liability insurance applicable to the Project on an
occurrence basis with a minimum combined limit of not less than $3,000,000.00,
and a standard form policy of property insurance (so called “all risk”) covering
the Building in the amount of the then current replacement cost of such
property, and may also include such other insurance (which may include, without
limitation, earthquake insurance, flood insurance and loss of rent insurance)
and in such amounts as Landlord deems appropriate.  Such policies may be
“blanket” policies which cover other properties owned by Landlord or affiliates
thereof.

 

4.15        Waiver of Subrogation.  Notwithstanding anything in this Lease to
the contrary, Landlord and Tenant hereby each waive and release the other from
any and all Claims or any loss or damage that may occur to the Land, Building,
Premises, or personal property located therein, by reason of fire or other
casualty regardless of cause or origin, including the negligence or misconduct
of Landlord, Tenant, Landlord’s Agents or Tenant’s Agents, but only to the
extent of the insurance proceeds paid to such releasor under its policies of
insurance or, if it fails to maintain the required policies, the insurance
proceeds that would have been paid to such releasor if it had maintained such
policies.  Each party to this Lease shall promptly give to its insurance company
written notice of the mutual waivers contained in this Section 4.15, and shall
cause its insurance policies to be properly endorsed, if necessary, to prevent
the invalidation of any insurance coverages by reason of the mutual waivers
contained in this Section 4.15.

4.16        Assignment and Subletting by Tenant.

4.16.1                    Except as otherwise expressly provided herein, Tenant
shall not have the right to assign, transfer, mortgage or encumber this Lease in
whole or in part, nor sublet the whole or any part of the Premises, nor allow
the occupancy of all or any part of the Premises by another, without first
obtaining Landlord’s consent, which consent may not be unreasonably withheld or
conditioned and shall be granted or denied within ten (10) Business Days. 
Notwithstanding any permitted assignment or subletting, Tenant shall at all
times (including the Option Term) remain directly, primarily and fully
responsible and liable for the payment of all sums payable under this Lease and
for compliance with all of its other obligations as tenant under this Lease. 
Landlord’s acceptance of Base Rent, Additional Rent or any other sum from any
assignee, sublessee, transferee, mortgagee or encumbrance holder shall not be
deemed to be

 

35

--------------------------------------------------------------------------------


 

Landlord’s approval of any such conveyance.  Upon the occurrence of an Event of
Default, in addition to any other remedies provided in this Lease or by law, if
the Premises or any part of the Premises are then subject to an assignment or
subletting, Landlord may, at its option, collect directly from such assignee or
subtenant all rents becoming due to Tenant under such assignment or sublease and
apply such rents against any sums due to Landlord from Tenant under this Lease. 
No such collection shall be construed to constitute a novation or release of
Tenant from the further performance of Tenant’s obligations under this Lease. 
Landlord’s right of direct collection shall be in addition to and not in
limitation of any other rights and remedies provided for in this Lease or at
law.  Tenant makes an absolute assignment to Landlord of such assignments and
subleases and any rent, security deposits (or letters of credit) and other sums
payable under such assignments and subleases as collateral to secure the
performance of the obligations of Tenant under this Lease.

4.16.2                    Except as otherwise expressly provided herein, in the
event Tenant desires to assign this Lease or to sublet all or any portion of the
Premises, Tenant shall give written notice of such desire to Landlord setting
forth the name of the proposed subtenant or assignee, the proposed term, the
nature of the proposed subtenant’s or assignee’s business to be conducted on the
Premises, the rental rate, and any other particulars of the proposed subletting
or assignment that Landlord may reasonably request.  Without limiting the
preceding sentence, Tenant shall also provide Landlord with: (a) such financial
information as Landlord may reasonably request concerning the proposed subtenant
or assignee, including recent financial statements certified as accurate and
complete by a certified public accountant or by the president, managing partner
or other appropriate officer of the proposed subtenant or assignee; and (b) a
copy of the proposed sublease or assignment or letter of intent.  Tenant shall
pay to Landlord, upon Landlord’s written demand therefor, Landlord’s reasonable
out-of-pocket attorneys’ fees incurred in the review of such documentation and
in documenting Landlord’s consent (not to exceed $1,500.00), plus an
administrative fee of $750.00 as Landlord’s fee for processing such proposed
assignment or sublease.  Receipt of such fee shall not obligate Landlord to
approve the proposed assignment or sublease.

4.16.3                    In determining whether to grant or withhold consent to
a proposed assignment or sublease, Landlord may consider, and weigh, any factor
it deems relevant, in its reasonable discretion.  Without limiting what may be
construed as a factor considered by Landlord, Tenant agrees that any one or more
of the following will reasonable grounds for Landlord’s disapproval of a
proposed assignment or sublease:

(a)       Intentionally Omitted.

(b)      The proposed assignee or subtenant does not, in Landlord’s reasonable
and good faith judgment, have financial worth or creditworthiness reasonably
sufficient to insure full and timely performance under the sublease or
assignment;

(c)       Landlord has received insufficient evidence of the financial worth or
creditworthiness of the proposed assignee or subtenant to make the determination
set forth in clause (b);

(d)      Intentionally Omitted;

(e)       Intentionally Omitted;

(f)        Landlord has had prior negative leasing experience with the proposed
assignee or subtenant or an affiliate;

(g)       The use of the Premises by the proposed assignee or subtenant will not
be permitted under the Permitted Uses;

(h)      In Landlord’s reasonable judgment, the proposed assignee or subtenant
is engaged in a business, or the Premises or any part of the Premises will be
used in a manner, that is not in keeping with the then standards of the Building
as a first-class office building or that will violate any negative covenant as
to use contained in any other lease of space in the Building (Landlord agrees to
provide notice to Tenant of all negative covenants within ten (10) Business Days
of request);

(i)          The use of the Premises by the proposed assignee or subtenant will
violate any Governmental Requirement or Restriction or create a violation of
Access Laws;

(j)          Tenant is in default of any obligation of Tenant under this Lease
beyond applicable notice and cure periods;

 

36

--------------------------------------------------------------------------------


 

(k)      Intentionally Omitted; or

(l)          The proposed assignee or subtenant will introduce one or more
Hazardous Substances (other than ordinary office supplies) to the Premises or
will increase the risk of loss or damage to the Premises, Building or Land or
Project or the risk of Landlord liability to any Governmental Agency or third
party under any applicable statute or common law theory.

4.16.4                    In connection with a particular request for Landlord’s
consent to a proposed assignment or sublease, Landlord shall, within ten
(10) Business Days after Tenant, in good faith, reasonably informs Landlord that
all information required under this Lease in connection with the applicable
proposed assignment or sublease has been submitted to Landlord, inform Tenant as
to what information, if any, Landlord still requires under this Section 4.16. 
Within ten (10) Business Days after Landlord’s receipt of all required
information to be supplied by Tenant pursuant to this Section 4.16, Landlord
shall notify Tenant of Landlord’s approval, disapproval or conditional approval
of any proposed assignment or subletting.  If Landlord does not approve or
disapprove (whether conditional or otherwise) of the proposed assignment or
sublease in question (after receipt of all information required to be provided
to Landlord pursuant to this Section 4.16) within such ten (10) Business Day
period, then Tenant may, within five (5) Business Days after the end of such ten
(10) Business Day period send a written notice to Landlord (the “Second Transfer
Notice”) stating that if Landlord does not approve or disapprove (whether
conditional or otherwise) of the proposed assignment or sublease in question
within five (5) Business Days after Landlord receives the Second Transfer
Notice, the proposed assignment or sublease in question will be deemed approved;
if Landlord does not approve or disapprove (whether conditional or otherwise) of
the proposed assignment or sublease in question within such five (5) Business
Day period, then the proposed assignment or sublease in question will be deemed
approved.  In the event Landlord approves (or is deemed to have approved) of any
proposed assignment or subletting, Tenant and the proposed assignee or sublessee
shall execute and deliver to Landlord an assignment (or subletting) and
assumption agreement in form and content reasonably satisfactory to Landlord.

4.16.5                    Any transfer, assignment or hypothecation of any of
the stock or interest in Tenant, or the assets of Tenant, or any other
transaction, merger, reorganization or event, however constituted which
(a) results in fifty percent (50%), or more of such stock, interest or assets
going into different ownership, or (b) is a subterfuge denying Landlord the
benefits of this Section 4.16, shall be deemed to be an assignment within the
meaning and provisions of this Section 4.16 and shall be subject to the
provisions of this Section 4.16.  Notwithstanding Section 4.16.1 or subsection
(a) of this Section 4.16.5, an assignment or subletting of all or a portion of
the Premises to an “Affiliate” of Tenant shall deemed permitted hereunder (a
“Permitted Affiliate Transfer”) without the requirement of obtaining Landlord’s
consent and without being subject to the provisions of Section 4.16.6 below,
provided that (i) Tenant notifies Landlord of any such assignment or sublease no
later than fifteen (15) days after its effective date and promptly supplies
Landlord with any documents or information reasonably requested by Landlord
regarding such assignment or sublease or such Affiliate, (ii) the transfer does
not have the effect of materially reducing the tangible net worth of Tenant that
would render Tenant materially less likely to perform its obligations under this
Lease, (iii) such assignment or sublease is not a subterfuge by Tenant to avoid
its obligations under this Lease, (iv) the assignee or subtenant assumes, in
full, the obligations of Tenant under this Lease, (v) Tenant remains fully
liable under this Lease, and (vi) the use of the Premises remains unchanged and
consistent with the character of a first-class office building.  The term
“Affiliate” of Tenant shall mean an entity which is (a) controlled by, controls,
or is under common control with Tenant; (b) any entity with which Tenant has
merged or consolidated, or (c) any entity which acquires all or substantially
all of the assets and/or shares of stock or assets of Tenant or an entity which
is controlled by, controls, or is under common control with, Tenant, and which
continues to operate substantially the same business at the Premises as had been
maintained by Tenant.  The term “control,” or “controlled” as used in this
Section 4.16.5, shall mean the ownership, directly or indirectly, of greater
than fifty percent (50%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of greater than fifty percent
(50%) of the voting interest in, an entity.

 

37

--------------------------------------------------------------------------------


 

4.16.6                    If Landlord consents to any assignment or sublease and
Tenant receives rent or any other consideration, either initially or over the
term of the assignment or sublease, in excess of the Base Rent and Additional
Rent (or, in the case of a sublease of a portion of the Premises, in excess of
the Base Rent paid by Tenant on a square footage basis under this Lease) (after
deducting the reasonable, out-of-pocket expenses incurred by Tenant [provided
that all such expenses shall be amortized over the remainder of the Lease Term]
for (i) any changes, alterations and improvements to the Premises paid for by
Tenant in connection with the assignment or sublease, including the cost of any
unamortized Tenant Improvements paid by Tenant, (ii) any monetary inducements
and concessions provided by Tenant to the assignee or sublessee, (iii) any
brokerage commissions and attorneys’ fees paid for by Tenant in connection with
the assignment or sublease, and (iv) any advertising costs paid for by Tenant in
connection with the marketing of the space for sublease), Tenant shall pay to
Landlord fifty percent (50%) of such excess (“Transfer Premium”).  “Transfer
Premium” shall not include consideration paid by a transferee to Tenant in
connection with the sale of the business or for the fair market value for
services rendered by Tenant to the transferee or the fair market value paid for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
the transferee.  No Transfer Premium shall be paid to Landlord until Tenant has
first recovered all of its deductible expenses, it being understood that if in
any year the deductible expenses exceed the gross revenues described above, the
amount of the excess deductible expenses shall be carried over to the next year
and then deducted from the gross revenues described above, with the procedure
repeated until a Transfer Premium is achieved.  The foregoing shall not be
applicable to a Permitted Affiliate Transfer.

4.17        Assignment by Landlord.  Landlord shall have the right to transfer
and assign, in whole or in part, its rights and obligations under this Lease and
in any and all of the Land or Building.  If Landlord sells or transfers any or
all of the Building, including the Premises, Landlord and Landlord’s Agents
shall, upon consummation of such sale or transfer, be released automatically
from any liability relating to obligations or covenants under this Lease to be
performed or observed after the date of such transfer, and in such event, Tenant
agrees to look solely to Landlord’s successor-in-interest with respect to such
liability; provided that, the successor-in-interest expressly assumes such
liability arising from and after such transfer, and provided further that as to
the Prepaid Rent, Landlord shall not be released from liability therefor unless
Landlord has delivered (by direct transfer or credit against the purchase price)
the Prepaid Rent to its successor-in-interest.

4.18        Estoppel Certificates and Financial Statements.  Tenant shall, from
time to time, upon the written request of Landlord, execute, acknowledge and
deliver to Landlord or its designee a written statement stating:  (a) the date
this Lease was executed and the date it expires; (b) the date Tenant entered
into occupancy of the Premises; (c) the amount of monthly Base Rent and
Additional Rent and the date to which such Base Rent and Additional Rent have
been paid; and (d) certifying that (1) this Lease is in full force and effect
and has not been assigned, modified, supplemented or amended in any way (or
specifying the date of the agreement so affecting this Lease); (2) to Tenant’s
actual knowledge, Landlord is not in breach of this Lease (or, if so, a
description of each such breach); (3) this Lease represents the entire agreement
between the parties with respect to the Premises; (4) all required contributions
by Landlord to Tenant on account of Tenant Improvements have been received;
(5) on the date of execution, to Tenant’s actual knowledge, there exist no
defenses or offsets which the Tenant has against the enforcement of this Lease
by the Landlord; (6) no Base Rent, Additional Rent or other sums payable under
this Lease have been paid in advance except for Base Rent and Additional Rent
for the then current month; (7) no security has been deposited with Landlord
(or, if so, the amount of such security); (8) it is intended that any Tenant’s
statement may be relied upon by a prospective purchaser or mortgagee of
Landlord’s interest or an assignee of any such mortgagee; and (9) such other
information as may be reasonably requested by Landlord.  If Tenant fails to
respond within ten (10) Business Days of its receipt of a written request by
Landlord as provided in this Section 4.18, such shall be a breach of this Lease
and Tenant shall be deemed to have admitted the accuracy of any information
supplied by Landlord to a prospective purchaser, mortgagee or assignee.  In
addition, to the extent Tenant is not publicly traded, Tenant shall, from time
to time, upon the written request of Landlord, deliver to or cause to be
delivered to Landlord or

 

38

--------------------------------------------------------------------------------


 

its designee then current financial statements (including a statement of
operations and balance sheet and statement of cash flows) as are prepared in the
ordinary course of business certified as accurate by a certified public
accountant and prepared in conformance with generally accepted accounting
principles for (i) Tenant, (ii) any entity which owns a controlling interest in
Tenant, (iii) any entity the controlling interest of which is owned by Tenant,
(iv) any successor entity to Tenant by merger or operation of law, and (v) any
guarantor of this Lease.  Any such financial statements that are not publicly
available and are furnished to Landlord hereunder may be designated by Tenant as
“confidential”, in which case Landlord shall execute a commercially reasonable
non-disclosure agreement with respect to the same.

 

4.19        Except as may be required by subpoena or other legal requirement or
for the purposes or except as may be required in connection with the sale, or
refinancing of, or other financial transaction regarding, the Building or
Project, all information learned by or disclosed to Landlord with respect to
Tenant’s business (including, without limitation, a copy of this Lease and the
terms hereof and payments due hereunder) or information disclosed or discovered
during an entry by Landlord into the Premises, shall be kept strictly
confidential by Landlord, Landlord’s legal representatives, successors, assigns,
employees, servants and agents and shall not be used (except for Landlord’s
confidential internal purposes) or disclosed to others by Landlord, or
Landlord’s servants, agents, employees, legal representatives, successors or
assigns, without the express prior written consent of Tenant, which Tenant may
withhold in its sole and absolute discretion.  In the event it is necessary to
disclose any confidential information to a court of competent jurisdiction or
pursuant to a subpoena as described above, Landlord shall (i) notify Tenant in
writing of any such order or subpoena as soon as reasonably practicable of the
receipt of such order or subpoena and prior to making such a disclosure, and
(ii) provide Tenant the opportunity to obtain an injunction prohibiting such
disclosure.  The notice pursuant to this Section shall include any documents
which require or purport to require the disclosure of such confidential
information.  The parties hereto expressly agree that there shall be no press
releases or other publicity originated by the parties hereto, or any
representatives thereof, concerning the Lease, without the prior consent of both
parties except as required by law or the SEC.

4.20        Hazardous Substances.

4.20.1                    Tenant is authorized and permitted to store, handle
and use reasonable quantities and types of cleaning fluids and office supplies
in the Premises for prudent, usual and customary cleaning and maintenance of
bathrooms, windows, kitchens and administrative offices and for functions
customarily performed in an administrative office.

4.20.2                    Except as described above in this Section 4.20, Tenant
shall neither cause or permit any Hazardous Substance to be stored, placed,
manufactured, refined, handled, generated, blended, recycled, used, located,
disposed of, or released from on, in, under or about the Premises, the Building,
the Land or the Project (provided, however, the foregoing is not intended to
require Tenant to prevent migration from an off-site property onto the Project
unless it is within Tenant’s reasonable control to do so).

4.20.3                    Intentionally omitted.

 

4.20.4                    Tenant agrees that (a) the storage, handling and use
of all permitted Hazardous Substances by Tenant or Tenant’s Agents must at all
times conform to all Governmental Requirements and to applicable fire, safety
and insurance requirements; (b) the types and quantities of permitted Hazardous
Substances which are stored in the Premises must be reasonable and appropriate
to the nature and size of Tenant’s operation in the Premises and reasonable and
appropriate for a first-class building of the same or similar use and in the
same market area as the Building; and (c) no Hazardous Substance shall be
spilled or disposed of on, in, under or around the Land, Building or Project or
discharged from the Premises (provided, however, the foregoing is not intended
to require Tenant to prevent migration from an off-site property onto the
Project unless it is within Tenant’s reasonable control to do so).  In no event
will Tenant be permitted to store, handle or use on, in, under or around the
Premises any Hazardous Substance which will increase the rate of fire or
extended coverage insurance on the Land or Building, unless (a) such Hazardous
Substance and the expected rate increase have been specifically disclosed in
writing to

 

39

--------------------------------------------------------------------------------

 

Landlord; and (b) Tenant has agreed in writing to pay any rate increase related
to each such Hazardous Substance.

4.20.5                    Tenant shall not excavate, disturb or conduct any
testing of any soils on or about the Land or the Project without obtaining
Landlord’s prior written consent (which Landlord may withhold in its sole
discretion), and any investigation or remediation on or about the Land or
Project shall be conducted only by a consultant approved in writing by Landlord
and pursuant to a work letter, approved in writing by Landlord.  Tenant shall
indemnify, defend and hold harmless Landlord and Landlord’s Agents from and
against any and all Claims and damages arising out of any breach of any
provision of this Section 4.20.  Landlord’s expenses shall include laboratory
testing fees, personal injury claims, clean-up costs and environmental
consultants’ fees.

4.20.6                    Upon reasonable prior notice to Tenant and pursuant to
Section 4.8 (except in the event of emergency, in which case, no notice shall be
required), Landlord shall have the right (but not the obligation) to enter upon
the Premises and cure any non-compliance by Tenant with the terms of this
Section 4.20 of which Landlord has reasonable evidence or any Governmental
Requirements applicable to Hazardous Substances or any release, discharge,
spill, improper use, storage, handling or disposal of Hazardous Substances on,
under, from, or about the Premises, the Building, the Land or Project,
regardless of the quantity of such release, discharge, spill, improper use,
storage, handling or disposal of Hazardous Substances, the full cost of which
shall be deemed to be Rent and shall be due and payable by Tenant to Landlord
immediately upon demand.  If Landlord elects to enter upon the Premises and cure
any such non-compliance or release, discharge, spill, improper use, storage,
handling or disposal of Hazardous Substances, Tenant shall not be entitled to
participate in Landlord’s activities on the Premises.

4.20.7                    If any information provided to Landlord by Tenant
relating to information concerning Hazardous Substances is false or misleading
in any material respect, it shall be deemed an Event of Default by Tenant. 
Tenant agrees that Landlord may be irreparably harmed by Tenant’s breach of this
Section 4.20 and that a specific performance action may appropriately be brought
by Landlord; provided that, Landlord’s election to bring or not bring any such
specific performance action shall in no way limit, waive, impair or hinder
Landlord’s other remedies against Tenant.

4.20.8                    Without limiting in any way Tenant’s obligations under
other provisions of this Lease, Landlord’s damages shall include (a) damages
arising out of the diminution in value of the Premises, Building, Land or
Project or any portion thereof, (b) damages for the loss of the Premises,
Building, Land or Project, and (c) damages arising from any adverse impact on
the marketing of space in the Building or Project, which arise during or after
the Term in whole or in part as a result of a violation or suspected violation
of this Section 4.20.

4.20.9        To Landlord’s actual knowledge as of the date of this Lease, and
without independent investigation or inquiry, Landlord represents that, except
as may be set forth on Schedule 4.20.9 attached hereto, no Hazardous Substances
have been handled at the Building by Landlord or Landlord’s Agents in violation
of applicable Governmental Requirements (specifically excluding, however, any
Hazardous Substances released, disturbed, transported, stored, generated or used
by Tenant or any of Tenant’s Agents).

In the event of (I) a breach by Landlord of this Section 4.20.9 during the Lease
Term, or (II) in the event of the release or generation of Hazardous Substances
within the Premises in violation of applicable Governmental Requirements that
are caused by the default by Landlord (following the expiration of all
applicable notice and cure periods) in the performance of  its repair and
maintenance obligations expressly set forth as Landlord’s responsibility to
repair and maintain under the terms of this Lease (and specifically excluding,
however, any Hazardous Substances released, disturbed, transported, stored,
generated or used by Tenant or any of Tenant’s Agents), then Landlord’s sole
obligation and responsibility to Tenant shall be (A) the commencement, within
ninety (90) days after Landlord receives notice of such breach or discovery and
verifies the accuracy of such claim, of a removal, encapsulation or other
containment program relating to the breach in question to the extent required by
the applicable Governmental Agency in order to comply with applicable
Governmental Requirements, and (B) the diligent prosecution of such program to
completion.

 

40

--------------------------------------------------------------------------------


 

4.20.10            Notwithstanding the foregoing, Tenant’s obligations under
this Section 4.20 shall not apply to any Hazardous Substance spill, release,
storage, use or generation that occurred at the Project prior to the Delivery
Date, unless such Hazardous Substances were spilled, released, stored, used,
generated or exacerbated by Tenant or any of Tenant’s Agents.  Notwithstanding
anything to the contrary set forth in this Lease, Tenant shall have no
obligation to clean up, remediate, monitor, abate or comply with any law
regarding, or to reimburse, indemnify, or defend Landlord with respect to, any
Hazardous Substances which Tenant did not cause to be introduced onto the
Premises or any other portion of the Project.  Landlord and Tenant specifically
agree that Tenant shall not be responsible or liable to Landlord for Hazardous
Substances which are released or brought in, on, under or about the Project by
Landlord or any agent, employee, contractor or representative of Landlord or by
any other tenants or occupants of the Project and their agents, invitees,
employees and contractors or any other third parties.  Landlord agrees to
indemnify, defend, protect and hold Tenant harmless from any and all Claims to
the extent arising as a direct result of Landlord’s failure to comply with
applicable laws in connection with Landlord’s handling of Hazardous Substances
in, on or under the Project, except to the extent such failure is caused by
Tenant or Tenant’s Agents.

4.21        Advertising.  Subject to Landlord’s written approval, which shall
not be unreasonably withheld, delayed or conditioned, Tenant shall have the
right to use the name and image of the Building in Tenant’s advertising, website
and/or other business related publications.

 

4.22        Quiet Enjoyment.  Landlord covenants that Tenant, upon paying Base
Rent, Additional Rent and all other sums payable under this Lease and performing
all covenants and conditions required of Tenant under this Lease within
applicable notice and cure periods shall and may peacefully have, hold and enjoy
the Premises without hindrance or molestation by Landlord subject to the
provisions of this Lease, any ground lease, mortgage or deed of trust and all
matters of record now or hereafter encumbering the Premises or the Project.

4.23        Signs.  Tenant, at Landlord’s sole cost and expense, shall have the
right to one (1) line in the lobby directory for each 2,000 rentable square feet
of the Premises during the Lease Term.  Further, subject to compliance with all
Governmental Requirements and all matters of record, Tenant shall have the right
to install, at Tenant’s sole cost and expense, a sign bearing its name or logo
(or the name or logo of its subtenant or assignee pursuant to a Permitted
Affiliate Transfer) on the Building in a position visible from the 101 Freeway
as shown on Exhibit “G-1” attached hereto and on the top line of the monument
sign serving the Building in accordance with (with respect to exact size,
appearance, substance and location), and only to the extent permitted by, the
master signage criteria approved by the applicable Governmental Agencies (as
such master signage criteria is set forth on Exhibit “G” attached hereto [the
“Master Signage Criteria”]).  Notwithstanding anything to the contrary contained
herein, in the event the applicable Governmental Agencies only provide approval
for one (1) Building façade sign, Tenant shall be entitled to such exterior
signage.  Landlord shall use commercially reasonable efforts (at no cost to
Landlord) to assist Tenant in obtaining the required permits and approvals for
such signage that has been reasonably approved by Landlord.  Furthermore, and
notwithstanding anything to the contrary contained herein, Tenant, subject to
Government Requirements, and subject to the Master Signage Criteria except for
location, shall have right to install a Building top façade sign described above
in an alternate location (the “Building Façade Sign Alternate Location”) as
depicted as “4.1A” on the first page of Exhibit “G-1”.  Landlord, at no cost to
Landlord, shall use commercially reasonable efforts to assist Tenant in securing
approval for any Government Requirements in connection with the Building Façade
Sign Alternate Location and such approval process shall be at Tenant’s sole cost
and expense.  Tenant shall also have the right, subject to Government
Requirements only, to install its name or logo (and the name or logo of any
subtenant or assignee including an Affiliate) in the reception area of the
Premises and in the elevator lobby on the third floor of the Building.  Any and
all costs in connection with the permitting, fabrication, installation,
maintenance and removal of Tenant’s signs (including the cost of removal of the
signs and repair to the Building caused by such removal) shall be borne by
Tenant.  Tenant agrees to maintain each such sign, awning, canopy, decoration,
lettering, advertising matter or other thing as may be approved, in

 

41

--------------------------------------------------------------------------------


 

good condition at all times.  Upon vacation of the Premises or earlier
termination of this Lease, Tenant shall be responsible, at its sole cost, for
the removal of such sign and the repair, painting and/or replacement of the
structure to which the sign is attached including discoloration caused by such
installation or removal; provided, however, with respect to the monument sign,
Tenant shall only be required to remove its lettering or logo.  If Tenant fails
to perform such work, Landlord may cause the same to be performed, and the cost
thereof shall be Additional Rent due and payable within thirty (30) days after
Tenant’s receipt of a written demand therefor.  The exterior signage rights set
forth in this Section 4.23 shall be personal to the Original Tenant named herein
and may not be assigned or transferred by Tenant in any manner other than to an
Affiliate of Tenant pursuant to a Permitted Affiliate Transfer permitted under
Section 4.16.5.

4.24        Subordination.  On or before the date which is thirty (30) days
after the Effective Date, Landlord will provide a commercially reasonable
subordination, non-disturbance and attornment agreement from Landlord’s existing
lender.  Further, subject to Tenant’s receipt of a subordination,
non-disturbance and attornment agreement on the applicable lender’s (or ground
lessor’s or vendor’s, as applicable) commercially reasonable standard form,
Tenant subordinates this Lease and all rights of Tenant under this Lease to any
mortgage, deed of trust, ground lease or vendor’s lien, or similar instrument
which may from time to time be placed upon the Premises (and all renewals,
modifications, replacements and extensions of such encumbrances), and each such
mortgage, deed of trust, ground lease or lien or other instrument shall be
superior to and prior to this Lease.  Notwithstanding the foregoing, the holder
or beneficiary of such mortgage, deed of trust, ground lease, vendor’s lien or
similar instrument shall have the right to subordinate or cause to be
subordinated any such mortgage, deed of trust, ground lease, vendor’s lien or
similar instrument to this Lease or to execute a non-disturbance agreement in
favor of Tenant on a commercially reasonable standard form utilized by such
lender or ground lessor.  Within ten (10) business days following the request of
Landlord or the holder of such mortgage or deed of trust or any ground lessor,
Tenant shall execute, acknowledge and deliver promptly in recordable form any
commercially reasonable instrument or subordination agreement that Landlord or
such holder may request; provided, however, such instrument shall include a
commercially reasonable non-disturbance provision.  Tenant further covenants and
agrees that if the lender or ground lessor acquires the Premises as a purchaser
at any foreclosure sale or otherwise, Tenant shall recognize and attorn to such
party as landlord under this Lease (provided such party assumes this Lease), and
shall make all payments required hereunder to such new landlord without
deduction or set-off  (except as set forth to the contrary in this Lease with
respect to any permitted set-off on a going forward basis) and, within ten
(10) business days following the request of such purchaser or other successor,
execute, deliver and acknowledge commercially reasonable documents confirming
such attornment.  Tenant waives the provisions of any law or regulation, now or
hereafter in effect, which may give or purport to give Tenant any right to
terminate or otherwise adversely affect this Lease or the obligations of Tenant
hereunder in the event that any such foreclosure or termination or other
proceeding is prosecuted or completed.

4.25        Intentionally Omitted.

4.26        Brokers.  In connection with this Lease, Landlord and Tenant each
warrants and represents to the other that it has had dealings only with
firm(s) set forth in Section 1 of this Lease and that it knows of no other
person or entity who is or might be entitled to a commission, finder’s fee or
other like payment in connection herewith and does hereby indemnify and agree to
hold the other harmless from and against any and all loss, liability and
expenses that either party may incur should such warranty and representation of
the other party prove incorrect, inaccurate or false.

4.27        Limitation on Recourse.  Landlord has executed this Lease by its
trustee signing solely in a representative capacity.  Notwithstanding anything
contained in this Lease to the contrary, Tenant confirms that the covenants of
Landlord are made and intended, not as personal covenants of the trustee, or for
the purpose of binding the trustee personally, but solely in the exercise of the
representative powers conferred upon the trustee by its principal.  Liability
with respect to the entry and performance of this Lease by or on behalf of
Landlord, however it may arise, shall be asserted and enforced only against 
Landlord’s equity interest in the Building including, with respect to the
Building, all rental income, net

 

42

--------------------------------------------------------------------------------


 

sales proceeds, net condemnation awards and any net insurance proceeds which
Landlord receives which are not used to repair or rebuild the Building or
Project.  Landlord’s Agents shall not have any personal liability or
responsibility whatsoever arising out of or in connection with this Lease, the
relationship of Landlord and Tenant or Tenant’s use of the Premises.

4.28        Mechanic’s Liens and Tenant’s Personal Property Taxes.

4.28.1        Tenant shall have no authority, express or implied, to create or
place any lien or encumbrance of any kind or nature whatsoever upon, or in any
manner to bind, the interest of Landlord or Tenant in the Premises or to charge
the rentals payable under this Lease for any Claims in favor of any person
dealing with Tenant, including those who may furnish materials or perform labor
for any construction or repairs.  Tenant shall, within ten (10) Business Days of
having notice of the same, pay or cause to be paid all sums legally due and
payable by it on account of any labor performed or materials furnished in
connection with any work performed on the Premises on which any lien is or can
be validly and legally asserted against its leasehold interest in the Premises
or bond over such Claims and Tenant shall indemnify, defend and hold harmless
Landlord from any and all Claims arising out of any such asserted Claims. 
Tenant agrees to give Landlord prompt written notice of any such Claim.  Tenant
shall notify Landlord in writing at least ten (10) Business Days in advance of
any work to be done on, in, or about the Premises.  In the event of such
scheduled work, whether Landlord received notice from Tenant or not, Landlord
shall have the right, at any time and from time to time, to enter the Premises
to post notices of non-responsibility in such locations as Landlord deems
appropriate.  Notwithstanding anything in this Lease to the contrary, Landlord
shall not be required to notify Tenant in advance of entering the Premises for
the purpose of posting the notices of non-responsibility.

4.28.2                    Tenant shall be liable for all taxes levied or
assessed against personal property, furniture or fixtures placed by Tenant in
the Premises.  If any such taxes for which Tenant is liable are levied or
assessed against Landlord or Landlord’s property and Landlord elects to pay them
or if the assessed value of Landlord’s property is increased by inclusion of
such personal property, furniture or fixtures and Landlord elects to pay the
taxes based on such increase, Tenant shall reimburse Landlord for the sums so
paid by Landlord, within thirty (30) days of Tenant’s receipt of a written
demand by Landlord.

 

 

SECTION 5:  DEFAULT AND REMEDIES

 

5.1                Events of Default.

5.1.1                            The occurrence of any one or more of the
following events shall constitute a material default and breach of this Lease by
Tenant (“Event of Default”):

(a)       abandonment of all or any portion of the Premises for a period of
thirty (30) consecutive days following written notice delivered by Landlord to
Tenant, together with Tenant’s failure to maintain the Premises or to adequately
secure the Premises;

(b)      failure by Tenant to make any payment of Base Rent, Additional Rent or
any other sum payable by Tenant under this Lease within five (5) Business Days
after written notice from Landlord;

(c)       failure by Tenant to observe or perform any covenant or condition of
this Lease, other than the making of payments, where such failure shall continue
for a period of thirty (30) days after written notice from Landlord specifying
the alleged default (the “Default Notice”); provided, however, that if the
nature of Tenant’s obligation is such that more than thirty (30) days are
reasonably required for observance and performance, then Tenant shall not be in
default if Tenant commences observance and performance within such thirty (30)
day period and thereafter diligently and continuously prosecutes the same to
completion;

 

(d)      Intentionally omitted;

(e)       (1) the making by Tenant of any general assignment or general
arrangement for the benefit of creditors; (2) the filing by or against Tenant of
a petition in bankruptcy, including reorganization or arrangement, unless, in
the case of a petition filed against Tenant, unless the same is dismissed within

 

43

--------------------------------------------------------------------------------


 

sixty (60) days; (3) the appointment of a trustee or receiver to take possession
of substantially all of Tenant’s assets located in the Premises or of Tenant’s
interest in this Lease; (4) any execution, levy, attachment or other process of
law against any property of Tenant or Tenant’s interest in this Lease, unless
the same is dismissed within sixty (60) days; (5) adjudication that Tenant is
bankrupt; (6) the making by Tenant of a transfer in fraud of creditors; or
(7) the failure of Tenant to generally pay its debts as they become due;

 

(f)                  Intentionally omitted;

(g) Intentionally omitted;

(h)                         Intentionally omitted;

 

 

(i)           any use of non-union labor at the Premises in violation of the
terms of this Lease which is not cured within five (5) Business Days of notice
from Landlord;

(j)       any failure of Tenant to timely submit documents under Section 4.18
and/or Section 4.24 of this Lease following an additional five (5) Business
Days’ notice; or

(k) Tenant’s failure to cause to be released or bonded over any mechanics liens
filed against the Premises, Building or Project within twenty (20) days after
notice that the same shall have been filed or recorded.

5.1.2                            When this Lease requires service of a notice,
that notice shall replace rather than supplement any equivalent or similar
statutory notice, including any notices required by Code of Civil Procedure
section 1161 or any similar or successor statute.  When a statute requires
service of a notice in a particular manner, service of that notice (or a similar
notice required by this Lease) in the manner required by Section 6.1 shall
replace and satisfy the statutory service-of-notice procedures, including those
required by Code of Civil Procedure section 1162 or any similar or successor
statute.

5.1.3                            If a petition in bankruptcy is filed by or
against Tenant, and if this Lease is treated as an “unexpired lease” under
applicable bankruptcy law in such proceeding, then Tenant agrees that Tenant
shall not attempt nor cause any trustee to attempt to extend the applicable time
period within which this Lease must be assumed or rejected.

5.2                Remedies.  If any Event of Default occurs, Landlord may at
any time after such occurrence, with or without notice or demand except as
stated in this Section 5.2, and without limiting Landlord in the exercise of any
right or remedy at law which Landlord may have by reason of such Event of
Default, exercise the rights and remedies, either singularly or in combination,
as are specified or described in the subparagraphs of this Section 5.2.

5.2.1                            Landlord may terminate this Lease and recover
possession of the Premises, in which case Tenant shall immediately surrender
possession of the Premises to Landlord and, in addition to any other rights and
remedies Landlord may have at law and in equity, Landlord shall have the
following rights:

(a)       To re-enter the Premises then or at any time thereafter and remove all
persons and property and possess the Premises, without prejudice to any other
remedies Landlord may have by reason of Tenant’s default or of such termination,
and Tenant shall have no further claim hereunder.

(b)      To recover all damages incurred by Landlord by reason of the default,
including without limitation (i) the worth at the time of the award of the
payments, including interest, owed by Tenant to Landlord under this Lease that
were earned or accrued but unpaid at the time of termination; (ii) the worth at
the time of the award of the amount by which the payments owed by Tenant to
Landlord under this Lease that would have been earned or accrued after the date
of termination until the time of the award exceeds the amount of the loss of
payments owed by Tenant to Landlord under this Lease for the same period that
Tenant affirmatively proves could have been reasonably avoided; (iii) the worth
at the time of the award of the amount by which the payments owed by Tenant to
Landlord for the balance of the Term after the time of the award exceeds the
amount of the loss of payments owed by Tenant for the same period that Tenant
proves could have been reasonably avoided; (iv) all costs incurred by Landlord
in

 

44

--------------------------------------------------------------------------------


 

retaking possession of the Premises and restoring them to good order and
condition; (v) all costs, including without limitation brokerage commissions,
advertising costs and restoration and remodeling costs, incurred by Landlord in
reletting the Premises for the remainder of the Lease Term; plus (vi) any other
amount, including without limitation attorneys’ fees and audit expenses,
necessary to compensate Landlord for all detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom.  “The worth at
the time of the award,” as used in clauses (i) and (ii) of this paragraph, is to
be determined by computing interest as to each unpaid payment owed by Tenant to
Landlord under this Lease, at Interest Rate permitted by law.  “The worth at the
time of the award,” as referred to in clause (iii) of this paragraph, is to be
determined by discounting such amount, as of the time of award, by the discount
rate of the Federal Reserve Bank at the time of the award plus one percent (1%).

(c)       To remove, at Tenant’s sole risk, any and all personal property in the
Premises and place such in a public or private warehouse or elsewhere at the
sole cost and expense and in the name of Tenant.  Any such warehouser shall have
all of the rights and remedies provided by law against Tenant as owner of such
property.  If Tenant shall not pay the cost of such storage within thirty (30)
days following Landlord’s written demand, Landlord may, subject to the
provisions of applicable law, sell any or all such property at a public or
private sale in such manner and at such times and places as Landlord deems
proper, without notice to or demand upon Tenant.  Tenant waives all claims for
damages caused by Landlord’s removal, storage or sale of the property and shall
indemnify and hold Landlord free and harmless from and against any and all loss,
cost and damage, including without limitation court costs and attorneys’ fees.

5.2.2                            Landlord may elect, in its absolute discretion,
to maintain Tenant’s right to possession, in which case this Lease shall
continue in effect whether or not Tenant shall have abandoned the Premises.  In
such event, Landlord may enforce all of Landlord’s rights and remedies under
this Lease, including the right to recover rent as it becomes due hereunder,
and, at Landlord’s election, to re-enter and relet the Premises on such terms
and conditions as Landlord deems appropriate.  Without limiting the generality
of the foregoing, Landlord shall have the remedy described in California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has right to
sublet or assign, subject only to reasonable limitations).  Landlord may execute
any lease made pursuant hereto in its own name, and Tenant shall have no right
to collect any such rent or other proceeds.  Landlord’s re-entry and/or
reletting of the Premises, or any other acts, shall not be deemed an acceptance
of surrender of the Premises or Tenant’s interest therein, a termination of this
Lease or a waiver or release of Tenant’s obligations hereunder.  Landlord shall
have the same rights with respect to Tenant’s improvements and personal property
as under Section 5.2.1 above, even though such re-entry and/or reletting do not
constitute acceptance of surrender of the Premises or termination of this Lease.

5.2.3                            If Landlord elects to terminate this Lease on
account of any default by Tenant, Landlord may:

(a)       Terminate any sublease, license, concession, or other consensual
arrangement for possession entered into by Tenant and affecting the Premises.

(b)      Choose to succeed to Tenant’s interest in such an arrangement.  If
Landlord elects to succeed to Tenant’s interest in such an arrangement, Tenant
shall, as of the date of notice by Landlord of that election, have no further
right to, or interest in, the rent or other consideration receivable under that
arrangement.

5.2.4                            None of the following remedial actions, singly
or in combination, shall be construed as an election by Landlord to terminate
this Lease unless Landlord has in fact given Tenant written notice that this
Lease is terminated: (a) an act by Landlord to maintain or preserve the
Premises; (b) any efforts by Landlord to relet the Premises; (c) any repairs or
alterations made by Landlord to the Premises; (d) re-entry, repossession or
reletting of the Premises by Landlord; or (e) the appointment of a receiver,
upon the initiative of Landlord, to protect Landlord’s interest under this
Lease.  If Landlord takes any of the foregoing remedial action without
terminating this Lease, Landlord may nevertheless at any time after taking any
such remedial action terminate this Lease by written notice to Tenant.

 

45

--------------------------------------------------------------------------------


 

5.2.5                            If Landlord relets the Premises, Landlord shall
apply the revenue from such reletting as follows:  first, to the payment of any
indebtedness of Tenant to Landlord other than Base Rent, Additional Rent or any
other sums payable by Tenant under this Lease; second, to the payment of any
cost of reletting (including finders’ fees and leasing commissions) for the
remainder of the Lease Term; third, to the payment of the cost of any
alterations, improvements, maintenance and repairs to the Premises; and fourth,
to the payment of Base Rent, Additional Rent and other sums due and payable and
unpaid under this Lease.  Landlord shall hold and apply the residue, if any, to
payment of future Base Rent, Additional Rent and other sums payable under this
Lease as the same become due, and shall deliver the eventual balance, if any, to
Tenant.  Should revenue from letting during any month, after application
pursuant to the foregoing provisions, be less than the sum of the Base Rent,
Additional Rent and other sums payable under this Lease and Landlord’s
expenditures for the Premises during such month, Tenant shall be obligated to
pay such deficiency to Landlord as and when such deficiency arises.

5.2.6                            Pursuit of any of the foregoing remedies shall
not preclude pursuit of any of the other remedies provided in this Lease or by
law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any Base Rent,
Additional Rent or other sum payable under this Lease or of any damages accruing
to Landlord by reason of the violation of any of the covenants or conditions
contained in this Lease.  In the event that Landlord terminates this Lease as a
result of Tenant’s default hereunder, then to the extent required by applicable
Governmental Requirements, Landlord shall use reasonable efforts to re-let the
Premises.

5.3                Right to Perform.  If Tenant shall fail to pay any sum of
money, other than Base Rent or Additional Rent, required to be paid by it under
this Lease or shall fail to perform any other act on its part to be performed
under this Lease, and such failure shall continue beyond the applicable notice
and cure period set forth in Section 5.1.1, Landlord may (subject to the terms
of Section 4.2 above), but shall not be obligated to, and without waiving or
releasing Tenant from any obligations of Tenant, make such payment or perform
such other act on Tenant’s part to be made or performed as provided in this
Lease.  Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of the nonpayment of sums
due under this Section 5.3 as in the case of default by Tenant in the payment of
Base Rent.

5.4                Landlord’s Default.  Landlord shall not be in default under
this Lease unless Landlord fails to perform obligations required of Landlord
within thirty (30) days after written notice is delivered by Tenant to Landlord
and to the holder of any mortgages or deeds of trust (collectively, “Lender”)
covering the Premises whose name and address shall have theretofore been
furnished to Tenant in writing, specifying the obligation which Landlord has
failed to perform; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for performance,
then Landlord shall not be in default if Landlord or Lender commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion.  All obligations of Landlord hereunder shall
be construed as covenants, not conditions.  In the event of any default, breach
or violation of Tenant’s rights under this Lease by Landlord, Tenant’s exclusive
remedies shall be an action for specific performance or an action for actual
damages.  Except as expressly set forth in this Lease, Tenant hereby waives the
benefit of any laws granting it the right to perform Landlord’s obligation, a
lien upon the property of Landlord and/or upon Rent due Landlord, or the right
to terminate this Lease or withhold Rent on account of any Landlord default.

5.5                Acceptance of Rent Without Waiving Rights.  Under the
Section captioned “No Waiver of Remedies”, Landlord may accept Tenant’s payments
without waiving any rights under this Lease, including rights under a previously
served notice of default.  If Landlord accepts partial payments which
cumulatively are less than the sum owed after serving a notice of default,
Landlord may nevertheless commence and pursue an action to enforce rights and
remedies under the previously serviced notice of default without giving Tenant
any further notice or demand.

 

SECTION 6:  MISCELLANEOUS  PROVISIONS

 

46

--------------------------------------------------------------------------------


 

6.1                Notices.  Any notice, request, approval, consent or written
communication required or permitted to be delivered under this Lease shall be:
(a) in writing; and (b) transmitted by personal delivery, overnight courier or
United States Certified Mail, return receipt requested.  Such writings shall be
addressed to Landlord or Tenant, as the case may be, at the respective
designated addresses set forth opposite their signatures, or at such other
address(es) as they may, after the execution date of this Lease, specify by
written notice delivered in accordance with this Section 6.1, with copies to the
persons at the addresses, if any, designated opposite each party’s signature.

6.2                Attorney’s Fees and Expenses.  In the event either party
requires the services of an attorney in connection with enforcing the terms of
this Lease, or in the event suit is brought for the recovery of Base Rent,
Additional Rent or any other sums payable under this Lease or for the breach of
any covenant or condition of this Lease, or for the restitution of the Premises
to Landlord or the eviction of Tenant during the Lease Term or after the
expiration or earlier termination of this Lease, the prevailing party shall be
entitled to a reasonable sum for attorney’s and paralegal’s fees, expenses and
court costs, including those relating to any appeal.  The prevailing party shall
be determined under Civil Code section 1717(b)(1) or any successor statute.

6.3                No Accord and Satisfaction.  No payment by Tenant or receipt
by Landlord of an amount less than the Base Rent or Additional Rent or any other
sum due and payable under this Lease shall be deemed to be other than a payment
on account of the Base Rent, Additional Rent or other such sum, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed an accord and satisfaction, nor preclude Landlord’s right to
recover the balance of any amount payable or Landlord’s right to pursue any
other remedy provided in this Lease or at law.

6.4                Successors; Joint and Several Liability.  Except as provided
in the Section captioned “Limitation on Recourse” and subject to the
Section captioned “Assignment and Subletting by Landlord”, all of the covenants
and conditions contained in this Lease shall apply to and be binding upon
Landlord and Tenant and their respective heirs, executors, administrators,
successors and assigns.  In the event that more than one person, partnership,
company, corporation or other entity is included in the term “Tenant”, then each
such person, partnership, company, corporation or other entity shall be jointly
and severally liable for all obligations of Tenant under this Lease.

6.5                Choice of Law.  This Lease shall be construed and governed by
the laws of the State of California without regard to choice of law principles.

6.6                No Waiver of Remedies.  The waiver by Landlord or Tenant of
any covenant or condition contained in this Lease shall not be deemed to be a
waiver of any subsequent breach of such covenant or condition nor shall any
custom or practice which may develop between the parties in the administration
of this Lease be construed to waive or lessen the rights of Landlord or Tenant,
as applicable, to insist on the strict performance by the other party of all of
the covenants and conditions of this Lease.  No act or thing done by Landlord or
Landlord’s Agents during the Lease Term shall be deemed an acceptance or a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless made in writing and signed by Landlord.  The
mention in this Lease of any particular remedy shall not preclude Landlord or
Tenant (except as otherwise provided for herein) from any other remedy it might
have, either under this Lease or at law, nor shall the waiver of or redress for
any violation of any covenant or condition in this Lease or in any of the
rules or regulations attached to this Lease or later adopted by Landlord,
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation.  The receipt by
Landlord of Base Rent, Additional Rent or any other sum payable under this Lease
with knowledge of a breach of any covenant or condition in this Lease shall not
be deemed a waiver of such breach.  The failure of Landlord to enforce any of
the rules and regulations attached to this Lease or later adopted, against
Tenant or any other tenant in the Building, shall not be deemed a waiver.  Any
waiver by Landlord or Tenant must be in writing and signed by the waiving party
to be effective.  Payment by Tenant of any amount due and owing hereunder shall
not constitute a waiver of any preceding breach by Landlord of any term,
covenant or condition of this Lease.

6.7                Offer to Lease.  The submission of this Lease in a draft form
to Tenant or its broker or other agent does not constitute an offer to Tenant to
lease the Premises.  This Lease shall have no force or effect until:

 

47

--------------------------------------------------------------------------------


 

(a) it is executed and delivered by Tenant to Landlord; and (b) it is executed
and delivered by Landlord to Tenant.

6.8                            Force Majeure.  Except for Tenant’s monetary
obligations (including, without limitation, Tenant’s obligation to pay Base
Rent, Additional Rent and all other charges and sums due under this Lease, but
subject to the provisions of Sections 4.9 and 4.10), in the event that Landlord
or Tenant shall be delayed, hindered in or prevented from the performance of any
act or obligation required under this Lease by reason of any of the following
(“Force Majeure”): acts of God, strikes, lockouts, labor troubles or disputes,
inability to procure or shortage of materials or labor, failure of power or
utilities, delay in transportation, fire, vandalism, accident, flood, severe
weather, other casualty, Governmental Requirements or delays (including mandated
changes in the Plans and Specifications or the Tenant Improvements resulting
from changes in pertinent Governmental Requirements or interpretations thereof),
riot, insurrection, civil commotion, sabotage, explosion, war, natural or local
emergency, acts or omissions of others, including the other party, or other
reasons of a similar or dissimilar nature not solely the fault of, or under the
exclusive control of, Landlord or Tenant, as the case may be, then performance
of such act (other than Tenant’s monetary obligations, including, without
limitation, Tenant’s obligation to pay Base Rent, Additional Rent and all other
charges and sums due under this Lease) shall be excused for the period of the
delay and the period for the performance of any such act (other than Tenant’s
monetary obligations, including, without limitation, Tenant’s obligation to pay
Base Rent, Additional Rent and all other charges and sums due under this Lease,
but subject to the provisions of Sections 4.9 and 4.10) shall be extended for
the period equivalent to the period of such delay.

6.9                            Consent.  Unless otherwise provided in this
Lease, whenever a party’s consent, approval or other action is required under
the terms of this Lease, such consent, approval or action shall not be
unreasonably withheld, conditioned or delayed.

6.10        Severability; Captions.  If any clause or provision of this Lease is
determined to be illegal, invalid, or unenforceable under present or future
laws, the remainder of this Lease shall not be affected by such determination,
and in lieu of each clause or provision that is determined to be illegal,
invalid or unenforceable, there be added as a part of this Lease a clause or
provision as similar in terms to such illegal, invalid or unenforceable clause
or provision as may be possible and be legal, valid and enforceable.  Headings
or captions in this Lease are added as a matter of convenience only and in no
way define, limit or otherwise affect the construction or interpretation of this
Lease.

6.11        Interpretation.  Whenever a provision of this Lease uses the term
(a) “include” or “including”, that term shall not be limiting but shall be
construed as illustrative, (b) “covenant”, that term shall include any covenant,
agreement, term or provision, (c) “at law”, that term shall mean as specified in
any applicable statute, ordinance or regulation having the force of law or as
determined at law or in equity, or both, and (d) “day”, that uncapitalized word
shall mean a calendar day.  This Lease shall be given a fair and reasonable
interpretation of the words contained in it without any weight being given to
whether a provision was drafted by one party or its counsel.

6.12        Incorporation of Prior Agreement; Amendments.  This Lease contains
all of the agreements of the parties to this Lease with respect to any matter
covered or mentioned in this Lease, and no prior agreement or understanding
pertaining to any such matter shall be effective for any purpose.  No provision
of this Lease may be amended or added to except by an agreement in writing
signed by the parties to this Lease or their respective successors in interest.

6.13        Authority.  If Tenant is a partnership, company, corporation or
other entity, Tenant represents and warrants to Landlord that each individual
executing this Lease on its behalf is duly authorized to so execute and deliver
this Lease and that all partnership, company, corporation or other entity
actions and consents required for execution of this Lease have been given,
granted or obtained.  If Tenant is a partnership, company, corporation or other
business organization, it shall, within ten (10) Business Days after written
demand by Landlord, deliver to Landlord satisfactory evidence of the due
authorization of this Lease and the authority of the person executing this Lease
on its behalf.

6.14        Time of Essence.  Time is of the essence with respect to the
performance of every covenant and condition of this Lease.  Whenever in this
Lease a payment is required to be made by one party to the

 

48

--------------------------------------------------------------------------------


 

other, but a specific date for payment is not set forth or a specific number of
days within which payment is to be made is not set forth, or the words
“immediately,” “promptly,” and/or “on demand,” or their equivalent are used to
specify when such payment is due, then such payment shall be due thirty (30)
days after the date that the party which is entitled to such payment sends
written notice to the other party demanding such payment.

6.15        Survival of Obligations.  Notwithstanding anything contained in this
Lease to the contrary or the expiration or earlier termination of this Lease,
any and all obligations of Landlord and Tenant accruing prior to the expiration
or termination of this Lease shall survive the expiration or earlier termination
of this Lease, and Landlord and Tenant shall promptly perform all such
obligations whether or not this Lease has expired or terminated.  Without
limiting the foregoing, such obligations shall include any and all indemnity
obligations set forth in this Lease.

6.16        Intentionally Omitted.

6.17                    Landlord’s Authorized Agents.  Notwithstanding anything
contained in the Lease to the contrary, including without limitation, the
definition of Landlord’s Agents, only officers of NewTower Trust Company and
Bentall Kennedy (U.S.) L.P. (or other parties authorized in writing by such
parties), are authorized to amend, renew or terminate this Lease, or to
compromise any of Landlord’s claims under this Lease or to bind Landlord in any
manner.  Without limiting the effect of the previous sentence, no property
manager or broker shall be considered an authorized agent of Landlord to amend,
renew or terminate this Lease, to compromise any of Landlord’s claims under this
Lease or to bind Landlord in any manner.

6.18                    Right of First Refusal.  Landlord hereby grants to the
Original Tenant and any Affiliate, during the Lease Term, as extended, a
continuing right of first refusal with respect to space located on the first
(1st) and second (2nd) floors of the Building, as further outlined on
Exhibit “B-1” attached hereto and made a part hereof (collectively, the “First
Refusal Space”).  Notwithstanding the foregoing, (i) such first refusal right
shall commence only following the expiration or earlier termination of any
existing lease pertaining to the First Refusal Space as of the date of this
Lease (collectively, the “Superior Leases”), including any renewal or extension
of such existing lease, whether or not such renewal or extension is pursuant to
an express written provision in such lease, and regardless of whether any such
renewal or extension is consummated pursuant to a lease amendment or a new
lease, and (ii) such first refusal right shall be subordinate and secondary to
any lease by General Motors, LLC or its affiliates (including, without
limitation, Jack Morton Worldwide, Martin Retail Group and Agency 720)
(collectively, the “GM Group”) with respect to any portion of the First Refusal
Space (the rights described in items (i) and (ii), above to be known
collectively, for purposes of this Section 6.18 only, as “Superior Rights”). 
Tenant’s right of first refusal shall be on the terms and conditions set forth
in this Section 6.18.

 

6.18.1        Procedure.  Landlord shall notify Tenant (the “First Refusal
Notice”) from time to time when Landlord receives a bona-fide written proposal
(which may be in the form of a letter of intent or otherwise) from an
unaffiliated third party that Landlord is willing to accept with respect to the
lease of any portion of the First Refusal Space, where no holder of a Superior
Right desires to lease such space.  The First Refusal Notice shall describe the
space which is the subject of the proposal (which may include space outside of
the First Refusal Space) and shall set forth the terms and conditions (including
the proposed lease term) set forth in the proposal (collectively, the “Terms”);
provided, however, in the event that Landlord delivers any First Refusal Notice
to Tenant within the first nine (9) months of the initial Lease Term (also a
“First Refusal Notice”), the Terms contained in such First Refusal Notice shall
be the same economic terms and conditions applicable to the initial Premises as
set forth in this Lease (except that the tenant improvement allowance and rental
abatement applicable to the First Refusal Space, shall be proportionately and
equitably adjusted (based upon the Tenant Improvement Allowance and Base Rent
Abatement, respectively) taking into account the size of the applicable First
Refusal Space and the number of months remaining in the Lease Term as of the
rental commencement date for such First Refusal Space).  Notwithstanding the
foregoing, Landlord’s obligation to deliver the First Refusal Notice

 

49

--------------------------------------------------------------------------------

 

shall not apply during the last nine (9) months of the initial Lease Term or any
extended term unless Tenant has delivered an Interest Notice pursuant to
Section 2.9 of this Lease.

 

6.18.2        Procedure for Acceptance.  If Tenant wishes to exercise Tenant’s
right of first refusal with respect to the space described in the First Refusal
Notice, then within seven (7) days after delivery of the First Refusal Notice to
Tenant (the “Election Date”), Tenant shall deliver written notice to Landlord
(“Tenant’s Election Notice”) pursuant to which Tenant shall elect either to
(i) lease the entire space described in the First Refusal Notice upon the Terms
set forth in the First Refusal Notice or (ii) refuse to lease such space
identified in the First Refusal Notice, in which event Landlord may lease such
space to any person or entity on any terms Landlord desires upon any terms that
are not Substantially More Favorable (as defined below).  “Substantially More
Favorable” terms shall mean that the present value of the Net Effective Rent (as
defined below) offered to the potential tenant is less than ninety percent (90%)
of the present value of the Net Effective Rent set forth in the applicable First
Refusal Notice (in each case using a discount rate equal to the Interest Rate). 
The term “Net Effective Rent” shall mean the net rental amount to be paid to
Landlord, taking into account any tenant improvement expenses and allowances to
be incurred by Landlord, any other monetary concessions granted by Landlord and
any other monetary amounts paid by Landlord (such as brokerage commissions)
amortized over the life of the lease term proposed in the First Refusal Notice
or the terms offered to the potential tenant, as applicable.  In addition, if
the size of the applicable First Refusal Space being offered in the First
Refusal Notice changes by more than ten percent (10%), Landlord must deliver a
new First Refusal Notice to Tenant.  Further, if Landlord does not execute a
binding lease document (on terms that are not Substantially More Favorable)
within one hundred fifty (150) days from the date that Tenant rejects (or is
deemed to reject) the applicable First Refusal Notice, then Landlord must
deliver a new First Refusal Notice to Tenant prior to entering into a lease
agreement with respect to the applicable First Refusal Space.  Notwithstanding
anything to the contrary contained herein, except with respect to a Tenant
Notice, Tenant must elect to exercise its right of first refusal, if at all,
with respect to all of the space described in each First Refusal Notice and
Tenant may not elect to lease only a portion thereof.  If Tenant does not so
respond in writing to Landlord’s First Refusal Notice by the Election Date,
Tenant shall be deemed to have elected the option described in clause
(ii) above.  Notwithstanding anything herein to the contrary, Tenant may only
exercise its right of first refusal with respect to all of the space described
in the First Refusal Notice, and not a portion thereof.

 

6.18.3        Lease of First Refusal Space.  If Tenant timely exercises Tenant’s
right to lease the First Refusal Space as set forth herein, Landlord and Tenant
shall execute an amendment to this Lease incorporating into this Lease the Terms
applicable to such First Refusal Space.

 

6.18.4        Termination of Right of First Refusal.  Except as otherwise
provided herein, the right of first refusal granted herein shall terminate as to
a particular First Refusal Space upon the failure by Tenant to timely exercise
its right of first refusal with respect to such First Refusal Space as offered
by Landlord but shall remain in effect for any subsequent availability of all or
any portion of the remaining First Refusal Space.  Tenant shall not have the
right to lease the First Refusal Space if, as of the date of the attempted
exercise of any right of first refusal by Tenant, or, at Landlord’s option, as
of the scheduled date of delivery of such First Refusal Space to Tenant, Tenant
is in default under this Lease after any applicable notice and cure periods or
Tenant collectively with all Affiliates does not physically occupy at least
fifty percent (50%) of the Premises.

 

6.18.5        Courtesy Notice.  In addition to the First Refusal Notice,
Landlord agrees to provide Tenant with courtesy notices of any proposals (which
may be in the form of a letter of intent or otherwise) with respect to any space
available for lease at the other building located at the Project; provided,
however, that Landlord shall have no liability to Tenant for Landlord’s failure
to send such courtesy notices.

 

50

--------------------------------------------------------------------------------


 

6.19                    Must-Take Space.  Upon the Must-Take Space Commencement
Date (as defined below), the Premises shall be expanded to include the Must-Take
Space, upon the terms and conditions set forth in this Section 6.19.

 

6.19.1        Description of Must-Take Space.  The “Must-Take Space,” as used in
this Lease, shall mean that certain space containing approximately 8,723
rentable square feet located on the first (1st) floor of the Building, commonly
referred to as Suites 150, 160 and 180, and depicted on “Exhibit B-2” attached
hereto.

 

6.19.2        Must-Take Space Delivery Date.  Subject to all applicable legal
requirements, commencing on the date (the “Must-Take Space Delivery Date”)
Landlord delivers the Must-Take Space to Tenant in connection with the Must-Take
Space Early Access (defined below) (which is estimated to be August 1, 2014),
Tenant may enter into the Must-Take Space prior to the Must-Take Space
Commencement Date (“Must-Take Space Early Access”) for the purpose of
constructing the Must-Take Space Improvements (as defined below), installing
Tenant’s cabling and furniture, fixtures and equipment and commencing business
therein (to the extent legally permitted), and conducting Tenant’s business. 
Such early entry in and of itself will not advance the Must-Take Space
Commencement Date.  If the Must-Take Space Delivery Date is after August 1,
2014, Landlord shall provide Tenant with an additional day of Base Rent
abatement in connection with the Must-Take Space for every day that Must-Take
Space is delivered after August 1, 2014. Notwithstanding the foregoing, if the
Must-Take Space Delivery Date does not occur by November 1, 2014 (the “Must-Take
Space Outside Date”), then, as Tenant’s sole and exclusive remedy in connection
therewith, Tenant, at Tenant’s sole option, shall be entitled to terminate the
Lease in connection with the Must-Take Space only upon written notice (the
“Must-Take Space Outside Date Termination Notice”) electing to terminate this
Lease for the Must-Take Space only effective upon receipt of the Must-Take Space
Outside Date Termination Notice by Landlord.  Except as provided herein below,
the Outside Date Termination Notice must be delivered by Tenant to Landlord, if
at all, not earlier than the Must-Take Space Outside Date and not later than
thirty (30) days after the Must-Take Space Outside Date.  If Tenant terminates
the Lease pursuant to the right set forth herein, this Lease in connection with
the Must-Take Space shall be null and void and of no further effect and Landlord
and Tenant shall be released of all obligations in connection with this Lease
for the Must-Take Space only as of the termination date set forth in Tenant’s
notice, and Landlord shall return to Tenant all prepaid rent, letters of credits
and deposits in connection with this Lease applicable to the Must-Take Space
within fifteen (15) days following the Landlord’s receipt of Tenant’s Must-Take
Space Outside Date Termination Notice.  Notwithstanding the foregoing or
anything to the contrary set forth in this Lease, the Must-Take Space Outside
Date shall be extended one (1) day for each day on which there is any delay in
the Must-Take Space Delivery Date as a result of any Force Majeure event (not to
exceed ninety (90) days in the aggregate and any holdover by the Existing Tenant
in the Must-Take Space shall not be deemed a Force Majeure event).  All of the
provisions of this Lease shall apply to Tenant during any early entry,
including, without limitation, the indemnities set forth in this Lease, but
excluding only the obligation to pay Base Rent and Operating Costs for the
Must-Take Space until the Must-Take Space Commencement Date has occurred. 
Landlord’s obligation to provide the services specified in Section 3.5.1, above,
shall commence upon the Substantial Completion of the Must-Take Improvements or
upon Tenant’s occupancy of the Must-Take Space for Tenant’s business; provided
however that the Janitorial Services in the Must-Take Space shall not include
any above-standard cleaning required as a result of Tenant’s construction of the
Must-Take Improvements.  During any such early entry, Landlord shall not be
responsible for any loss, including theft, damage or destruction to any work or
material installed or stored by Tenant at the Must-Take Space or for any injury
to Tenant or its agents, employees, contractors, subcontractors, subtenants,
assigns, licensees or invitees, except to the extent such loss is caused by,
related to or arising of the negligence or willful misconduct of Landlord or any
of Landlord’s Agents.  Landlord shall have the right to post appropriate notices
of non-responsibility and to require Tenant to

 

51

--------------------------------------------------------------------------------


 

provide Landlord with evidence that Tenant has fulfilled its obligation to
provide insurance pursuant to the provisions of this Lease.

 

6.19.3        Must-Take Space Term.  The Must-Take Space shall become part of
the Premises for all purposes under this Lease effective on April 1, 2015 (the
“Must-Take Space Commencement Date”).  Except as otherwise provided in this
Section 6.19, Tenant’s lease of the Must-Take Space shall be subject to every
term and condition of this Lease.  The lease term for the Must-Take Space (the
“Must-Take Space Term”), and Tenant’s obligation to pay Rent for the Must-Take
Space, shall commence upon the Must-Take Space Commencement Date and shall
expire co-terminously with the Lease Term for the Premises, as may be extended.

 

6.19.4        Base Rent.  The Base Rent payable for the Must-Take Space during
the Must-Take Space Term shall be equal to the same rates of Base Rent per
rentable square foot as applicable to the original Premises, subject to annual
increases at the same time and at the same rates per rentable square foot as
applicable to the original Premises.

 

6.19.5        Tenant’s Pro Rata Share.  Upon the Must-Take Space Commencement
Date, Tenant’s Pro Rata Share shall be increased to be 51.66% to take into
account the addition of the Must-Take Space.

 

6.19.6        Improvement of Must-Take Space.  Upon the Must-Take Space
Commencement Date, Tenant shall accept the Must-Take Space in its then existing
“AS IS” condition subject to Landlord’s obligations set forth in Section 2.8 of
this Lease and Section 1 of the Tenant Work Letter (which will also apply to the
Must-Take Space), and Landlord shall have no obligation to construct any
improvements therein; provided, however, Tenant shall be entitled to a one-time
tenant improvement allowance (“Must-Take Space Allowance”) in the amount of
Seventy Four Thousand One Hundred Forty Five and 50/100 Dollars ($74,145.50)
(i.e., $8.50 per rentable square foot of the Must-Take Space), for the cost
relating to the initial design and the actual cost of constructing the Tenant’s
improvements, which are permanently affixed to the Must-Take Space (“Must-Take
Space Improvements”); provided however that, in no event shall Tenant be
entitled to any credit for any unused portion of the Must-Take Space Allowance
not used by Tenant by the date which is twelve (12) months following the
Must-Take Space Delivery Date.  In no event will the Must-Take Space Allowance
be used to pay for Tenant’s moving expenses or for furniture, artifacts,
equipment, telephone systems or any other item of personal property which is not
affixed to the Must-Take Space.  Tenant shall construct the Must-Take Space
Improvements in accordance with the provisions of “Exhibit C” attached hereto;
provided, however, that for purposes of Tenant’s construction of the Must-Take
Space Improvements, (i) references in “Exhibit C” to “Premises,” “Tenant
Improvements,” “Tenant Improvement Allowance,” “Delivery Date” and “Commencement
Date” shall be replaced with “Must-Take Space,” “Must-Take Space Improvements,”
“Must-Take Space Allowance,” “Must-Take Space Delivery Date” and “Must-Take
Space Commencement Date,” respectively, (ii) the words “Two Hundred Forty-Four
Thousand Seven Hundred Fifty and NO/100 Dollars ($244,750.00)” in the first
sentence of Section 2.1 of the Tenant Work Letter shall be replaced with
“Seventy Four Thousand One Hundred Forty Five and 50/100 Dollars ($74,145.50)”,
(iii) Section 2.2.1.8 shall be inapplicable with respect to the construction of
the Must-Take Space Improvements, and (iv) the words “Section 1” in the first
sentence of Section 5.1 of the Tenant Work Letter shall be replaced with the
words “Section 6.19.3”.

 

6.19.7        Parking.  Upon the Must-Take Space Commencement Date, to account
for the addition of the Must-Take Space to the original Premises, the number of
parking passes which Tenant shall have the right to use shall be increased by a
total of thirty five (35) parking passes, which parking passes shall permit
Tenant to initially use up to (i) thirty three (33) unreserved parking spaces,
on a first-

 

52

--------------------------------------------------------------------------------


 

come, first-serve, non-exclusive basis, and (ii) two (2) reserved parking spaces
located nearby or adjacent to the Reserved Spaces Location, all of which parking
passes pertain to the parking stalls located on the Land and serving the
Building during the Lease Term.  Tenant’s right to use the parking passes
described in this Section 6.19.7 shall be upon the terms and conditions as set
forth in Section 4.11 above.

 

6.19.8        Tenant’s Right to Use Existing Furniture in the Must-Take Space. 
Upon the Must-Take Space Commencement Date, subject to availability, Tenant
shall have the right to use the furniture and furniture systems currently
existing in the Must-Take Space (the “Must-Take Space Furniture”), at no
additional charge.  Tenant acknowledges that Tenant is leasing the Must-Take
Space Furniture in its “as-is” condition.  Tenant shall be responsible for the
repair and maintenance of the Must-Take Space Furniture during the Lease Term. 
Landlord makes no representation and gives no warranty as to the condition of
the Must-Take Space Furniture.  Within fifteen (15) days after the Must-Take
Space Delivery Date, a representative of Landlord and a representative of Tenant
shall perform a walk-through inspection of the Must-Take Space and shall jointly
prepare a list of the actual Must-Take Space Furniture in the Must-Take Space. 
Tenant, at its sole cost, shall insure and maintain the Must-Take Space
Furniture in good working condition, except for normal wear and tear.  Tenant
shall have the right to remove and/or modify the Must-Take Space Furniture
subject to Landlord’s approval which shall not be unreasonably withheld, delayed
or conditioned.  Landlord shall retain ownership of the Must-Take Space
Furniture during the Lease Term.

 

6.19.9        Other Terms.  Except as specifically set forth in this Lease,
effective from and after the Must-Take Space Commencement Date, (i) all other
terms of this Lease shall apply to the Must-Take Space as though the Must-Take
Space was originally part of the Premises, and (ii) all references in this Lease
to Tenant Improvements shall mean, collectively, the Tenant Improvements and the
Must-Take Space Improvements.

 

 

[Signatures on following page]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Lease has been executed the day and year first above
set forth.

 

Designated Address for Landlord:

LANDLORD:

 

 

c/o Bentall Kennedy

RUSSELL RANCH ROAD II LLC,

1215 Fourth Avenue, Suite 2400

a Delaware limited liability company

Seattle, WA 98161

 

Attn: Senior Vice-President - Asset

By:

MEPT Edgemoor REIT LLC, a Delaware

Management

 

limited liability company

 

 

its Manager

 

 

With a copy to:

 

By:

MEPT Russell Ranch Road LLC, a

 

 

Delaware limited liability company

NewTower Trust Company

 

its Managing Member

Multi-Employer Property Trust

 

c/o NewTower Trust Company

 

By:

Bentall Kennedy (U.S.) LP,

Attn: President/MEPT or Patrick O.

 

its Authorized Signatory

Mayberry

 

Three Bethesda Metro Center, Suite 1600

 

By:

Bentall Kennedy (U.S.) G.P. LLC,

Bethesda, Maryland 20814

 

its General Partner

Facsimile: (240) 235-9961

 

 

 

By:

/s/ Mark D. Reinikke

 

 

 

Name:

 Mark D. Reinikke

 

 

 

Its:

SVP

 

 

 

with a copy to Manager at:

 

By:

/s/ Hans von Trotha

 

 

 

Name:

 Hans von Trotha

 

IDS Real Estate Group

 

Its:

 Assistant Vice President

 

515 S. Figueroa Street, 16th Floor

 

Los Angeles, California 90071

 

Facsimile: 213-627-9937

 

Attn: David G. Mgrublian, C.E.O.

 

 

 

Designated Address for Tenant before and
after Commencement Date:

 

 

 

Before Commencement Date:

TENANT:

 

 

Kythera Biopharmaceuticals, Inc.

KYTHERA BIOPHARMACEUTICALS, INC.,

27200 West Agoura Road, Suite 200

a Delaware corporation

Calabasas, California 91301

 

Facsimile: 818-587-4591

By:

 /s/Keith R. Leonard

 

Attn: General Counsel and CFO

Name:

 Keith R. Leonard

 

 

Its:

 President & CEO

 

Following Commencement Date:

 

 

By:

 /s/ John Smither

 

Kythera Biopharmaceuticals, Inc.

Name:

 John Smither

 

30930 Russell Ranch Road, Suite 300

Its:

 CFO

 

Westlake Village, California 91362

 

Attn: General Counsel and CFO

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT A to Lease

 

LEGAL DESCRIPTION OF LAND

 

 

 

That certain property located in the City of Westlake Village, County of Los
Angeles, State of California more particularly described as:

 

LOT 8, TRACT NO. 46799-03, IN THE CITY OF WESTLAKE VILLAGE, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 1247 PAGES 7 THROUGH
11 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPTING THEREFROM ALL OF THE OIL, GAS AND OTHER HYDROCARBON SUBSTANCES LYING
BELOW A DEPTH OF 500 FEET, MEASURED, VERTICALLY, FROM THE SURFACE OF SAID LAND,
WITHOUT, HOWEVER, ANY RIGHT TO ENTER UPON THE SURFACE OF SAID LAND NOR INTO THAT
PORTION OF THE SUBSURFACE THEREOF LYING ABOVE A DEPTH OF 500 FEET, MEASURED
VERTICALLY FROM SAID SURFACE AS GRANTED TO AMERICAN-HAWAIIAN STEAMSHIP COMPANY,
RECORDED APR1L 28, 1996 AS INSTRUMENT NO. 3963 IN BOOK D-3928 PAGE 542, OFFICIAL
RECORDS

 

Ex. A

--------------------------------------------------------------------------------


 

EXHIBIT B to Lease

 

DRAWING SHOWING LOCATION OF THE PREMISES

 

[g264942ko13i001.jpg]

 

Ex. B

--------------------------------------------------------------------------------


 

EXHIBIT B-1 to Lease

 

DRAWING SHOWING LOCATION OF THE FIRST REFUSAL SPACE

 

[g264942ko13i002.jpg]

 

Ex. B-1

--------------------------------------------------------------------------------


 

[g264942ko13i003.jpg]

 

Ex. B-1

--------------------------------------------------------------------------------


 

EXHIBIT B-2 to Lease

 

DRAWING SHOWING LOCATION OF THE MUST-TAKE SPACE

 

[g264942ko13i004.jpg]

 

Ex. B-2

--------------------------------------------------------------------------------


 

EXHIBIT B-3 to Lease

 

DRAWING SHOWING LOCATION OF THE FITNESS CENTER

 

[g264942ko13i005.jpg]

 

Ex. B-3

--------------------------------------------------------------------------------

 

EXHIBIT C to Lease

 

TENANT WORK LETTER

(Tenant to Construct Improvements)

 

 

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the Premises.  This Work Letter and Construction Agreement is
essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises.  Notwithstanding anything to the contrary
set forth in the Lease or this Tenant Work Letter, the Contractor (defined
below) and all of Tenant’s Construction Agents (defined below) relating to the
design and construction of the Tenant Improvements shall satisfy those union
labor requirements set forth in the Lease in the paragraph captioned “Tenant’s
Work Performance”, and no portion of the Tenant Improvement Allowance will be
disbursed for non-union labor, unless otherwise specifically designated by
Landlord in writing in its sole and absolute discretion.

 

SECTION 1

 

DELIVERY OF THE PREMISES AND BASE BUILDING

 

 

Upon the full execution and delivery of this Lease by Landlord, except as
otherwise provided in the Lease, Landlord shall deliver the Premises and “Base
Building”, as that term is defined below, to Tenant, and Tenant shall accept the
Premises and Base Building from Landlord in their presently existing “as-is”
condition in accordance with the terms of this Lease including, without
limitation, the terms of Section 2.8 of the Lease. The “Base Building” shall
consist of those portions of the Premises which were in existence prior to the
construction of tenant improvements by Tenant in the Premises.  Landlord shall
be responsible for causing the Base Building, as of the Commencement Date, to be
in good condition and working order, free of defects (with any necessary repairs
to be performed by Landlord, at Landlord’s expense, and not as an Operating Cost
at any time discovered during the initial term of the Lease), and shall comply
with applicable Governmental Requirements which were enacted prior to the date
of the substantial completion of the Tenant Improvements and applicable to new
construction for unoccupied space, whether or not then being enforced and
disregarding variances and grandfathered/grandmothered rights (collectively, the
“Code”) at Landlord’s sole cost, but only to the extent that Landlord’s failure
to comply therewith would prohibit Tenant from obtaining or maintaining a
certificate of occupancy, or its equivalent, for the Premises.  Additionally,
Landlord shall, at its sole cost and expense remove the existing security guard
station in the Building lobby and redress the lobby from any damage resulting
from such removal.  Said work shall be completed prior to or within ninety (90)
days following the Commencement Date.

 

SECTION 2

 

TENANT IMPROVEMENTS

 

2.1                            Tenant Improvement Allowance.  Tenant shall be
entitled to a one-time tenant improvement allowance (“Tenant Improvement
Allowance”) in the amount of Two Hundred Forty-Four Thousand Seven Hundred Fifty
and NO/100 Dollars ($244,750.00), for the cost relating to the initial design
and the actual cost of constructing the Tenant’s improvements, which are
permanently affixed to the Premises (“Tenant Improvements”).  Except as set
forth in this Tenant Work Letter or in the Lease, in no event shall Landlord be
obligated to make disbursements pursuant to this Tenant Work Letter in a total
amount which exceeds the Tenant Improvement Allowance.  Additionally, in no
event shall Tenant be

 

Ex C

--------------------------------------------------------------------------------


 

entitled to any credit for any unused portion of the Tenant Improvement
Allowance not used by Tenant by the date which is twelve (12) months following
the Delivery Date.  In addition, Landlord shall pay up to $0.15 per rentable
square foot of the Premises (“Landlord’s Drawing Contribution”), to be deducted
from the Tenant Improvement Allowance, for the cost of preliminary space
planning for the Premises.

 

2.2                            Disbursement of the Tenant Improvement Allowance

 

2.2.1                Tenant Improvement Allowance Items.  Except as otherwise
set forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord only for the following items and costs (collectively the
“Tenant Improvement Allowance Items”) and, except as otherwise specifically and
expressly provided in this Tenant Work Letter or the Lease, Landlord shall not
deduct any other expenses from the Tenant Improvement Allowance.  The Tenant
Improvement Allowance Items shall include, without limitation, the following:

 

2.2.1.1              Costs for the payment of the fees of the “Architect” and
the “Engineers,” as those terms are defined in Section 3.1 of this Tenant Work
Letter and fees of Tenant’s consultants for project management and other
engineers and/or consultants for design, construction and move into the
Premises, including for lighting, HVAC, generators, roof top installation, and
audio video equipment;

 

2.2.1.2              The payment of plan check, permit and license fees relating
to construction of the Tenant Improvements;

 

2.2.1.3              The cost of construction of the Tenant Improvements,
inclusive of supplemental HVAC and other backup power components, and including,
without limitation, demolition, testing and inspection costs, utility hook-up
charges (if any), after hours freight elevator usage (and services in connection
with oversize or overweight items for which Landlord’s elevator warranty
requires an on-site elevator operator), hoisting and trash removal costs, and
contractors’ fees and general conditions;

 

2.2.1.4              The cost of any changes in the Base Building when such
changes are required by the Construction Drawings (except to the extent
Landlord’s obligation hereunder), such cost to include all direct architectural
and/or engineering fees and expenses incurred in connection therewith;

 

2.2.1.5              The cost of any changes to the Construction Drawings or
Tenant Improvements required by Code, but to the extent changes are required
because Landlord did not deliver the building to Tenant in the condition
required by this Lease, Landlord shall pay for such costs separate and apart
from, and in addition to, the Tenant Improvement Allowance;

 

2.2.1.6              Sales and use taxes and Title 24 fees, art fees and taxes,
gross receipts taxes and any other taxes imposed on or pertaining to the Tenant
Improvements;

 

2.2.1.7              Payment to Landlord of a construction coordination fee
equal to the lesser of (i) two percent (2%) of the hard costs of construction
and (ii) two percent (2%) of the Tenant Improvement Allowance;

 

2.2.1.8              Costs expended by Tenant in connection with the acquisition
and installation, in or for the Premises, of cabling, security systems, signage
and furniture, fixtures and equipment; provided, however, Tenant shall not be
entitled to use the Tenant Improvement Allowance in connection with the
above-referenced items in an amount which exceeds $5.00 for each rentable square
foot of the Premises; and

 

--------------------------------------------------------------------------------


 

2.2.1.9 All other costs to be expended by Tenant and reasonably approved
Landlord in connection with the construction of the Tenant Improvements.

 

2.2.2                Disbursement of Tenant Improvement Allowance.  During the
design and construction of the Tenant Improvements, Landlord shall make monthly
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant as follows:

 

2.2.2.1              Monthly Disbursements.  On or before the twenty-fifth
(25th) day of each calendar month (“Submittal Date”) during the design and
construction of the Tenant Improvements, Tenant shall deliver to Landlord: 
(i) a request for payment of the “Contractor,” as that term is defined in
Section 4.1 of this Tenant Work Letter (or reimbursement to Tenant if Tenant has
already paid the Contractor or other person or entity entitled to payment),
approved by Tenant, in an industry standard form reasonably agreed upon by
Landlord and Tenant, reasonably detailing the portion of the work completed;
(ii) invoices from all of “Tenant’s Construction Agents,” as that term is
defined in Section 4.1.2 of this Tenant Work Letter, for labor rendered and
materials delivered to the Premises (or stored therein or offsite or those items
where deposits are standard in the industry) for the applicable payment period;
(iii) executed conditional and/or unconditional mechanic’s lien releases, as
applicable, from all of Tenant’s Construction Agents which shall substantially
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Section 8134 and either Section 8136 or Section 8138 (the
“Releases”); provided, however, that with respect to fees and expenses of the
Architect, or construction or project managers or other similar consultants,
and/or any other pre-construction items for which the payment scheme set forth
in items (i) through (iii), above, of this Tenant Work Letter, is not applicable
(collectively, the “Non Contribution Items”), Tenant shall only be required to
deliver to Landlord on or before the applicable Submittal Date, a reasonably
particularized invoice of the cost for the applicable Non-Contribution Items
(unless Landlord has received a preliminary notice in connection with such costs
in which event conditional lien releases must be submitted in connection with
such costs); and (iv) all other information relating to the construction of the
Tenant Improvements as is reasonably requested in good faith by Landlord. 
Tenant’s request for payment shall be deemed Tenant’s acceptance and approval of
the work furnished and/or the materials supplied as set forth in Tenant’s
payment request vis-à-vis Landlord.  Thereafter, within thirty (30) days after
receipt of such items, Landlord shall deliver a check to Tenant made payable to
Tenant (or to Contractor or such other of Tenant’s Construction Agents as
requested by Tenant) in payment of the lesser of:  (A) the amounts so requested
by Tenant, as set forth in this Section 2.2.2.1, above, less a ten percent (10%)
retention (the aggregate amount of such retentions to be known as the “Final
Retention”), and (B) the balance of any remaining available portion of the
Tenant Improvement Allowance (not including the Final Retention), provided,
however, that no such retention shall be duplicative of the retention Tenant
would otherwise withhold (but will not withhold) pursuant to its agreement with
such Contractor and no such deduction shall be applicable to the fees of the
Architect, Engineers, Tenant’s project consultant, or to any pure suppliers of
furniture systems or appliances delivered to the Premises, and (C) with respect
to payment requests in connection with the construction of the Tenant
Improvements only, Landlord’s payment of such amounts shall not be deemed
Landlord’s approval or acceptance of the work furnished or materials supplied as
set forth in Tenant’s payment request. In the event that Landlord or Tenant
identifies any material non-compliance with the “Approved Working Drawings,” as
that term is defined in Section 3.2 below, or substandard work, Landlord or
Tenant as appropriate shall be provided a detailed statement identifying such
material non-compliance or substandard work by the party claiming the same, and
if the work creates a Project Impact (as that term is defined in Section 4.4 of
the Lease), Tenant shall cause such work to be corrected so that no Project
Impact exists.  If Tenant receives a check payable to anyone other than solely
to Tenant for a monthly disbursement pursuant to this Section 2.2.2.1, Tenant
may return such check to Landlord and

 

--------------------------------------------------------------------------------


 

receive a check made payable only to Tenant, if Tenant provides the releases and
evidence required above to receive a check payable solely to Tenant

 

2.2.2.2              Final Retention.  Subject to the provisions of this Tenant
Work Letter, a check for the Final Retention payable to Tenant (or such of
Tenant’s Construction Agents as requested by Tenant) shall be delivered by
Landlord to Tenant following the completion of construction of the Tenant
Improvements, provided that (i) Tenant delivers to Landlord properly executed
Releases, (ii) Landlord has determined that no Project Impact exists, and
(iii) Architect delivers to Landlord a certificate, in a form reasonably
acceptable to Landlord, certifying that the construction of the Tenant
Improvements in the Premises has been substantially completed.

 

2.2.2.3              Other Terms.  Landlord shall only be obligated to make
disbursements from the Tenant Improvement Allowance to the extent costs are
incurred by Tenant for Tenant Improvement Allowance Items.  To the extent that a
dispute shall arise as to whether certain amounts of the Tenant Improvement
Allowance are due and/or payable to Tenant, any amounts which are not the
subject of such dispute, shall be disbursed by Landlord, subject to the terms of
this Tenant Work Letter.  All Tenant Improvement Allowance Items (other than
those under Section 2.2.1.8, above) for which the Tenant Improvement Allowance
has been made available shall be deemed Landlord’s property under the terms of
this Lease.

 

SECTION 3

 

CONSTRUCTION DRAWINGS

 

3.1                            Selection of Architect/Construction Drawings. 
Tenant shall retain an architect approved by Landlord (the “Architect”) to
prepare the Construction Drawings, which approval shall not be unreasonably
withheld or conditioned and shall be granted or denied within five (5) Business
Days following Landlord receipt of written request therefor. View Design Group
is hereby pre-approved as the Architect if selected by Tenant.  Tenant shall
retain (if applicable) the engineering consultants reasonably designated by
Landlord (the “Engineers”) to prepare all plans and engineering working drawings
relating to the structural and life-safety work in the Premises, which work is
not part of the Base Building; provided, however, to the extent such Engineers
designated by Landlord are not competitively priced and reasonably available,
Tenant shall be permitted to retain engineering consultants selected by Tenant
and reasonably approved by Landlord.  The plans and drawings to be prepared by
Architect and the Engineers hereunder shall be known collectively as the
“Construction Drawings”.  All Construction Drawings shall comply with reasonable
industry standard drawing formats and specifications, and shall be subject to
Landlord’s reasonable approval, which approval shall not be withheld unless a
Project Impact exists.  Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the base building
plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith.  Landlord’s
review of the Construction Drawings as set forth in this Section 3, shall be for
its sole purpose and shall not imply Landlord’s review of the same, or obligate
Landlord to review the same, for quality, design, Code compliance or other like
matters.  Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith, except to
the extent that Landlord has specifically required a particular modification to
the Construction Drawings as a condition to Landlord’s approval of the same, and
shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant’s waiver and indemnity set forth in this Lease
shall specifically apply to the Construction Drawings.

 

--------------------------------------------------------------------------------


 

3.2                            Approved Working Drawings.  Landlord shall,
within five (5) Business Days after Landlord’s receipt of final versions of all
of the Working Drawings, either (i) approve the Working Drawings, (ii) approve
the Working Drawings subject to specified conditions which must be stated in a
reasonably clear and complete manner to be satisfied by Tenant prior to
obtaining permits as set forth below, to the extent the Working Drawings contain
a Project Impact, or (iii) disapprove and return the Working Drawings to Tenant
with requested revisions to the extent the Working Drawings contain a Project
Impact.  If Landlord disapproves the Working Drawings, Tenant may resubmit the
Working Drawings to Landlord at any time, and Landlord shall approve or
disapprove the resubmitted Working Drawings, based upon the criteria set forth
in this Section 3.2, within three (3) Business Days after Landlord receives such
resubmitted Working Drawings.  Such procedure shall be repeated until the
Working Drawings are approved.  If Landlord fails to respond to such request for
approval within such period, Tenant may deliver a written “reminder notice”,
informing Landlord that it has failed to respond, and warning that a continued
failure may result in a “deemed approval”.  If Landlord fails to respond to such
“reminder notice” within three (3) Business Days, then Landlord shall be deemed
to have approved the submitted plans.  Tenant shall submit the approved final
Working Drawings (the “Approved Working Drawings”) to the City in which the
Building is located and diligently pursue its receipt of all applicable building
permits.  Tenant hereby agrees that neither Landlord nor Landlord’s consultants
shall be responsible for obtaining any building permit or certificate of
occupancy for the Premises and that obtaining the same shall be Tenant’s
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or certificate of
occupancy.  No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which
consent may not be unreasonably withheld.

 

3.3                            Change Orders.  In the event Tenant desires to
materially change the Approved Working Drawings, Tenant shall deliver notice
(the “Drawing Change Notice”) of the same to Landlord, setting forth in detail
the changes (the “Tenant Change”) Tenant desires to make to the Approved Working
Drawings.  Landlord shall, within five (5) Business Days of receipt of a Drawing
Change Notice, either (i) approve the Tenant Change, or (ii) disapprove the
Tenant Change and deliver a notice to Tenant specifying in reasonably sufficient
detail the reasons for Landlord’s disapproval; provided, however, that Landlord
may only disapprove of the Tenant Change if the Tenant Change contains a Project
Impact.  Any additional costs which arise in connection with such Tenant Change
shall be paid by Tenant pursuant to Section 4.2.1 of this Tenant Work Letter;
provided, however, that to the extent the Tenant Improvement Allowance has not
been fully disbursed, such payment shall be made out of the Tenant Improvement
Allowance subject to the terms of this Tenant Work Letter.

 

SECTION 4

 

CONSTRUCTION OF THE TENANT IMPROVEMENTS

 

4.1                            Tenant’s Selection of Contractors.

 

4.1.1                The Contractor.  Subject to Landlord’s union requirements,
a general contractor shall be retained by Tenant to construct the Tenant
Improvements and Tenant shall contract directly with such “Contractor”. 
Landlord may file a Notice of Non-Responsibility regarding payments under
Tenant’s contract with the Contractor.  Such general contractor (“Contractor”)
shall be selected by Tenant in accordance with the terms of this Lease.

 

4.1.2                Tenant’s Construction Agents.  All subcontractors,
laborers, materialmen, and suppliers used by Tenant (such subcontractors,
laborers, materialmen, and suppliers, and the Contractor to be known
collectively as “Tenant’s Construction Agents”) shall meet all of Landlord’s
union requirements

 

--------------------------------------------------------------------------------


 

and must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed and shall be granted or denied within three
(3) Business Days of Tenant’s notice to Landlord requesting Landlord’s approval
of same (provided that any matters relating to union requirements shall not be
subject to a reasonableness standard).  If Landlord does not approve any of
Tenant’s proposed subcontractors, laborers, materialmen or suppliers, Tenant
shall submit other proposed subcontractors, laborers, materialmen or suppliers
for Landlord’s written approval.

 

4.2                            Construction of Tenant Improvements by Tenant’s
Agency.

 

4.2.1                Construction Contract; Cost Budget.  Tenant shall submit a
copy of the construction contract and general conditions with Contractor (the
“Contract”) to Landlord for Landlord’s records and to allow Landlord to confirm
proper insurance and licensing requirements have been satisfied.  Prior to the
commencement of the construction of the Tenant Improvements, and after Tenant
has accepted all bids for the Tenant Improvements, Tenant shall provide Landlord
with a detailed breakdown, by trade, of the final costs to be incurred or which
have been incurred in connection with the design and construction of the Tenant
Improvements to be performed by or at the direction of Tenant or the Contractor,
which costs form a basis for the amount of the Contract (the “Final Costs”). 
Prior to the commencement of construction of the Tenant Improvements, Tenant
shall supply Landlord with cash in an amount (the “Over-Allowance Amount”) equal
to the difference between the amount of the Final Costs and the amount of the
Tenant Improvement Allowance (less any portion thereof already disbursed by
Landlord, or in the process of being disbursed by Landlord, on or before the
commencement of construction of the Tenant Improvements).  The Over-Allowance
Amount shall be disbursed by Landlord on a pari passu basis with the
disbursement of the Tenant Improvement Allowance.  In the event that, after the
Final Costs have been delivered by Tenant to Landlord, the costs relating to the
design and construction of the Tenant Improvements shall change, any additional
costs necessary to such design and construction in excess of the Final Costs,
shall be paid by Tenant to Landlord immediately as an addition to the
Over-Allowance Amount or at Landlord’s option, Tenant shall make payments for
such additional costs out of its own funds, but Tenant shall continue to provide
Landlord with the documents described in Sections 2.2.2.1 (i), (ii), (iii) and
(iv) of this Tenant Work Letter, above, for Landlord’s approval, prior to Tenant
paying such costs.  Tenant shall provide Landlord with updated construction
schedules and budgets on a regular basis during the course of construction of
the Tenant Improvements, and in any event within fifteen (15) days after request
by Landlord.

 

4.2.2                Tenant’s Construction Agents.

 

4.2.2.1              Landlord’s General Conditions for Tenant’s Construction
Agents and Tenant Improvement Work.  Tenant’s and Tenant’s Agent’s construction
of the Tenant Improvements shall comply with the following: (i) the Tenant
Improvements shall be constructed in material accordance with the Approved
Working Drawings, as modified by Change Orders (if any); (ii) Tenant’s
Construction Agents shall submit schedules of all work relating to the Tenant’s
Improvements to Contractor and Contractor shall, within five (5) Business Days
of receipt thereof, inform Tenant’s Construction Agents of any changes which are
necessary thereto, and Tenant’s Construction Agents shall adhere to such
corrected schedule; and (iii) Tenant shall abide by all reasonable and
non-discriminatory rules made by Landlord’s Building manager with respect to the
use of freight, loading dock and service elevators, storage of materials,
coordination of work with the contractors of other tenants, and any other matter
in connection with this Tenant Work Letter, including, without limitation, the
construction of the Tenant Improvements; provided that such rules and
regulations are reasonably consistent with the practices of landlords of
Comparable Buildings.

 

4.2.2.2              Indemnity.  Tenant’s indemnity of Landlord as set forth in
this Lease shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any

 

--------------------------------------------------------------------------------


 

way to any act or omission of Tenant or Tenant’s Construction Agents, or anyone
directly or indirectly employed by any of them, or in connection with Tenant’s
non-payment of any amount arising out of the Tenant Improvements and/or Tenant’s
disapproval of all or any portion of any request for payment.

 

4.2.2.3              Requirements of Tenant’s Construction Agents.  Each of
Tenant’s Construction Agents shall guarantee to Tenant and for the benefit of
Landlord that the portion of the Tenant Improvements for which it is responsible
shall be free from any defects in workmanship and materials for a period of not
less than one (1) year from the date of completion thereof.  Each of Tenant’s
Construction Agents shall be responsible for the replacement or repair, without
additional charge, of all work done or furnished in accordance with its contract
that shall become defective within one (1) year after the completion of the work
performed by such contractor or subcontractors.  The correction of such work
shall include, without additional charge, all additional expenses and damages
incurred in connection with such removal or replacement of all or any part of
the Tenant Improvements, and/or the Building and/or common areas that may be
damaged or disturbed thereby.  All such warranties or guarantees as to materials
or workmanship of or with respect to the Tenant Improvements shall be contained
in the Contract or subcontract and shall be written such that such guarantees or
warranties shall inure to the benefit of both Landlord and Tenant, as their
respective interests may appear, and can be directly enforced by either;
provided that Landlord shall only enforce such guarantee or warranty if Tenant
fails to do so in a reasonable time following notice thereof from Landlord. 
Tenant covenants to give to Landlord any assignment or other assurances which
may be necessary to effect such right of direct enforcement.

 

4.2.2.3.1   Lien-Free Basis.  Tenant’s Contractor and agents shall perform all
work on a lien-free basis.  If a lien is filed or recorded against the Building
or Project due to, or in any way associated with, the construction of the Tenant
Improvements, Tenant agrees to have such lien released of record (in a manner
and form reasonably approved by Landlord) within fifteen (15) days of Landlord’s
notice to Tenant regarding same.  If Tenant fails to cause the release of such
lien within such fifteen (15) day period to Landlord’s satisfaction, Landlord
may cause the removal of such lien, and Tenant agrees to repay Landlord for all
costs and expenses incurred by Landlord to release the lien (including, but not
limited to, the payment of the amount stated in the lien, any filing,
processing, recording and attorneys’ fees) within thirty (30) days of Landlord’s
request therefor, and such amount shall be considered Additional Rent due under
the Lease.  If Tenant fails to pay Landlord as aforesaid, such failure shall be
deemed an uncured noticed material default under the Lease, and Landlord may
pursue any remedy provided for under the Lease, at law or in equity.

 

4.2.2.4              Insurance Requirements

 

4.2.2.4.1   General Coverages.  All of Tenant’s Construction Agents shall carry
worker’s compensation insurance covering all of their respective employees, and
shall also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in this Lease (provided that the limits of liability to be carried by
Tenant’s Construction Agents, shall be in an amount and with companies which are
customary for such respective Tenant’s Construction Agents employed by tenants
constructing improvements in the Comparable Buildings owned by institutional
landlords).

 

4.2.2.4.2   Special Coverages.  Tenant shall carry “Builder’s All Risk”
insurance in an amount not more than the amount of the Contract covering the
construction of the Tenant Improvements, and such other insurance as Landlord
may reasonably require, it being understood and agreed that the Tenant
Improvements shall be insured by Tenant pursuant to this Lease immediately upon
completion thereof.  Such insurance shall be in amounts and shall include such
extended coverage endorsements as may be reasonably required by Landlord and are
generally required by landlords of Comparable Buildings including, but not
limited to, the requirement that all of Tenant’s Construction

 

--------------------------------------------------------------------------------


 

Agents shall carry excess liability and Products and Completed Operating
Coverage insurance, each in amounts not less than $500,000 for each incident,
$1,000,000 in aggregate, and in form and with companies as are required to be
carried by Tenant as set forth in this Lease.

 

4.2.2.4.3   General Terms.  Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor’s equipment is
moved onto the site.  All such policies of insurance must contain a provision
that the company writing said policy will give Landlord thirty (30) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance.  In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant’s sole cost and
expense.  Tenant’s Construction Agents shall maintain all of the foregoing
insurance coverage in force until the Tenant Improvements are fully completed
and accepted by Landlord, except for any Products and Completed Operation
Coverage insurance required by Landlord, which is to be maintained for the term
of the policy following completion of the work and acceptance by Landlord and
Tenant and shall be on a “claims-made” form.  All policies carried under this
Section 4.2.2.4 shall insure Landlord and Tenant, as their interests may appear,
as well as Contractor and Tenant’s Construction Agents.  All insurance, except
Workers’ Compensation, maintained by Tenant’s Construction Agents shall preclude
subrogation claims by the insurer against anyone insured thereunder.  Such
insurance shall provide that it is primary insurance as respects the owner and
that any other insurance maintained by owner is excess and noncontributing with
the insurance required hereunder.  The requirements for the foregoing insurance
shall not derogate from the provisions for indemnification of Landlord by Tenant
under Section 4.2.2.2 of this Tenant Work Letter and each party’s rights with
respect to the waiver of subrogation.

 

4.2.3                Governmental Compliance.  The Tenant Improvements shall
comply in all respects with the following: (i) the Code and other state,
federal, city or quasi-governmental laws, codes, ordinances and regulations, as
each may apply according to the rulings of the controlling public official,
agent or other person; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; and (iii) building material manufacturer’s specifications.

 

4.2.4                Inspection by Landlord.  Landlord shall have the right to
inspect the Tenant Improvements at all reasonable times during the course of
construction of the Tenant Improvements, provided, however, that Landlord’s
failure to inspect the Tenant Improvements shall in no event constitute a waiver
of any of Landlord’s rights hereunder nor shall Landlord’s inspection of the
Tenant Improvements constitute Landlord’s approval of the same.  Should Landlord
disapprove any portion of the Tenant Improvements because a Project Impact
exists (which Project Impact was not previously approved by Landlord), Landlord
shall notify Tenant in writing of such disapproval and shall specify the items
disapproved.  Any Project Impact, defects or deviations in, and/or disapproval
by Landlord of, the Tenant Improvements shall be rectified by Tenant at no
expense to Landlord, provided however, that in the event Landlord determines
that a Project Impact, defect or deviation exists or disapproves of any matter
in connection with any portion of the Tenant Improvements and such Project
Impact, defect, deviation or matter might adversely affect the mechanical,
electrical, plumbing, heating, ventilating and air conditioning or life-safety
systems of the Building, the structure or exterior appearance of the Building or
any other tenant’s use of such other tenant’s leased premises, Landlord may,
following notice to Tenant and a reasonable period of time for Tenant to cure
(which period shall in no event be less than ten (10) Business Days), take such
action as Landlord deems necessary, at Tenant’s expense and without incurring
any liability on Landlord’s part, to correct any such Project Impact, defect,
deviation and/or matter, including, without limitation, causing the cessation of
performance of the construction of the Tenant Improvements until such time as
the defect, deviation and/or matter is corrected to Landlord’s satisfaction.

 

--------------------------------------------------------------------------------


 

4.2.5                Meetings.  Commencing upon the execution of this Lease,
Tenant and Landlord shall hold meetings at a location determined by Tenant as
required at a reasonable time, with the Architect and the Contractor regarding
the progress of the preparation of Construction Drawings and the construction of
the Tenant Improvements, which meetings shall be held at a location designated
by the partners, and Landlord and/or its agents shall receive prior notice of,
and shall have the right to attend, all such meetings, and, upon Landlord’s
request, certain of Tenant’s Construction Agents shall attend such meetings. 
One such meeting each month shall include the review of Contractor’s current
request for payment.

 

4.3                      Notice of Completion; Copy of “As Built” Plans.  Within
ten (10) Business Days after completion of construction of the Tenant
Improvements, Tenant shall prepare a Notice of Completion, which Landlord shall
promptly execute if factually correct, and Tenant shall cause a Notice of
Completion to be recorded in the office of the Recorder of the County of Los
Angeles in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and shall furnish a copy thereof to
Landlord upon such recordation.  If Tenant fails to do so, Landlord may execute
and file the same on behalf of Tenant as Tenant’s agent for such purpose, at
Tenant’s sole cost and expense.  At the conclusion of construction, (i) Tenant
shall cause the Architect and Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to their actual
knowledge that the “record-set” of as-built drawings are true and correct, which
certification shall survive the expiration or termination of this Lease, and
(C) to deliver to Landlord two (2) sets of copies of such as-built drawings
within ninety (90) days following issuance of a certificate of occupancy for the
Premises, and (ii) Tenant shall deliver to Landlord a copy of all warranties,
guaranties, and operating manuals and information relating to the improvements,
equipment, and systems in the Premises.

 

SECTION 5

 

LEASE COMMENCEMENT DATE DELAYS

 

5.1                            Commencement Date Delays.  The Commencement Date
shall occur as provided in Section 1 of this Lease, provided that the
Commencement Date shall be extended by the number of days of actual delay of the
Substantial Completion of the Tenant Improvements and/or Tenant’s move into the
Premises to the extent caused by a “Commencement Date Delay,” as that term is
defined, below, but only to the extent such Commencement Date Delay causes the
Substantial Completion of the Tenant Improvements to occur more than ninety (90)
days after the Delivery Date.  As used herein, the term “Commencement Date
Delay” shall mean only a “Force Majeure Delay” or a “Landlord Delay,” as those
terms are defined below in this Section 5.1 of this Tenant Work Letter.  As used
herein, the term “Force Majeure Delay” shall mean only an actual delay resulting
from strikes, fire, wind, damage or destruction to the Building, explosion,
casualty, flood, hurricane, tornado, the elements, acts of God or the public
enemy, sabotage, war, invasion, insurrection, rebellion, civil unrest, riots, or
earthquakes, failure of utilities, inability to secure labor or materials or
reasonable substitutions therefor or inability to secure permits and inspections
due to a city-wide absence of inspectors (provided that no Force Majeure Delay
shall commence to accrue until after Tenant shall have delivered written notice
thereof to Landlord).  As used in this Tenant Work Letter, “Landlord Delay”
shall mean actual delays in the construction of the Tenant Improvements to the
extent resulting from (i) failure of Landlord to timely approve or disapprove
any Working Drawings or Change Orders or any other items set forth in this
Tenant Work Letter requiring Landlord’s approval within time periods set forth
in this Tenant Work Letter or this Lease, as applicable, or otherwise within a
reasonable period of time (except to the extent deemed approved); (ii) material
and unreasonable interference by Landlord, its agents or Landlord’s Agents
(except as otherwise allowed under this Tenant Work Letter) with the Substantial
Completion of the Tenant Improvements;

 

--------------------------------------------------------------------------------


 

(iii) any delay in funding the Tenant Improvement Allowance (except as otherwise
allowed under this Tenant Work Letter) and (iv) Landlord’s failure to deliver
the Premises in the required condition.

 

5.2                            Determination of Landlord Delay.  If Tenant
contends that a Landlord Delay has occurred, Tenant shall notify Landlord in
writing of (i) the event which constitutes such Landlord Delay and (ii) the date
upon which such Landlord Delay is anticipated to end.  If such actions, inaction
or circumstance described in the notice set forth in (i) above of this
Section 5.2 of this Tenant Work Letter (the “Delay Notice”) are not cured by
Landlord within two (2) business days of Landlord’s receipt of the Delay Notice
and if such action, inaction or circumstance otherwise qualify as a Landlord
Delay, then a Landlord Delay shall be deemed to have occurred commencing as of
the date of Landlord’s receipt of the Delay Notice and ending as of the date
such delay ends.

 

5.3                            Definition of Substantial Completion of the
Tenant Improvements.  For purposes of this Section 5, “Substantial Completion of
the Tenant Improvements” shall mean the issuance of a temporary certificate of
occupancy or its equivalent for the Premises and completion of construction of
the Tenant Improvements in the Premises pursuant to the Approved Working
Drawings, including, with respect to the Tenant Improvements, any furniture,
fixtures, work stations, build-in furniture or equipment necessary to obtain a
temporary certificate of occupancy or its equivalent (including the final
inspection sign-off), with the exception of any punch list items.

 

SECTION 6

 

MISCELLANEOUS

 

6.1                            Tenant’s Representative.  Tenant has designated
Keith Klein and John Smither as its sole representatives with respect to the
matters set forth in this Tenant Work Letter, who, until further notice to
Landlord, shall have full authority and responsibility to act on behalf of the
Tenant as required in this Tenant Work Letter.

 

6.2                            Landlord’s Representative.  Landlord has
designated David Saeta as its sole representative with respect to the matters
set forth in this Tenant Work Letter, who, until further notice to Tenant, shall
have full authority and responsibility to act on behalf of the Landlord as
required in this Tenant Work Letter.

 

6.3                            Time of the Essence in This Tenant Work Letter. 
Time is of the essence with respect to the performance by Tenant of every
provision of this Tenant Work Letter.  Unless otherwise indicated, all
references herein to a “number of days” shall mean and refer to calendar days. 
If any item requiring approval is timely disapproved by Landlord, the procedure
for preparation of the document and approval thereof shall be repeated until the
document is approved by Landlord.

 

6.4                            Tenant’s Lease Default.  Notwithstanding any
provision to the contrary contained in this Lease, if an event of default as
described in the Lease or this Tenant Work Letter has occurred at any time on or
before the Substantial Completion of the Tenant Improvements (including, without
limitation, Tenant’s use of non-union labor in connection with the Tenant
Improvements), then (i) in addition to all other rights and remedies granted to
Landlord pursuant to this Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may cause Contractor to cease the construction of the Premises (in
which case, Tenant shall be responsible for any delay in the substantial
completion of the Premises caused by such work stoppage), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of this
Lease (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such inaction by Landlord).

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if a default by Tenant is cured, forgiven or
waived, Landlord’s suspended obligations shall be fully reinstated and resumed,
effective immediately.

 

6.5                            Additional Services.  If the construction of the
Tenant Improvements shall require that additional services or facilities
(including, but not limited to, hoisting, cleanup or other cleaning services,
trash removal, field supervision, or ordering of materials) be provided by
Landlord, then Tenant shall pay Landlord for such items at Landlord’s cost or at
a reasonable charge if the item involves time of Landlord’s personnel only.
Subject to Landlord’s reasonable and non-discriminatory scheduling requirements,
Landlord shall permit Tenant and Contractor to use the Building’s elevators and
related facilities of the Building to the extent the same is reasonably
necessary for Tenant, Tenant’s Construction Agents and/or the Contractor to
construct the Tenant Improvements, and for Tenant’s initial move into the
Premises, including the installation of Tenant’s furniture, fixtures, and
equipment.  Materials stocking will be scheduled in advance after or before
Building working hours.  In addition, Landlord shall provide, and, except as set
forth above, neither Tenant nor Tenant’s Construction Agents nor the Contractor
or subcontractors shall be charged for the use of, parking (in areas reasonably
designated by Landlord), electricity, restrooms, HVAC, water, freight elevator
and/or loading docks during the construction of the Tenant Improvements. 
Notwithstanding the foregoing, if Tenant, Tenant’s Construction Agents or the
Contractor requires any of the foregoing in connection with any use reasonably
unrelated to Tenant’s construction and/or installation of the Tenant
Improvements, Tenant shall pay the applicable cost of such service.

 

6.6                            Construction Defects.  Landlord shall have no
responsibility for the Tenant Improvements and Tenant will remedy, at Tenant’s
own expense, and be responsible for any and all defects in the Tenant
Improvements that may appear during or after the completion thereof whether the
same shall affect the Tenant Improvements in particular or any parts of the
Premises in general.  Tenant shall indemnify, hold harmless and reimburse
Landlord for any costs or expenses incurred by Landlord by reason of any defect
in any portion of the Tenant Improvements constructed by Tenant or Tenant’s
contractor or subcontractors, or by reason of inadequate cleanup following
completion of the Tenant Improvements.

 

6.7                            Coordination of Labor.  Without limiting the
union labor requirements set forth in the Lease and this Work Letter, all of
Tenant’s contractors, subcontractors, employees, servants and agents must work
in harmony with and shall not interfere with any labor employed by Landlord, or
Landlord’s contractors or by any other tenant or its contractors with respect to
any portion of the Building.

 

6.8                            Work in Adjacent Areas.  Any work to be performed
in areas adjacent to the Premises shall be performed only after obtaining
Landlord’s express written permission, which shall not be unreasonably withheld,
conditioned or delayed, and shall be done only if an agent or employee of
Landlord is present; Tenant will reimburse Landlord for the expense of any such
employee or agent.

 

6.9                            HVAC Systems.  Tenant agrees to be entirely
responsible for the maintenance or the balancing of any heating, ventilating or
air conditioning system installed by Tenant and/or maintenance of the electrical
or plumbing work installed by Tenant and/or for maintenance of lighting
fixtures, partitions, doors, hardware or any other installations made by Tenant.

 

6.10                    Approval of Plans.  Landlord will not check Tenant
drawings for building code compliance.  Approval of the Construction Drawings by
Landlord is not a representation that the drawings are in compliance with the
requirements of governing authorities, and it shall be Tenant’s responsibility
to meet and comply with all federal, state, and local code requirements. 
Approval of the Working Drawings does not constitute assumption of
responsibility by Landlord or its architect for their accuracy, sufficiency or
efficiency, and Tenant shall be solely responsible for such matters.

 

--------------------------------------------------------------------------------


 

6.11                    Books and Records.  At its option, Landlord, at any time
within one (1) year after final disbursement of the Tenant Improvement Allowance
to Tenant, and upon at least ten (10) days prior written notice to Tenant, may
cause an audit to be made of Tenant’s books and records relating to Tenant’s
expenditures in connection with the construction of the Tenant Improvements. 
Tenant shall maintain complete and accurate books and records in accordance with
generally accepted accounting principles of these expenditures for at least
three (3) years.  Tenant shall make available to Landlord’s auditor at the
Premises within ten (10) Business Days following Landlord’s notice requiring the
audit, all books and records maintained by Tenant pertaining to the construction
and completion of the Tenant Improvements.  In addition to all other remedies
which Landlord may have pursuant to the Lease, Landlord may recover from Tenant
the reasonable cost of its audit if the audit discloses that Tenant falsely
reported to Landlord expenditures which were not in fact made or falsely
reported a material amount of any expenditure or the aggregate expenditures.

 

6.12                    Reimbursement of Increased Construction Costs; Base
Building Code Compliance; Hazardous Substances.  Subject to the terms and
provisions of this Tenant Work Letter, in the event that Tenant’s actual cost of
constructing the Tenant Improvements is increased as a result of either (i) the
failure of the Base Building to comply with Code (provided that such failure is
not a result of Tenant’s specific use or occupation of the Premises or unique
improvements (i.e., not typical office improvements) performed by or at the
direction of Tenant), or (ii) the discovery, presence, removal, encapsulation
and/or remediation of any Hazardous Substances in or from the Premises in
violation of Governmental Regulations or as a result of the construction of the
Tenant Improvements  (provided that such Hazardous Substances are not introduced
into the Premises by Tenant or Tenant’s Construction Agents (each a “Code
Compliance/Haz Mat Violation”), Landlord shall be required to reimburse Tenant
in an amount equal to the reasonable, actual, documented increase in Tenant’s
cost of constructing the Tenant Improvements resulting from such Code
Compliance/Haz Mat Violation (the “Code Compliance/Haz Mat Reimbursement”). 
Tenant’s request for such payment shall be submitted in accordance and otherwise
comply with the requirements set forth in Section 2.2.2.1 above (except that no
Code Compliance/Haz Mat Reimbursement shall be subject to a Final Retention by
Landlord or any further restriction based on the then remaining amount of the
Tenant Improvement Allowance), which shall include Landlord’s receipt from
Tenant of a reasonably particularized invoice documenting and evidencing such
Code Compliance/Haz Mat Violation, and Tenant’s increased construction costs
resulting therefrom.

 

--------------------------------------------------------------------------------


 

EXHIBIT D to Lease

 

FORM OF COMMENCEMENT DATE MEMORANDUM

 

Russell Ranch Road, LLC, as Landlord, and
                                                     as Tenant, executed that
Office Lease dated as of                                                 , 2014
(the “Lease”).

 

The Lease contemplates that this document shall be delivered and executed as set
forth in the paragraph entitled “Commencement Date Memorandum”.  This
Commencement Date Memorandum shall become part of the Lease.

 

Landlord and Tenant agree as follows:

 

1.                      The Commencement Date of the Lease is
                                                            .

 

2.                      The end of the Lease Term and the date on which this
Lease will expire is                                             .

 

3.                      The Lease is in full force and effect as of the date of
this Commencement Date Memorandum.  By execution of this Commencement Date
Memorandum, Tenant confirms that, to Tenant’s actual knowledge as of the date of
the Commencement Date Memorandum (a) Tenant has no claims against Landlord and
(b) Landlord has fulfilled all of its obligations under the Lease required to be
fulfilled by Landlord.

 

4.                      The Premises consist of approximately
                     rentable square feet.

 

5.                          Base Rent:

 

The amount of Base Rent and the portion of the Lease Term during which such Base
Rent is payable shall be determined from the following table:

 

Applicable Portion of Lease Term

Rate

Annual Base

Monthly Base

Beginning

Ending

Per/Rentable
Sq. Ft./ Annum

Rent

Rent
Installment
(Annual ÷ 12)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.                      Tenant’s Pro Rata Share is
                                 percent (                  %).

 

Ex. D

--------------------------------------------------------------------------------


 

LANDLORD:

 

Dated:

 

 

 

 

 

RUSSELL RANCH ROAD II LLC,

 

TENANT:

a Delaware limited liability company

 

 

 

 

 

 

 

By:

MEPT Edgemoor REIT LLC, a Delaware

 

 

 

 

limited liability company

 

 

 

 

its Manager

 

 

 

 

 

 

 

 

By:

MEPT Russell Ranch Road LLC, a

 

By:

 

 

 

 

 

Delaware limited liability company

 

Name:

 

 

 

 

 

its Managing Member

 

Its:

 

 

 

 

 

 

 

 

 

 

By:

Bentall Kennedy (U.S.) LP,

 

 

 

 

 

its Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

By:

Bentall Kennedy (U.S.) G.P.

 

 

 

 

 

 

LLC,

 

 

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. D

--------------------------------------------------------------------------------


 

EXHIBIT E to Lease

 

RULES AND REGULATIONS

 

 

1.                      All signs or lettering visible from the exterior of the
Premises shall be subject to compliance with all Governmental Requirements and
the master signage criteria approved by the applicable Governmental Agency, and
further subject to the approval of Landlord, not to be unreasonably withheld,
conditioned or delayed.

2.                      If Landlord objects in writing to any curtains, blinds,
shades, screens or hanging plants or other similar objects attached to or used
in connection with any window or door of the Premises, Tenant shall immediately
discontinue such use.  No awning shall be permitted on any part of the
Premises.  Tenant shall not place anything against or near glass partitions or
doors or windows which may appear unsightly from outside the Premises.

3.                      Tenant shall not obstruct any sidewalk, halls, passages,
exits, entrances, elevators, escalators, or stairways of the Building.  The
halls, passages, exits, entrances, elevators, escalators and stairways are not
open to the general public.  Landlord shall in all cases retain the right to
control and prevent access to such areas of all persons whose presence in the
reasonable judgment of Landlord would be prejudicial to the safety, character,
reputation and interest of the Land, Building and the Building’s tenants;
provided that, nothing in this Lease contained shall be construed to prevent
such access to persons with whom any Tenant normally deals in the ordinary
course of its business, unless such persons are engaged in illegal activities. 
Tenant shall not go upon the roof of the Building (except as expressly set forth
in the Lease).

4.                      The directory of the Building will be provided
exclusively for the display of the name and location of tenants (including
subtenants and assigns) only, and Landlord reserves the right to exclude any
other names therefrom.

5.                      Tenant shall not cause any unnecessary labor by
carelessness or indifference to the good order and cleanliness of the Premises.
Landlord shall not in any way be responsible to any Tenant for any loss of
property on the Premises, however occurring, or for any damage to any Tenant’s
property by any janitor, any of Landlord’s Agents or any other person.

6.                      Landlord may make a reasonable charge for any keys. 
Tenant shall not make or have made additional keys, and Tenant shall not alter
any lock or install a new additional lock or bolt on any door of its Premises. 
Tenant, upon the termination of its tenancy, shall deliver to Landlord the keys
of all doors which Tenant then has in its possession.

7.                      Intentionally Omitted.

8.                      If Tenant requires Telecommunication Services, computer
circuits, burglar alarm or similar services or other utility services, it shall
first obtain Landlord’s reasonable approval of the construction or installation
of such services.  Application for such services shall be made in accordance
with the procedure prescribed by Landlord in subsection 3.5.2 of the Lease.

9.                      Tenant shall not place a load upon any floor of the
Premises which exceeds the load per square foot which such floor was designed to
carry and which is allowed by Governmental Requirements.  Landlord shall have
the right to reasonably prescribe the weight, size and position of all
equipment, materials, furniture or other property brought into the Building. 
Heavy objects shall, if considered reasonably necessary by Landlord, stand on
such platforms as reasonably determined by Landlord to be reasonably necessary
to properly distribute the weight.  Business machines and mechanical equipment
belonging to Tenant, which cause noise or vibration that may be transmitted to
the structure of the Building or to any space in the Building, shall be placed
and maintained by Tenant, at Tenant’s expense, on vibration eliminators or other
devices sufficient to eliminate noise or vibration.  The persons employed to
move such equipment in or out of the Building must be reasonably acceptable to
Landlord.  Except to the extent caused by the negligence or willful misconduct
of Landlord, Landlord will not be responsible for loss of, or damage to, any
such equipment or other property from any cause, and, subject to the waiver

 

Ex. E

--------------------------------------------------------------------------------


 

of subrogation, all damage done to the Building by maintaining or moving such
equipment or other property shall be repaired at the expense of Tenant.

10.              Tenant shall not use or keep in the Premises any kerosene,
gasoline or inflammable or combustible fluid or material other than those
limited quantities permitted by the Lease.  Tenant shall not use or permit to be
used in the Premises any foul or noxious gas or substance, or permit or allow
the Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Building by reason of noise, odors or
vibrations nor shall Tenant bring into or keep in or about the Premises any
birds or animals (other than service animals).

11.              Tenant shall not use any method of heating or air-conditioning
other than that supplied by Landlord without the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed.

12.              Tenant shall not waste any utility provided by Landlord and
agrees to cooperate fully with Landlord in a commercially reasonable manner to
assure the most effective operation of the Building’s heating and
air-conditioning and to comply with any governmental energy-saving rules, laws
or regulations of which Tenant has actual notice.

13.              Landlord reserves the right, exercisable without notice and
without liability to Tenant, to change the name and street address of the
Building.

14.              Landlord reserves the right to exclude from the Building
between the hours of 6 p.m. and 7 a.m. the following day, or such other hours as
may be reasonably established from time to time by Landlord, and on Sundays and
legal holidays, any person unless that person is known to the person or employee
in charge of the Building and has a pass or is properly identified.  Tenant
shall be responsible for all persons for whom it requests passes and shall be
liable to Landlord for all acts of such persons.  Except for Landlord’s or
Landlord’s Agents’ negligence or willful misconduct, Landlord shall not be
liable for damages for any error with regard to the admission to or exclusion
from the Building of any person.  Landlord reserves the right to prevent access
to the Building in case of invasion, mob, riot, public excitement or other
commotion by closing the doors or by other appropriate action.

15.              Tenant shall use commercially reasonable efforts to close and
lock the doors of its Premises and entirely shut off all water faucets or other
water apparatus, and electricity, gas or air outlets before Tenant and its
employees leave the Premises.

16.              Intentionally Omitted.

17.              The toilet rooms, toilets, urinals, wash bowls and other
apparatus shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be deposited
in them.  The expenses of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by Tenant if it or its employees or
invitees shall have caused it.

18.              Tenant shall not sell, or permit the sale at retail, of
newspapers, magazines, periodicals, theater tickets or any other goods or
merchandise to the general public in or on the Premises.  Tenant shall not make
any room-to-room solicitation of business from other occupants in the Project. 
Tenant shall not use the Premises for any business or activity other than that
specifically provided for in the Lease.

19.              Intentionally Omitted.

20.              Other than in connection with ordinary interior decorating,
Tenant shall not mark, drive nails, screws or drill into the partitions,
woodwork or plaster or in any way deface the Premises.  Tenant shall not affix
any floor covering to the floor of the Premises in any manner except as
reasonably approved by Landlord.  Tenant shall repair any damage resulting from
noncompliance with this rule.

21.              Intentionally Omitted.

22.              Canvassing, soliciting and distribution of handbills or any
other written material, and peddling in the Building or Land are prohibited, and
Tenant shall cooperate to prevent the same.

23.              Landlord reserves the right to exclude or expel from the
Building and Land any person who, in Landlord’s reasonable judgment, is
intoxicated, under the influence of liquor or drugs or in violation of any of
these Rules and Regulations.

24.              Tenant shall store all of its trash and garbage within the
Premises.  Tenant shall not place in any trash box or receptacle any material
which cannot be disposed of in the ordinary and customary manner of

 

Ex. E

--------------------------------------------------------------------------------


 

trash and garbage disposal.  All garbage and refuse disposal shall be made in
accordance with directions issued from time to time by Landlord.

25.              The Premises shall not be used for lodging or any illegal
purpose.  No cooking shall be done or permitted by Tenant, except that use by
Tenant of Underwriters’ Laboratory approved equipment for microwave, toaster,
brewing coffee, tea, hot chocolate and similar beverages shall be permitted;
provided that, such equipment and its use is in accordance with all Governmental
Requirements.

26.              Tenant shall not use in the Premises or in the public halls of
the Building any hand truck except those equipped with rubber tires and side
guards or such other material-handling equipment as Landlord may reasonably
approve.  Tenant shall not bring any other vehicles of any kind into the
Building.

27.              Without the prior written consent of Landlord, Tenant shall not
use the name of the Building in connection with or in promoting or advertising
the business of Tenant except as Tenant’s address.

28.              Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations reasonably established by Landlord or any
governmental agency.

29.              Except to the extent of the negligence or willful misconduct of
Landlord or Landlord’s Agents (provided that nothing herein shall require
Landlord to provide security or monitor the Premises), Tenant assumes any and
all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.

30.              The requirements of Tenant will be attended to only upon
appropriate application to the Manager of the Building by an authorized
individual.  Employees of Landlord are not required to perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord, and no employee of Landlord is required to admit Tenant to any space
other than the Premises without specific instructions from Landlord.

31.              Tenant shall not leave vehicles in the parking areas overnight
(on a long term storage basis) nor park any vehicles in the Building parking
areas other than automobiles, motorcycles, motor driven or nonmotor driven
bicycles or four-wheeled trucks.  Tenant shall comply with the terms and
conditions of the Parking Encumbrance.

32.              Landlord may waive any one or more of these Rules and
Regulations for the benefit of Tenant or any other tenant, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other person, nor prevent Landlord from thereafter revoking such waiver
and enforcing any such Rules and Regulations against any or all of the tenants
of the Building.

33.              These Rules and Regulations are in addition to, and shall not
be construed to in any way modify or amend, in whole or in part, the covenants
and conditions of any lease of premises in the Building.  If any provision of
these Rules and Regulations conflicts with any provision of the Lease, the terms
of the Lease shall prevail.

34.              Landlord reserves the right to make such other and reasonable
Rules and Regulations as, in its reasonable judgment, may from time to time be
needed for safety and security, the care and cleanliness of the Building and
Land, the preservation of good order in the Building and the maintenance or
enhancement of the value of the Building as a rental property.  Tenant agrees to
abide by all the Rules and Regulations stated in this exhibit and any additional
rules and regulations which are so made by Landlord.

35.              Tenant shall be responsible for the observance of all of the
foregoing rules by Tenant and Tenant’s Agents.

 

Ex. E

--------------------------------------------------------------------------------

 

EXHIBIT F-1 to Lease

 

RESERVED SPACES LOCATION

 

[g264942ko19i001.jpg]

 

Ex. F-1

--------------------------------------------------------------------------------

 

EXHIBIT G to Lease

 

MASTER SIGNAGE PROGRAM

 

[ATTACHED]

 

Ex. G

--------------------------------------------------------------------------------

 

EXHIBIT G-1 to Lease

 

BUILDING SIGNAGE

 

[g264942ko23i001.jpg]

 

Ex. G-1

--------------------------------------------------------------------------------


 

[g264942ko23i002.jpg]

--------------------------------------------------------------------------------

 

 

[g264942ko25i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT  H to Lease

 

FURNITURE

 

 

 

 

Quantity

Item Description

57/ 55

5 x 8 Kimball workstations – Countrywide standard specification

21/ 20

8x 8 Kimball workstations – Countrywide standard specification

14 / 9

Existing work / storage areas with lateral 2 drawer cabinets total 48. Kimball
printer / work / storage areas with 2 drawer lateral underneath, various lengths
and numbers of 2 drawer lateral cabinets

1

Kimball reception workstation – Countrywide standard specification

2l / 20

Kimball task chairs “Event Side” (In 8 x8 workstations – gray fabric

53 / 57

National workstation chairs “Gotcha” – gray fabric

34 / 37

National conference chairs “Triumph” – tan fabric low back

6 / 0

National conference chairs “Triumph”– blue fabric low back

14

National executive chairs “Triumph” – black fabric high back

75 66

National side chairs “Triumph” – blue fabric low back

30 /26

National U-shaped desk “Arrowood”

1

National L-shaped desk “Arrowood”

36 / 34

National 2 drawer lateral file “Arrowood”

7 6

National hutch (various types) “Arrowood”

19 / 15

National bookshelf “Arrowood”

6

National 40” round conference table

2 / 0

National credenza “Arrowood”1

2

Kimball L-shaped desk “Senator”

4

Kimball 2 drawer lateral file “Senator”

1

Kimball credenza “Senator”

1

Kimball hutch “Senator”

2

Kimball bookshelf “Senator”

1 / 0

Kimball 6’ rectangle conference table “Senator”

2

Kimball 10’ racetrack conference table

2

Kimball 5’ round conference table

1

Kimball 6’ racetrack conference table

2

Telephone stands

18 / 14

2 drawer lateral file – metal2

1

3 drawer lateral file – metal

6

4 drawer lateral file – metal

2

5 drawer lateral file – metal

3

7’ steel shelves

2

HON 2 door cabinets – metal

3

Inglis Refrigerators Tenant property

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 Loose; located in large conference room

2 Loose; not located under a workstation or in a Kimball-systems furniture
printer/work area

 

Ex. H

--------------------------------------------------------------------------------

 

EXHIBIT I to Lease

 

FORM OF LETTER OF CREDIT

 

 

 

 

 

L/C DRAFT LANGUAGE

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF         

 

DATE:

 

BENEFICIARY:

 

 

 

APPLICANT:

 

 

 

AMOUNT: US$000,000.00 (XXXXXXXXXXXXXXXXXXXXXXXXXX U.S. DOLLARS)

 

EXPIRATION DATE:

 

LOCATION: AT OUR COUNTERS IN SANTA CLARA, CALIFORNIA

 

DEAR SIR/MADAM:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF       IN
YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORM OF “EXHIBIT
B” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

1.              THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF
ANY.

2.              SIGHT DRAFTS DRAWN ON US.

3.              A DATED CERTIFICATION FROM THE BENEFICIARY SIGNED BY AN
AUTHORIZED OFFICER, FOLLOWED BY HIS/HER DESIGNATED TITLE, STATING THE FOLLOWING:

 

(A) “AN EVENT OF DEFAULT (AS DEFINED IN THE LEASE) HAS OCCURRED BY
                         AS TENANT UNDER THAT CERTAIN LEASE AGREEMENT BETWEEN
TENANT, AND                             AS LANDLORD. FURTHERMORE THIS IS TO
CERTIFY THAT: (I) LANDLORD HAS GIVEN WRITTEN NOTICE TO TENANT TO CURE THE
DEFAULT PURSUANT TO THE TERMS OF THE LEASE NO.                            DATED
                    ; (II) SUCH DEFAULT HAS NOT BEEN CURED UP TO THIS DATE OF
DRAWING UNDER THIS LETTER OF CREDIT; AND (III) LANDLORD IS AUTHORIZED TO DRAWN
DOWN ON THE LETTER OF CREDIT.

AND

(B)  THIS IS TO CERTIFY THAT LANDLORD WILL HOLD THE FUNDS DRAWN UNDER THIS
LETTER OF CREDIT AS SECURITY DEPOSIT FOR TENANT OR APPLY SAID FUNDS TO TENANT’S
OBLIGATION UNDER THE LEASE.”

 

PARTIAL DRAWS ARE ALLOWED. THIS ORIGINAL LETTER OF CREDIT MUST ACCOMPANY ANY
DRAWINGS HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO
THE BENEFICIARY UNLESS IT IS FULLY UTILIZED.

 

PAGE 1 OF 2

 

Ex. I

--------------------------------------------------------------------------------


 

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF           

DATED

 

 

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST       DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND YOU
A NOTICE BY REGISTERED MAIL/OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS THAT
THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION DATE.
IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED
BEYOND                                 .

 

THIS LETTER OF CREDIT MAY ONLY BE TRANSFERRED IN ITS ENTIRETY BY THE ISSUING
BANK, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN
APPLICABLE LAW AND REGULATIONS, INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF
THE U.S. DEPARTMENT OF TREASURY AND U.S. DEPARTMENT OF COMMERCE, UPON OUR
RECEIPT OF THE ATTACHED “EXHIBIT A” DULY COMPLETED AND EXECUTED BY THE
BENEFICIARY AND ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT AND ALL
AMENDMENT(S), IF ANY, TOGETHER WITH THE PAYMENT OF OUR TRANSFER FEE 1/4 OF 1% OF
THE TRANSFER AMOUNT (MINIMUM USD250.00). THE CORRECTNESS OF THE SIGNATURE AND
TITLE OF THE PERSON SIGNING THE TRANSFER FORM MUST BE VERIFIED BY YOUR BANK.

 

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

 

DOCUMENTS MUST BE FORWARDED TO US BY OVERNIGHT DELIVERY SERVICE TO: SILICON
VALLEY BANK, 3003 TASMAN DRIVE, SANTA CLARA CA 95054, ATTN: INTERNATIONAL
DIVISION.

 

WE HEREBY AGREE WITH THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS
DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF
CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON
OR BEFORE THE EXPIRATION DATE OF THIS CREDIT.

 

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER INDENTIFIES A PERSON OR ENTITY DIFFERENT FROM
THE INTENDED PAYEE.

 

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

 

 

 

 

 

 

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE

 

PAGE 2 OF 2

 

Ex. I

--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

DATE:

 

To:

SILICON VALLEY BANK

 

 

 

3003 TASMAN DRIVE

RE:

STANDBY LETTER OF CREDIT

 

SANTA CLARA. CA 95054

 

NO.

ISSUED BY

 

ATTN:

INTERNATIONAL DIVISION

 

SILICON VALLEY BANK, SANTA CLARA

 

 

STANDBY LETTERS OF CREDIT

 

L/C AMOUNT:

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

(NAME OF TRANSFEREE)

(ADDRESS)

 

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE WIHTOUT
NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

 

SIGNATURE AUTHENTICATED

 

 

 

 

The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

We further confirm that the company has been identified applying the appropriate
due diligence and enhanced due diligence as required by BSA and all its
subsequent amendments.

 

 

 

(BENEFICIARY’S NAME)

 

 

 

 

 

SIGNATURE OF BENEFICIARY

 

 

 

 

 

SIGNATURE AUTHENTICATED

 

 

 

 

 

 

 

(Name of Bank)

 

 

 

 

 

 

(NAME OF BANK)

 

 

(Address of Bank)

 

 

 

 

 

 

 

 

 

(City, State, Zip Code)

 

AUTHORIZED SIGNATURE

 

 

 

 

 

 

 

(Authorized Name and Title)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Authorized Signature)

 

 

 

 

 

 

 

 

 

(Telephone number)

 

 

 

 

 

 

 

Ex. I

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE:

 

 

REF. NO. 

 

 

 

 

 

AT SIGHT OF THIS DRAFT

 

 

PAY TO THE ORDER OF

 

US$

 

 

 

 

USDOLLARS

 

 

 

 

 

 

 

DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY LETTER OF
CREDIT NUMBER NO.                                                    DATED
                                                               

 

 

 

TO:

SILICON VALLEY BANK

 

 

3003 TASMAN DRIVE

 

 

 

SANTA CLARA, CA 95054

(BENEFICIARY’S NAME)

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

 

 

GUIDELINES TO PREPARE THE DRAFT

 

1.              DATE: ISSUANCE DATE OF DRAFT.

2.              REF. NO.: BENEFICIARY’S REFERENCE NUMBER, IF ANY.

3.              PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C
(MAKE SURE BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

4.              US$: AMOUNT OF DRAWING IN FIGURES.

5.              USDOLLARS: AMOUNT OF DRAWING IN WORDS.

6.              LETTER OF CREDIT NUMBER: SILICON VALLEY BANK’S STANBY L/C NUMBER
THAT PERTAINS TO THE DRAWING.

7.              DATED: ISSUANCE DATE OF THE STANDBY L/C.

8.              BENEFICIARY’S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

9.              AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF
BENEFICIARY.

 

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS DRAFT, PLEASE CALL OUR L/C
PAYMENT SECTION AND ASK FOR:

 

ENRICO NICOLAS: 408-654-7127

LINDA WU: 408-654-7716

 

Ex. I

--------------------------------------------------------------------------------

 

EXHIBIT J to Lease

 

JANITORIAL SPECIFICATIONS

 

A.  OFFICE AREAS

 

Daily:

 

All cleaning in the Premises will be performed five days each week, including
either Monday through Friday or Sunday through Thursday, and excluding the
holidays set forth in the lease.

 

1.            Empty and wipe all waste receptacles; remove waste materials from
the Premises; replace liners as necessary.

2.            Dust with treated cloth the tops of all desks, credenzas, files,
fixtures, windowsills, and all other horizontal surfaces (within reach). Papers
on desktops will not be moved.

3.            Remove fingerprints, smudges, etc. from doors, doorframes,
partition glass, sidelights, walls, and around light switches.

4.            Vacuum all rugs and carpet unobstructed by furniture, replacing
chairs to their original positions. Spot clean minor stains as necessary.

5.            Dust mop wood, resilient and composition floor areas with treated
dust mops. Spot mop as necessary.

6.            Dust mop all marble floors with untreated dust mop.

7.            Spot mop all spills on hard surfaces floors as necessary.

8.            Turn off lights except as otherwise directed.

9.            Secure all locks and doors.

 

Monthly:

 

1.            Dust all doorjambs

2.            Dust all areas above and below the janitor’s normal reach (not to
exceed 10 ft.).

3.            Detail vacuum edges of carpet and all other carpeted areas not
reached by normal vacuuming on a daily basis.

4.            Vacuum or dust all air vents.

 

Quarterly:

 

1.            Machine scrub and refinish all building standard resilient floors.

2.            Vacuum all fabric furniture.

 

B.  ELEVATOR LOBBIES AND PUBLIC CORRIDORS

 

Nightly:

 

All of the following cleaning services will be performed five days each week,
including either Monday through Friday or Sunday through Thursday and excluding
the holidays set forth in the Lease:

 

1.            Dust mop wood, resilient and composition floor areas with treated
dust mops. Spot mop as necessary.

 

Ex. J

--------------------------------------------------------------------------------


 

2.            Dust mop all marble floors with untreated dust mop.

3.            Remove finger prints from walls, doors, frames and hardware, etc.

4.            Clean and dust, directory board glass and ledges.

5.            Dust all artwork and picture frames.

6.            Secure all doors as directed.

 

Weekly:

 

1.            Spot wash all lobby walls and doors.

2.            Clean all door kick plates and thresholds.

3.            Dust all doorjambs.

 

Quarterly:

 

1.            Thoroughly scrub and refinish all resilient floors.

 

C.  PUBLIC RESTROOMS

 

Daily:

 

All of the following cleaning services will be performed five days each week,
including either Monday through Friday or Sunday through Saturday and excluding
the holidays set forth in the Lease.

 

1.            Empty and sanitize all trash receptacles and sanitary napkin
disposal units. Replace waste bags and liners.

2.            Wash and disinfectant all basins, bowls, both sides of the toilet
seats, and urinals (including tile walls near urinals).  Damp wipe all
partitions, clean flushometers, piping, toilet seat hinges and other metal
surfaces.  Clean underside of rim on urinals and bowls.

3.            Wash and polish all mirrors, powder shelves, bright work
(including exposed piping below wash basins), towel dispensers, receptacles and
any other metal surfaces.

4.            Spot wash walls and doors.

5.            Dust all ledges and tops of partitions.

6.            Fill toilet tissue, soap, paper towels and sanitary dispensers.

7.            Sweep and damp-mop all hard surface floor areas with germicidal
solution.

 

Monthly:

 

1.            Wash and all partitions and tile walls.

2.            Vacuum or wash as necessary all ventilation grills.

3.            Dust all doors and doorjambs

4.            Machine-scrub all hard surface floors.

 

D.  LUNCH ROOMS AND KITCHEN AREAS

 

Nightly:

 

All of the following cleaning services will be performed five days each week,
including either Monday through Friday or Sunday through Thursday and excluding
the holidays set forth in the Lease:

 

Ex. J

--------------------------------------------------------------------------------


 

1.            Remove trash and place for disposal. Change all liners nightly.

2.            Wipe tables, chairs and countertops.

3.            Clean kitchen sink.

4.            Wipe front of oven refrigerator and dishwasher.

5.            Sweep and spot mop floor.

6.            It is understood that Landlord shall have no obligation (a) to
wash or otherwise clean dishes, glasses and other utensils used (or preparing
food or beverages or (b) to remove or store such dishes, glasses and other
utensils in order to clean any area, fixture  or surface or the Premises.

 

Weekly:

 

1.            Clean out and wipe down refrigerators every Friday.

 

Monthly:

 

1.            Spot wash doors and walls.

2.            Scrub and refinish resilient floors.

 

E.  JANITORIAL ROOMS, STORAGE ROOMS AND CLOSETS

 

Nightly:

 

All of the following cleaning services will be performed five days each week,
including either Monday through Friday or Sunday through Thursday and excluding
the holidays set forth in the Lease:

 

1.            Remove trash from all of the above listed areas.

2.            Maintain an orderly arrangement of all janitorial supplies and
paper products in the storage rooms and service sink closets.

3.            Maintain in a clean and orderly arrangement all equipment stored
in these areas, such as mops, buckets, brooms, vacuum cleaners, scrubbers, etc.

4.            Clean and disinfect service sinks as required.

5.            Sweep and damp-mop service sink closet floors. Deodorize and
disinfect as required.

6.            Sweep storeroom floors.

 

F.  ELEVATORS CABS

 

Nightly:

 

All of the following cleaning service’ will be performed five days each week,
including either Monday through Friday or Sunday through Thursday, and excluding
the holidays set forth In the Lease:

 

1.            Dust all walls, doors and ceiling.

2.            Vacuum carpets and spot clean stains.

3.            Spot clean elevator saddles.

4.            Clean all metal work.

 

Monthly:

 

Ex. J

--------------------------------------------------------------------------------


 

1.            Dust air duct grilles.

2.            Wash all elevator door fronts.

3.            Clean and vacuum all elevator saddles.

 

G.  STAIRWAYS

 

Nightly:

 

1                Police all stairways

 

Monthly:

 

1.            Sweep all stairways

2.            Dust all stairway lights within reach

3.            Dust all doors.

4.            Dust all handrails.

5.            Spot wash walls.

 

Quarterly:

 

1.            Damp mop all stairways.

 

H.  EXTERIOR STRUCTURE AND GROUNDS SERVICES

 

Nightly:

 

All of the following cleaning services will be performed five days each week,
including either Monday through Friday or Sunday through Thursday, and excluding
the holidays set forth in the Lease:

 

1.            Inspect entire perimeter or project.

2.            Spot sweep accumulations of dirt, papers and leaves in all common
areas where wind tends to cause a collection of this debris.

 

I. GENERAL PROVISIONS

 

All cleaning services shall be performed after Regular Business Hours except as
otherwise specifically requested by Tenant and except for exterior window
washing and other exterior services. However, in no event shall such exterior
services unreasonably interfere with Tenant’s use or enjoyment of the Premises
or the Project.

 

The janitorial and cleaning services shall be comparable to the janitorial and
cleaning services of comparable buildings with respect to the level of quality
and the manner in which such services are performed. This cleaning specification
may be reasonably changed or altered by landlord from time to time to facilitate
conformity with the latest methods of maintenance and cleaning technology
generally recognized as acceptable for the Comparable Buildings, subject to
Tenant’s approval with respect to the conformity of such changes with the latest
methods of maintenance and cleaning technology generally recognized as
acceptable for comparable buildings, which approval shall not be unreasonably
withheld, conditioned or delayed.  Landlord reserves the right to reasonably
alter the

 

Ex. J

--------------------------------------------------------------------------------


 

level of service from time to time as determined by Landlord to be appropriate
for a first-class office building, subject to Tenant’s approval, which shall not
be unreasonably withheld, conditioned or delayed. However, in no event the level
of quality of service be diminished by such changes. In the event Tenant
requires a higher level of service beyond that which was required to be provided
or was actually provided on the Commencement Date, pursuant to this Lease to
suit it particular needs, the cost of such additional service shall be borne by
Tenant.

 

Ex. J

--------------------------------------------------------------------------------

 

SCHEDULE 4.11

 

 

PARKING ENCUMBRANCE

 

 

Restaurant Parking

 

 

 

Prior to the issuance of building permits, the developer shall pay to the City
traffic mitigation fees pursuant to Section 6 of Development Agreement No.
89-002 (Westlake North).

 

If necessitated by adjacent restaurant development within Planning Area A of the
Westlake North Specific Plan, the developer shall execute, to the reasonable
satisfaction of the City, a shared parking agreement with Huntington Hotel
Development, owners of Planning Area A (Parcel Map 060324), to provide up to 40
parking spaces on Planning Area B for use by future restaurant patrons on
Planning Area A after 6.00 p.m. on weekdays and weekends.  Said agreement shall
remain in effect until it can be demonstrated to the reasonable satisfaction of
the City that said parking spaces no longer required to support said adjacent
restaurant uses, or until such agreement is so demonstrated to preclude
occupancy of the subject office buildings approved herein by a use otherwise
permitted by the Westlake North Specific Plan. In the event that the later is
demonstrated, the owner of the subject property shall negotiate in good faith a
new agreement for shared parking for and alternative number of spaces at an
alternative location.

 

--------------------------------------------------------------------------------
